.    '
                                             fl03ii'I
                              RATIFICATION OF OIL AND GAS LEASE
                                                                                             .
    STAlEOFTEXAS                                     §                                                                                FILED IN
                                                     §                                      13th
                                                                       KNO\-Y ALL MEN OY THESE   COURT OF APPEALS
                                                                                               PRESENTS;
    COUNTY OF DeWITT                                 §                                         CORPUS CHRISTI/EDINBURG, TEXAS
                                                                                                      12/29/2014 8:00:00 AM
            WHER£.a.s, on lho llnd ofOctoba, 2007, LOR EMF. H. KOOPMANN, an annarrl~ wo1n1111 , u lM5cf. d\dc•ccuk
    ind ddlvtr w H1' WKE ENTER PR {SES, u Le11eo, a ccrn io Oil. Gll fJld Minera l Le11JC l l evidenced by DORIAN
                                                                                                           Memorandum orE.
                                                                                                                         OJI RAMIREZ
                                                                                                                             and
    G;u Le&K, nid Mcing duly rccon»j In Volume HJ, 11 Pllf" lf76 Of the omclll PuhJJc Rocord1 of OeWill  Clerk
                                                                                                                        C, being drscribcd.., ~ nnd IM.£I~ i11 th0t clnonn, o..1 1ce"; ~1d,

             WHEREAS, it Is tl1e d.. ire of LOIS WOLPMAN STRIEl!ER, a Widow, the undenlgned, to 111.lopt, nitlfy .and confinn
    1aid Lus i(I h&d been ar.d
    original ps rty to uld Leu,... And, I LOIS WOl,PMAl'I STRIEBtR, 1 widow, tho undcrsillr>oforc me on this tho ~AY              o ( ;;,,.,t,   :!OQ8, by
    or lAi> Wo lpma o S1rl•btr.



                                                                        NCJTARY PU\ll C   o;"TA·n ; "' " TJ;> Y .4'=13lo ·Ol'10
                                                                                           Lt i't:$ l1b
                                                                                                                        ·~
                                                                                          ~
                                                 803:31                                   ll"llUl.I




Confidential                                                                                              KOOCOP00000944
                                                                                                                                                 447
               NOTICE OF CONFIDENTIALITY RIGHTS:     lF YOU ARE A
               NATURAL PERSON, YOU MA\' REMOVE OR STRJKE ANY OR
               ALL OF THE FOLLOWING INFORMATION FROM ANY
               TNSTRUMENT THAT TRANSHRS AN lNTLREST IN REAL
               PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC
               RECORDS:    YOUR SOCIAL SECURITY NUMBER OR YOUR
               DRlVER'S LICENSE NUM13ER.

                           AMENDMENT TO OlL, GAS AND MlNERAL LEASE
                                      (PAID UP LEASE)

                      THIS AM'END!vlENT TO OIL, GAS, AND MINERAL LEASE is executed to
               be effective ns of this 22nd d.ay of October 2007 by and between LORENE Il
               KOOPMANN, ~n unm arried woman , ncting herein by and tluvugh Rnlph Koopman
               and Karen M. Koenig, my attorneys- in -fact, who se address is: 40 5 FM I08, York town,
               Tcl\a.~    '/8164, RALPH KOOPMANN , a muTled 1tun doling iu hi~ !<>le Mid
               scparnte property, who>e address is 774 Sumchos Road, Yorklowri. Texas 78 164 , and
               KARE:N M. KUEl'l1G , a married woman dealing i11 her !Ole and !cpiar.atc property,
               whose address is 34&9 ST. Hwy 72W, Cuero, Texas 77954 (col lecti vely, "Lessor"), .uid
               l)URLINGTON RESOQRCES OIL & GAS COMPANY LP, who~e !ddm.s is 600
               North Dairy Ashford, Houston, Texas 77079-2197 ("Burlington").               Lessor and
               Burli ngton !!IC sometimes referred lo hcr.:in coll~tively us !he "Parties,"

                                                                   R£CfrALS

                       WH EREAS, that cenaln Oil. Gas, and Mine.rill Lease, d.ated 22nd da y of Octobe r
               2007 wa.s mnde a.nd entered into between LOR.EN E H. KOOPMA1,1N ai1d llAWKE
               ENTERPRISES, as "Le~see," (tile " Lease"), a Memorar.dum of which Lc.lse is ~corded
               in Vol·Jmc 24J , Pa ge 876 of the Official Rcco rdl of DeWitt Co unty, Te xas, co vering the
               foll ow!n g descri bed lands (•.he "leased p ~:m is e~ "} :

                         IJO atru    or l_a odl mor, or   IUJ,   lJ~ine;.   ptr 1 or Se-tthrn No.   13~   lndl mnul• }tgl\to:u.J
                         Co~1p1 ny   Survey, A-272, PeW lll Counld•olly and u lndrpc11denl Euc utr ll of I~•
                         E>tAlr of J a res~lt of th e partial CCJnvoyunc:c, the niincr'i!l inte rest in the
               lc ~ d
                   premil                                                       THE A!'sOr free of all   co~s   wid expenses, or (2) !he gro31 pNceeds       re~ lized
                        frum the sale of suc h gas, free of all toSl!l and expenses, to the fi rst non ·ttffiliatcd
                        third party purchaser un dc-r a bona fide amu length sale or contrnc1. "Gross
                        proceeds" (for royalry payment purposes) sha.11 mean the total monies lllld other
                        cons ide ration accruing lo or paid lo ihc Lessee or ru.eived by l..e3sce fo1
                        dispo5i li on or sale of all unp roe 56.00 ixr long 1011.

                        .3.2     If any disposilion, confT~c t or sale of oi l or gas shall include any reduclioo
                        or ch11.rge for the expen.ses or costs of production, trca\tnent, txnnsport:aiion,
                         manufoc ruring, process or marketing of the oil or gas. lhen suc h deduction,
                        expense or t ost shall be added to the marker vnJut or g.ro!>I proceeds so that
                         L"'1sor's roya.lty sha ll never be chargeab le directly or ind1ret\ly "'ith any costs 01
                        expenses other than i!S pro ratn share of severance or pHx!Uct ion UlXt'!S.

                        J.3      After the end of the pri mary term, wlJk Lhcre is fl gus well on thh lease or
                        on acrcnge poo led therewith but gus is ·not being so ld or used, Les3ee may poy as
                        royaliy co the l essor at the add.rc5s sel out above on or before nindy (90) days
                        after U1e date on which ( l) said well is shut in, or (2) tho Jund covered hereby or
                        any portion thereof is included in a pooled unit on which a well is located, or (3)
                        thb lcirn: ccllScs to be otherwise muintuined !l!l provided heroin, whichever is the
                        later date, ~nd thereafter at annual in1etV•lh , the sum of $75.00 pe r mineral acre,
                        and if such payment is mndc or tend ered , thi~ )e113e >h<>.ll not terminate and it wiil
                        be considered that giu i$ being produced from lhi s !eroc in paying quantities, bui
                        if such ·payment is nol made or tendered , thi s lease shall tc1Tninate.

               II.      Tb.e ncood     ~rn t e ac •
                                                a[ P•r~gr1ph No. 4 or the LuH, whlrh ls H i oul
                         lmmtdi~t•ly     below, 5n•ll be. deleted in iU  pl1,13 an
                        acreage tolerance of ten per1:e nt ( 10%) thereof fo t oil, and unit3 not exceed ing six
                        hundred fon y (640) ac res ei!C h plu s an acreage 1olernnce of ten percent ( l 0%)
                        thereof for gas, provid~d lhat, shou ld govemmcntul nuthoricy havi ng jurfadictlon
                        prescribe or permi t the creation of any driU ing, Jp11cing or prcra1ion uni ts larger
                        than those s~ified above, such units moy be created or cnllliged to conform in
                        !iu to i11e drilling or spacing unitl !o pre!cri.bed or ptrmi11ed or 10 the prorntion
                        unit's as may be authori zed for obt!ln\ng t.he maximlun allowable production from
                        one weiL •·




Confidential                                                                                                       KOOCOP00001051
                                                                                                                           450
                      JIJ.   P1rairaph No. 5 of tbe uut shall be deleted In lti entin:ty and replaced
                             with the follolVing:

                             (a) DRILLING OPERA TlOl'-IS: If within 30 days prior to the expiraiion of the
                                 primary 1cnn or at the expiration of the primary tem1, Lessee is then eogaged
                                 in drilling operations on said land or upon lands pooled therewith, this ku.se
                                 shall remain in force only so long os such. opcnltions or drilliog operations for
                                 any additional wcll(s) arc prosecuted on the lease or lands pooled therewith
                                 with no cessation of more than 120 consecutive days between !he tennination
                                 of drilling operalior.s of one well and the commencement of drilling
                                 operations on a subsequcnr well, and If such operations result in the
                                 production of oil, gas or other mineral, so long the("C.afttr as oil, gas, or othrr
                                 mineral is produced from said land, or from land pooled thc:mvith.

                             (b) CESSA ilON Of' PRODUCTlONIREWORKINO OPERA TlONS:                           If, after
                                 the expiration of the primary tenn of this lease and after oil, gas, or other
                                 mineral is produced from said land, or from land pooled therewith, the
                                 production thereof should cease from any cause und lbe lease i.s not otherwise
                                 maintained, thi9 lease shall not icrrninatc if Lessee commences drilling
                                 operations within 60 days thcrea.f\er and continuously conducts drilling
                                 opernrions without ce~t.ion thereof for more U1an sixty (60) days between the
                                 termination of drilling operations of a well and the commencement of drilling
                                 operations on a subsequent well and if they result in production of oil and/or
                                 gas or oilier rnincral, so long thereafter ll.S oil, gas or such other minerals are
                                 produced from said land. If witliin such $ixty (60) day period afl.u such
                                 cessation of production, Lessee commences reworking operations tu opposed
                                 to drilling operations, this lease shall not tcrmina1e so long os Lessee
                                 conlinuously conducts 3uch reworking opcretjons on such well witl<0ul
                                 cessation thereof for mer: than sixty (60) d~ys and if 3uch reworking
                                 o~rations on such well resull!I in re-c!lllbli$hmcnl of production of oil, gas or
                                 otl1cT min               Y.      Pan1gnph 9 or rhe !ensc shall be d,fered In its entirety and rcpbc~d wirb lbt
                       following:

                       9. Lessor express ly disclaims any warrnnty of lillc to the premi ses above
                       described . fn the event ofiailure of title, Lessor shall never be required 10 rcrum
                       any bonus or an)' other payment made to Le.s sor under th is lease. By acceptnnce
                       of Lhis Lease, Lessee acknowledges that it has been given full opportun ity to
                       investigate 3.!ld hns conducted sufficient invetigarion to sntisfy itseli n~ to the title
                       lo the LMd , and Lei~e assum~ all risk of title failure s. It. i! agreed that if 1hi3
                       lei>Se covers a less interest in the oil. gas, sulphur, or other minemls in all or any
                       parl of said land than the entire and undivided fee simple csuue (whether Lessor's
                       interest is herein specified or not), or no interest lhert in, then the royalties and
                       oth               F. POOLING LlMlT ATIONS:

               (a) P201ing For Veriical Oil Well:;. Notwiu1standing anything contained herein
               to the contrary, pooling of this lease for vertical oil wells as classified by the
               Texas Railroad Commission is prohibi1ed.

               (bl Pooling for Gas Wells and Horizonta l Oil Wells. [n the even! Lessee
               exercises its option to pool as authorized herein and o.s limited hereby, the right to
               pool a vertical gas well or a horiwnlal &'13 well is hereby limited to 160 acm
               plus 10% tolerance as to all horiwns from .the surface of the ground lQ 11. depth of
               7,500 f~t below the surface of the ground nnd to 320 acres plus 10% tolerance as
               to all horizons from 7,500 feet below the surface of the ground to a. depth of
                l 0,000 feet below the surface of the ground, and to 640 ucres plus l 0% tolcnmce
               as lo all horizons beneath I0,000 feet below the 5tnface of the ground.

               TI1e right of Lessee to pool for a horizontal oil well is hereby limited to 160 acres
               p.lu3 I0% t0Je111.nce as 10 all horiu:ms from the surfa~e of the grolllld to depth of
               7 ,500 feet below the surface of the ground and to J10 acres plus I 0% tolerance if
               comp leted ot a depth of more lht\Il 7,500 feet below the surface of the ground
               provid~d that an additionnJ eighty (80) acres may be alloncd to such well for
               production purposes for every eight hundred twenty-seven feet (827') of
               horiwntal drainhole displacement (us defined by I.be Railroad Commission of
               Texas) over nnd above 4,000 feet of horizontal drainhole displacemen!.

               (c) Special Field Rules. If at the time of crention of any oil or gns unit comprising
               all or a p~ of the herein lca.sed premises spedal Field Rules of the Railroad
               Commission of Texas are 10 effect, Lessee shall have the right to pool all or a part
               of the herein leased pmniscs only up to the maximum acreage permit1ed to be
               assigned to a well in coru1ection with such oil or gas u11it under such special Field
               Rules, but in no event shall such unil or units contain more than the max.imwn
               acreage allowed by paragraph f(b).

               (d) Additional Horizgntal Well Provision;. In exercising the pooling rigJns
               granted in this lease applicable to .horii.ontal wells, Lessee shall file of record a
               writt~n declaration describing the borizonlJll wiit as to the speee ~hall file of record in the county v.11ere the lands are located a written
               declar~tion describing the revised unit and stating the effective date of revision.
               To the extent any portion of the leased premises is included in or excluded from
               the unit by virtue of 'uch revision, the proportion of unit production on which
               royalties a.re payable under !his paragraph shall be adjusted accordingly as of tlie
               effective date for the rnvised unit, subject to the limitations herein. The effective
               date of any· unit. formed for horizontal drainholc wells under this paragmpfi or any
               revision thereof shall be the date set forth as the effective date by lessee in the
               wrinen declaration that is [lied ofrecord for such unit or revisio n thereof.

               (e) Termin•tion of Pooling    b.)'_(,C3~.   Notwithstanding the decision in Wagner
               & Brown v. Sb ..pp.ord, 282 S.W. J      419 (Tm                     depths le ased hereunder may be exercised by lessee only for U1Dt portion of !he
                     land ill1tllor those depths CJ.3 to which l.hi3 lcax has not rem1 inated.
                               ii.     If the leased p11:mim 1 or a pefort' or pfter this lens                                                                      ·TIP


               Bt.TRLLl\iGTON RESOURCES OIL & GAS COMPA..l'fY LP:
               By:

               By: ---"~"-'-~"4J,..o..:.....:=--­
               Name: fWtvi.K- ,/)., UH!..(.i ~->
               Title: AUorney-io-Fact            1~\t   L

               Tl-it STA.TE OF TEXAS          §
                                              §
               COUNTY OF     1)t1Jfr.\t-      §

                     This instrument was acknowledg~d before me on this the_D_ day of
                =tiec                  , 2010, by RALPH KOOPMAWand KAREN M. KOENIG as
               a1tomey3-in-fuct on behalf of LORENE fl. KOOPMANN.




               THE STA TE OF TEXAS            §
                                              §
               COUNTY OF])W.J;         tJ-:   §

                      This insm1ment .was acknowledged before me on this thefl day of
                =t ~C                  , 20\0, by RALPH KOOPMANN.




               THESTATEOFTEXAS                §

               COUNTY of'Qe.\     u~   ttH
                      This instrument wa.s acknowledged before me on this th~ day of
               :s)...e.J               , 2010, by KAru:N M. KOENlG.




                                                        ·II·




Confidential                                                                       KOOCOP00001060
                                                                                           459
               THl!:STATEOF TEXAS          §
                                           §
               CO\JNTY OF HARRJS           §

                       This instrument was acknowledged before me on . this the_J_l_ day of
                 D~k-:                , 2010, by M1f1(J~
                                                                   ~ Notary Public, State ofTexas




                                                       • 12.




Confidential                                                                                       KOOCOP00001061
                                                                                                           460
                                                                                                                        ------········---




                                        .-·                                      :Th
                                                                                 · 1ti.'


                        J. MfNIMUM ROYAL TY: lfthe royalties to be paid wider this lease during 12-
                        rnonth periods as described below arc li:ss than the sum of$ l 00.00 per acre then
                        leased ("minimum royo.lly"), and Lessor sends Lessee notice in writing of same,
                        then this tease will tem1inutc u.1 Llic end of 90 days oiler Lessee receives wrinen
                        notice from Lessor, unless the Lc-ssec pays 10 the royalty holders a sum of money
                        equal to the difference between said minimum royally per acre and the total of all
                        roy·alty monies on production so paid during the applicable l 2-month period.
                        Said 12-month periods arc the initial period bcgiMing with the date of first
                        producticrr from the lease premises and cad1 successive 12-rnonth period
                        thereafter. The payments m out in this paragraph do not relieve Les.see of the
                        req\liremcnt of production in paying quantities to muint.ain this lease. Notice as to
                        this pnragi:nph will deemed t.o be given when it is deposited in the mail. certified,
                        return rcuipt requested.


                 XI.    The following .1entence contained In Paragraph Q.(2) of tbt addendum of lbc
                        Lean shall be detettd in it3 entirety:

                        "Any later work done on the well wili be deemed to be reworking operation~."

                 XII.   The following delinilious shall be :i,dded lo Puagr.ipb Q          or the Addendum to
                         the   l~ase:


                        "Horizontal well" shall mean a well having a horiwntal drain hole which shall be
                        deviated n minimum of seventy degree.'.! (70°) from the vcrtica.I and 'be.ing a
                        minimum horizon1nl displacement in the objective formation of one hundred fifty
                        feet (150') in Length measured between the point at which the drnin hole
                        penerrates the top of the form~tion 10 be prodoced and the end point or rermitms
                        of the horizontal drain hole. For 1he purposes of this provision, "terminus",
                        "hori.rontal druinhole" ond "correlative intervals" shall be defined in accorda.nc~
                        with the Rules and Regulations of tl>c Railroad Commission of Texas or other
                        govenunentaJ u\lthority having jurisdiction.

                        "Reworking Operations", "operations for reworking", "commencement of
                        reworking operations" and words of similar import shall have the same meaning,
                        being the actual re -entry ioto llf1 existing wellbore with equipment capable of re-
                        entering, reworking o.nd/or completing such well and the timely proseculion of
                        such operations in such well bore in good faith towurd the re-cstabtishment of
                        production of oil or gu.s from such previously producing zone or wnes."


                 Xlll . P1r11graph T of the Addendum to the Lt.iue shall be delct~ in its cntirdy
                        and rtplaced with the following:

                        lNDEMNIFICATION :
                        LESSEE AND ITS SUCCESSORS AND ASSIGNS SHALL INDEMNIFY,
                        DEFEND AT ITS SOLE COST AND EXPENSE AND HOLD LESSOR
                        HAAA1LESS fROM A..ll/D AGAlNST ANY AND ALL CLAIMS, LOSSES,
                        LlABILITI.ES, COSTS, CAUSt~S OF ACTION, SETTLEMENTS,
                        AW ARDS, PENALTIES, FEES, ASSESSMENTS, FINES, CHARGES,
                        DEMANDS, LIENS, l'IJNITTVE DAMAGES, ATTORNEYS FEES, AND
                        JUDGl'vtENTS OF EVERY KJND OR CHARACTER, KNOWN OR
                        UNKNOWN, FIX.ED OR CONi' JNGENT (COLLECTIVELY, ~CLAIMS"),
                         AfUSINC IN WHOLE OR IN PART OUT OF TtlE ACTS OR OMISSIONS
                        OF   LESSEE,   LESSEE'S   LICENSEES,  CONCESSIONAtRF.S,
                        SUBCOl'ITRACTORS, OR ANY OTHER PERSON on ENTITY ACTING
                        BY, THROUGH OR UNDER LESSEE IN CONNECTION WITH ITS
                        OPERATIONS ON AND POSSESSION OF THE LEASED PREMISES,
                        lNCLUDlNG WITHOUT LIM1TATION ANY CLAlMS ARISING FROM
                        TORT, PERSONAL rNJURY, DEATH, PROPERTY DAMAGE OR
                        NUISANCE, AJUSlNG FROM ANY ACT OR OMISSION OF LESSEE,
                        LESSEE'S LICENSEES, CONCESSIONAIRES, SUl'ICONTRACfORS, OR


                                                             . 7.




Confi de ntial                                                                                                  KOOCOP00001056
                                                                                                                         455
                                                                               ·1!)1
                                                                                 ;}'



                      ANY OTHER PERSON OR ENTITY ACTING BY, THROUGll OR
                      UNDER LESSEE. !'lfRTHER, THIS INDEMNITY APPLIES TO THE
                      ABOVE CLAIMS REGARDLESS OF HOW SUCH ARE CAUSED.                                nns
                      LEASE SHALL EXPlRE IN A.CCORDANC.t:: wrrn THE l'ROVISIONS
                      SET OUT HEREIN, BUT LESSEE 'S OR ASSIGN"E E.'S OlH.. IGATlON TO
                      INDE1\11'<1FY A.NU HOLD THE lNDE~NfFlE:O PAR1'1ES HAR.l'.-n,.ESS
                      POR ACTIONS OCCURRING DURlNG THE TERM OF Tms
                      CONTRACT SHALL SURYTVE: TH:E TERJ\11NATION OF THIS LEASE.
                      fF LESSEE FAit,S OR REF USES TO fULLY PERFORM IN
                      ACCORDANCE W!rn nus           INDEMNIFICATION         PROVISION ,
                      LP..SSOR AT U:SSOR'S OPTION, AND WJTllOUT R.ELJEV1NG LESSEE
                      OF LESSEE'S ODLIGATIONS, MAV SO PERFORM, llUT Af,L COSTS
                      AND EXPENSES INCURRED BY LESSOR fN THAT EVENT SHALL BB
                      REIM.DURSED nv LESSEE TO LESSOR, TOGETHER WHH INTEREST
                      ON THE SAl\-tE FROM THE DATE Ai-I)' SUCH EXPENSE WAS PAID BY
                      LESSOR UNTIL REIMBURSED DY LESSEE. AT THE RATE OF
                      TWELVE [12) PERCENT !'ER ANNUM. lessee and its representnlives, and
                      lhcir ~ucce$SOrS shall not be responsible for or required to defend or indemnify
                      Lessor or its representatives frorn lhe Lessor's tir il~ npresen\ll li vc's gross
                      negligence or willful misconduct Lessee muse rnnincnin in effect at all times
                      during its opcra1 ions under this lease a l.iabilily inmrnr1ce policy in an amount of
                      1101 less than S3,000,000.00 prottctiog Lessor ngainst lll l cl~ims uiaing by vinue
                      of the Lessee's failure to comply with the provisions of this lease, and must
                      furnish Leslor prior lo beginning such opcra lion;; with proof of the existence of
                      suc;h policy. !fLeS$ee'S operalions wide r I.his lease arc conducted under the name
                      of Conoco Phillips or one of its affil iatc3 for whic h Co noco Phillips is
                      responsible, then Lessee may ele·: t fo self·insu.rc the aforementioned amount and
                      will provid e Lessor with written notice of such election µrior to beginning such
                      opcn tion s.

               XIV.    Paragraph U of the Add codum lo the lca.Je 1"2 U be deldtd in
                      Its eatirety •nd repla,ed wllb the followln~ ;

                      U. DIVJS ION ORDER: Neither the Lrn,eo nor any other party disbursing oil or
                      ge.s royally as proviee may require L~sor to execute a division order as n rcqui5itc for
                      the Lessor being pllid royalti~s ""ith the exception that n division order tlrnt
                      pcovides only a stipulation of 1.>te Lessor's royalty interest may be 1e<1vircd or lhe
                      Lessor. Neither this Lease nor ~ny mms or provisions )\ercin shn ll ~ altered,
                      anicnded , extended or ratified by any division order or l.raMfcr cHdcr c~tcuted by
                      Lessor, its successors, agcnls or assigns, bu1 any division orders or transfer orders
                      shall be fo r !he sole purpose of confirming lhc extent of Lessor ' s inler~t in
                      production of oil and gas from I.he lcuscd prernists. However, to Ule ex ront there
                      are interests which purport to burden Lessor's roya lty which a.re in dispute or
                      may, in the funu-e, be disputed, the excculion of divi9 ion ozdcrs i~ not a waiver of
                      the rii.hts to so dispu1c the inlcrem, rto; does such execution in 11ny way ratify,
                      revive , or othcrwl!c approve of any luch in1ere.1rn. if any .

                      Pa 1'2gl"l!ph W oftbe Addendum to !he lease shall~ dtldcd in
                      itJ entirety and repl~etd 'l'l'ith the rallav,.fog:

                      W. SEISMIC OPERATIONS : No nulhoriry is hctein granled to Lessee 10
                      condui;1 se ismic open1tior.s ;1~Jc;:'s•e pays 1h::: surfoce owner prior .10
                      beginning of such operations       . ~et' acre for the entire l~nd above described .
                      After completion of scch operarion3, l ~s c e mu${ restore L~C land to its original
                      condition just prior 10 such operJtions and mu sl p ~y the rurface owne r and any
                      tenants 1he actual llnoun t of dam ages arning fro m such o~ra t i o n s . Les s~ e 's
                      right to conducl sei smic operations upon th~ herein le ased prcm'isc s shall be non·
                      c< ChiSiYC and Lessor hereby reserv~ the right 10 granl to third parlies, the ·righ1
                      to: I .i conduct sdsmic opctarior~ upon such premi!cs, ond 2.) use the dntl•
                      re5ulling from such ~ismic operations u such ihird par1y deems nccesta.ry
                      including but no l limited io 1he marketing/sllle of ~uch d.. 1a. Less.o r s h ~ll b~


                                                           • B-




Confidential                                                                                               KOOCOP00001057
                                                                                                                   456
                      cntiLlcd to all compensation paid by such third parties for \he right to conducl
                      ieismic opcrat io11s. Funher, tl1is tease shall be subject to t.he cig)n-1 of all :hirJ
                      p1U1ies under a.ny se ismic permits whi'h cover all or any part of :he here in leased
                      propcny whicb may be in effce1 at il1e time of the cxe ution of this lease.

               XVI. Paragnph X of the Addendum !Q the le•ic ~ba ll be de.le led 111 ib          e n lir~ty .

               XVU . Tbe following provi.lioni il.JaU bt added tu tbr      lc~ic;


                      Le ~sec shall 11.fld agrees to never claim, 1101 seek to secure ony of the lands ' or
                      rntnerali in the ground covered by thi s lcnsc by upplicnOon or clnim of any stetutc
                      of li mitations or advcr.;e possession, inel11ding, but llO t limited to nny cl oim under
                      tbe Tu~• Civ il Practice and Remedici Code St(li01u 16.025, 16.026, LG.027
                      or 16.028, as now enacted or as mi>y hcrcinallcr be nmcndtd. Lcs~ cc shnll and
                      agrees never to seek to matufe limi ta1io11 s litlc to Uic oi l, gas Md rela ted mincrnl ~
                      In the ground covered by this lease. The purpose of th is provision is to bar any
                      claim of limitutions ti tl e by Lessee and th us abrogate the 124
                      S.W. 3rl 188 (Tex. Sup. 2003), or similar authority. In ihc even t that Lessee
                      should ever file a law~uit ngain$t Lcs~or wherein it cl11ims that it owns the oil , gos
                      or other miner:1ls or any interest in the lands covc1cd by thi s loasc by reason of
                      >111y statute of limitation, any interest of Lessee wider U1i$ lease shall be
                      8Utomntically deemed forfr itcd and tem1inatecl u~ of lhe date such l~ws uii is fi led,
                      and Lessee will th.erea.tle r have no interest whntS-O1.init Lt'H tc aud m~y au~rt llrulll tl on1 as a dtfwse but In no tHnt m~y
                      Ln.1                                    exception, the maximum amount of leased lands (either Allo11ed or
                                    pooled unit) per dry hole well is J20 seres;

                               3. Ponion of the property leased herein if there is a material ti1le
                                  problem with said property;

                               4. Portion of the herein leased propeny, if the inability to include
                                  such portion of the leased property in a w1it is a result of a change
                                  in the rcgulutions of ihc Railroad Commisgion of Texa:i or other
                                  governmental aulhoricy which such change in reguJatioru occurs
                                  after the uatc that any part of the leased prcmi~s is lawfully
                                  pooled or a!lo11ed 10 uny well drilled on said premises.

                    Lessor agrees to act in good faiU1 to facilitate Lessee in compliance wiih the
                    foregoing to facilitate proper pooling of Lessor's lands and Uic drilling of wells.


               XVUI. MISCELLANEOUS

                    Lessor does hereby adopt, ratify and confim1 the Lease and recognizr;s the full
                    validity of the same, and does hereby GRANT, LEASE, and LET to Burlinglon
                    Resources Oil & Gas Company LP, its successors nnd assigns, all of the interest
                    of the said undersigned in the leases premises, subject to and in accordance with
                    all of the terms and conditions set forth in the Lease, as hereby amended .

                    This Amendment to Oil, Gas, and Mineral Lease shall be binding upon and inure
                    to ihe benefit of the Lessor and Burlington, and their respective heil1l, personal
                    representat ives, successors, and assigns.

                    This instrument may be executed either as one instrument or in seve ral partially
                    executed counterparts and the original arld all countctpa.rts shall be corutrued
                    together and sha ll constitute one lnsrrumenl. Should less than all of the named
                    panics execute thb instrumen t, !.his in3trurncnt shnll be bioding on lh°"c who arc
                    signatories.


                    IN WITNESS WHEREOF, this instr11ment is executed to be effective as of the
                    dace ti rst above wrirten.



               LESSOR:
               LORENE H. KOOPMANN

               By·.RJ.\LPHOOiMANl
                    ~~

                 AHomey-in- Fac t




               KARENJ: KOENIG


                                                       . to .




Confidential                                                                                          KOOCOP00001059
                                                                                                              458
                                 •                    6'7901
           NOTICF:. Of EXJ:RCISE OF OPTIONS TO EXTF..ND MINERAL Ll:ASES
                                                                                  •
        STATl3 Of TEXAS

        COUNTY OF DEWITT

        KNOW ALL       ~iEN   BY THE.SE PRESENTS:

                  Wl[EREAS, 13URLL"'lGTON R.E.'iOURCES OIL&. GAS COMPANY LP. 1
        Dcluwru-c limited partners hip, whose addr~ il PO Box 219"/, Houston, Tcnv, 77252-
        2 197 (herein referred to as "Ltio1u 10 Extend
        Mrnei;il L.casc1 ilus been oxcer5hip.


        My co mrnissi n expires:
            /l-l!- ,')tJ/0




                                                                                                          )05" L,l_f.& - 00(} ___
Confidential                                                                              KOOCOP00000931
                                                                                                                                    462
()
0
::;,•
::!!
Q.
                                                                                       EXHIBfT "A"
en                                                                               TO
::J                                                    NOTICE OF EXERCISE OF OPTIONS TO EXTEND MINERAL LEASES
tt
Q)
           Lt=A::>c                                                                                                                                        1rWe Entcrise$              TEXAS DE WlTT    .226            364
         30-i 155-000 Baramle et ID                              Fet>ruarv 21. 2007       Ha'Wlc:OOn el vx                        AJ:>fi30. 2007       ' Premiere Land Services LLC TEXAS DEWITT           225              793
         304224-000 Robert T Melsdlen et al                           Al>ril 30, 2007' .     Prem iere Land Sel'l!ice:l. LLC TEXAS DE VlllTf   229              38
         3[;422£.-000   V~oinia   Wil'rnetn                          - P,l;a  ()
  0
  :::::J
  ""1\
  c.
  (t)      3(}4255.-002 Oaoline Harms                       Mav 8. 2007        Premiere Land Seivicas LLC   TEXAS DE WlTT    229   037
  ::s
  ,....    304256-000 Jerald J Rcssett el UlC
           3(}4260-000 Rinehold Borchardt
                                                            Mav 8 2007
                                                            Mai 16. 2007
                                                                               Premiera land Servic2s LLC TEXAS DEWITT
                                                                               HawkeEn~es                   TEXAS DEWITT
                                                                                                                             243
                                                                                                                             243
                                                                                                                                   846
                                                                                                                                   BBS
  ru       304262-001 Otto Lee Koeornng
           304262-002 Marcie Ann Dicirorises
                                                                                                            TEXAS DEWITT
                                                                                                            TEXAS DEWITT
                                                                                                                             236
                                                                                                                             236
                                                                                                                                   421
                                                                                                                                   419
                                                                                                                             236   374
                                                                                                                             236   3i6
           304280--000     Darvin Mueller et a!             Mav 11. 2007       Hawke EnteOses            TEXAS DEWITT     236   378
           304318-000      Cody Jafuf\rv 21. 2007
                                                           Marcb 15, 2007
                                                           Marel115, 2007
                                                             June 5. 2007
                                                            May 16, 2007
                                                            Jur;e 13. 2007
                                                                               Hawke En11>mrfses
                                                                               Hawke Enterprises
                                                                               Hawke Enterorises
                                                                               Hawke Enterorlses
                                                                               Hawke Enterprises
                                                                               Hawlo;e Entefllfises
                                                                                                            TEXAS OE WITT
                                                                                                            TEXAS DEWITT
                                                                                                            TEXAS DEWITT
                                                                                                            TEXAS DEWITT
                                                                                                            TEXAS DEWITT
                                                                                                            TEXAS DEWITT
                                                                                                                             222
                                                                                                                             2Z2
                                                                                                                             222
                                                                                                                             236
                                                                                                                             243
                                                                                                                             233
                                                                                                                                   505
                                                                                                                                   509
                                                                                                                                   503
                                                                                                                                   452
                                                                                                                                   841
                                                                                                                                   725
                                                                                                                                                •
           304 58:>-000    Leon J Resoondek et ux           June 15, 2007      Hawke Enterorises            TEXAS DEWJTT     233   727
           300
0
:::s
:::!?
0.        304865-000 lsabeJI Ann Van 8everen                                               Julv 27. 2007                    Hawke Entemrlses                TEXAS DEWJTT     233    752
([)
          304868.000 James Jendr;                                                          Auaust1,2007                     H~ Enterrvkes                   TEXAS DEWITI     236    384
:::s                                                                                                                                                                         233    762
e:        304870-001 David Er1er et al                                                  Auoust 1, 2007                      Hawke     Enternrises           TEXAS DE WITT    233    764
tu        304871-00t Mich~ I R Grunder et al                                          November 29 , 2007                    Hawke     Enterorise!>          TEXAS DEWITI     24 3   852
          304885-000 Carolyn S We>t:rve                                                  Julv 27, 2007                      Hawke     Entemri•es            TEXAS DEWITT     233    747
          3048a5-000 David A Stubblefield et ux                                       Seo!ember 6, 2007                     Hawio:e   Entemrkes             TEXAS DEWITI     236    437
          304a87-GOO Elna Bier 6 2007                     HawkeEnte~                      TEXAS DEWITI     236    435




                                                                                                                                                                                                •
          304889-001 Alton R Cieleocki el ux                                            Auaust 2. 2007                      Haw!ust 2. 2007                     Hawke     Enterorom                                                A•....,ust 6. 2007                  H awl(")


--·
0
::l
a.
ct)    30530S-OOO   Isabella Nelsoo Barrett                     October 4 . 2007      Hawke    Enterprises        T EXAS   DE WITT     243     818
       305310-000   Ke ndr1clrises         T EXAS   DE\NI TT    243     867
       305 3 17--001David A WriQht and wife Patricia Wright   September 10. 2007      Hawke Entemrises            TEXAS    DEWITT      236     441
       305328-000   Huebner Trust                             Seotembe< 24. 2007      Hawi(")
0
::I
-·c.""""co   305767-003 EdlWl Ear1 Gaxia                                             No;-ember i . 2007Hawke Enterprises              TEXAS DE V'llTT   243   893
             3059'32-00l C bff0!mber7, 2007 Hawke Enterprises               TEXAS DEWITI      252   351

             TOGETHER WITH All AMENDMENTS. RATiFICATIONS, CORRECTIONS ANO/OR MODIFICATIONS OF THE Oil, GAS MID MINERAL LEASES DESCRIBED HEREIN



                                                                                                                                                                          •
                                                    X)             .,   --<

                            ~~-                     ~
                                                    -3 ~.~~-:
               ~ ~il
                                                          ~ - · ;11

                                                    n        -~~0~6-
               -£'.it
               )'- o 
                      o~i ~. 8"'.                   ~            F                          er:

                                                                                                                                                                          •
                                                             =      .,.~ I · 0
                                                                JJ~i:lO..
                                                                              -,

("')                            ~ ...
                     ,j
                         <=>'
                                                     I)      "" l:::;
0                    '          ...ii!?'~            ~       ~ r
""O
0
0
0
0                                                                                                                            5 of 5
0
U)
 w
 en




                                                                                                                                                                    467
                                  •                       79812
        NOTICE OF CONFIDRNTIALlTY RIGHTS: IF YOU ARE A NATURAL PERSON,
                                                                            •
        YOU MAY ru:MOVE OR STIUKE ANY OF TlfE FOLl.0\'tlNG INFOAAIAT!ON
        FROM nns INSTRUMENT BEFORE fT IS FILED FOR RECORD IN T1IE
        PUBLIC RECORDS: YOUR SOClAL SECURITY NUMBER OR YOUR DRIVER'S
        LICENSE NUMBER

                   RATIFICATION OF OIL, GAS AND MINERAL LEASE

        STATE OF TEXAS                                    §
                                                          §
        COUNTY OF DEWITI                                  §


               THAT WHEREAS, Lorene H. Koopmanii, as Lessor, did ex~ute and deliver to
        Huwkc Enterprises, as U:ssee, a Pa.id-Up Oil, Gil:! und Mineral tease dated Ociober 22,
        2007, a Mcrooraudum of which is recorded in. Vo1L1mo 243, Pugc 876, Official Records,
        De Wi n County, Tex.as, covering U1e fo llowing described tract of land:


            120 sues of lnnd, more or les.$, being u pu.rt of Section no. 13, lnd iftliol~ Railroad Company
            Survey, A·272, DeWitt County, Texa.s, and being the :111mc lnnd described as 'Truct No.
            One' IJ\d Tmct No. Two' in that certnin Deed dntcxl December 27, 1996, from Lois Stricber,
            individu~.l ly Md as lndq>               NOTICE OF CONFIOENTlALITY RIGHTS: IF YOU ARE A NATURAL PERSON. YOU MAY R!!MOVE
               OR STRIKE ANY OR ALL OF TiiE FOLLOWING INFORMATION FROM NlY INSTRUMENT THAT
               TRANSFERS /IN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN                                     me
               PUBLIC RECORDS: YOUR SOCIA).. SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.




                                                          ROYAL TY DEED

               STATE OF" TEXAS
                                                          KNOW ALL le.$ E&>l 050 vora.:> to" • l t1ke,

                        THENCE South GS del)rees East 5S4 va'"3& toe atal                                    •                                                              •
                                                                                                                                    ·· ..


                        Roccros of DeWitt County, Texas, a~cl be!i1g the same property dos.crit;Gle~ . logqth~r with 1111 and nlllf)ular Uio rjghl6 and
                appurton3nc93 thereto In anywise belonging, unto lhe Granlt!o, ibl heirs and aosigns. forov • r. This
                Royalty Do~d Is rnudo without warranty of tltio, C.lqlro:;~ or lmpllod. Grontoo rePfOSCnt.G, confirm5, and
                worrnnt5 to Orantor I/1st the ooqu~rnon and nccor;.l.'»nce or !his Royalty Deed by Gr~nlce Is based upon
                Gr;lnloa's lndepandeot investJgallori and d.aterminntion or the economkl potenUal, qu~11Uty, arid velue, tt
                oily, of pny Q\I end gas that may be a part of the above de9Cliboo promlws. and tnat Grantee hns 110\ and
                l!l ri-0l rulylnD upon any etatemen~ Jo formation. Of roprnentallon thal may havo i>.en made or glvftn by
                Grontoi· In lll\Y n'lanner pertainl~g to :Wch tnatte11.
                         WITNESS m)' hand     this~ d3y or Aug us~ 2011.

                                                                 GRJ>.NTOR

                                                                 l.Ols Slriewr




                                                                  GRANTEE

                                                                  BURLING        N RESOURCES Oil & GAS COMPANY LP
                                                                  By: BR      G INC., fta sole General Partner




           ··."- -- -- - - . - - - - - - - - - - -- -

Confidentia l                                                                                                             KOOCOP00001019
                                                                                                                                            472
                                                                                                   ························--·- ····················-        ···-   ··············- --- - · · - - - - - - -- -




                                                            ACKNOWl.EOGMEICTS
               STAtE OF TEX{IS                      §
                                ,A}u..t.c. t. S     §
               COUNTY OF-Ol:;Wfff                   §

                        Thill !ns\f\Jment was
               Lots Stlieber.
                                                  acknov~t1dg~d b~f011>   me ol\ the   L(.,+/.i day of a (j /.s :; t-I<                          I      2011 , by



                                                                                ~£ rfo~~r
               [Geal)
                                                                              Typed or Prlntild Nam11 of Notary
                                                                              Notary's Comml&slon explres: _ _ __




               STATE OF TEXAS                               §

               couNrvoF           Barri.$                   i
               This instrum11nt was acknowlwged before me on tho            lSi1l
                                                                             day of            A~u;;;{
                                                                                                 2011, by DaYid w.
               Twomey, Attorney.Jn-Fact or BROG GP, !no.. as Sola general partner of 8\J(ngton Resources Oil I!. Gas
               COmpeny LP, a Delaware limited partne~hip, on behalf of lti6 partnership.



               [$eat]                                                         Notig l'tl~ Stats of Teim.s                                   ,
                                                                                       1   o   e   moruc01
                                                                              Typed or Printed Name or Nota~                                            J.
                                                                              Notary's Cornrn~lon aXj)i~:) ;;)0 /}
                                                                                       .                                                                '




Confidential                                                                                                                                                KOOCOP00001020
                                                                                                                                                                                        473

                                                                                                                                                                           ·-- . ···-- -·- -- ----'
                       .,,,
         tonocoPhil lips                                                            id:/\/.   i'POPER f Y AUt1 il


         INTEROFFICE CORRESPONDENCE                                                805 32 I           JM! 2J 1.


         TO:            Cindy D. Blevins
                        810G POB
                        Bartlesv ill e

                                                                    t.' -·   )
         SUB JECT:       Check one

          New Contract Setu_e_
        - Maintenance
          Data F i l i~.a_            x

         FROM:          Sheryl Kohl

         DATE:       L.;>- l Lo. 11
         AGREEMENT NO.: 2Jf54~ ·cn::J

         TYPE OF AGREEME'NT:              W~aJty   [)Ge_J
         PARTIES:    ~U\f..., \-\ . ~~OX'£\    .
         PROSPECT NO:i08.JJJA PROSPECT NAME: Eagle Ford

         COUNTY:      Dcl.D;t\'                        STATE: TX

         WE LL NAME(S): NIA

         PROPERTY NUMBER: NIA

         REMARKS: for

         THANKS .


         PLEASE ACKNOWLEDGE RECEIPT OF TH IS PACKAGE BY SIGNING IN THE
         SPACE BELOW AN D RETURNING THIS I                  THE SENDER.




Confidential                                                                     KOOCOP00001021
                                                                                         474
    ·-.                                             79555

           NOTICE OF CONFIDENTIALITY RIGHTS : IF YOU ARE A NATURAL PERSON. YOU MAY REMOVE
           OR STRI KE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
           TRANSFERS AN INTERE ST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
           PUOLIC RECORDS: YOUR SOCIAL SECURITY NUMSER OR YOUR ORJV.ER'S LICENSE NUMBER.




                                                    ROYALTY DEED

          STATE OF TEXAS
                                                     KNOW ALL MEN BY THESE PRESENTS :
          COUNTY OF OEWITI

                   Tna\ I, Lois Strieber, hereinaf1er ··Grantor' . P.0 Box 458, Yorktown , TX 78164 , DeWitt County ,
          Texas, rar and in consideration or Ten and No/100 Dollars ($10. 00) and atne1 good, valuable. and
                                                                      or
          sufficient consideration to me, the receipt .and sufficiency which is hereby acknowledged,

                   Herl!ln giants, sells, and conveys, unlo Burlington Resources, Oil & Gas Company LP, a
          Delaware limit~ partnership, whose address is 600 North Dairy Ashford, Houston , TX 77079 .
          hereinafter "Grantee', sixly percent (60%) of Grantor's Interest in the royal1ies derivad by Granter lrorn
          the production of oil, gas, casinghead gas. gasoline, disttllate and condensate produced from the
          following described lands or l;;inds pooled therewith:

                  Traci One:      All thal certain lot. tract. and/or parcel of land. lying and being situated in
                  DeWitt County. Texas. West of the Guadalupe River, being a part of Section No. 13,
                  Indianola Railroad Company Survey conveyed by V . Weldon to Henry Grube, by deed
                  dated November 20, 1890, recorded in Volume 33, Pages 38-40, Deed Records or
                  DeWitt County, Texas; and conveyed to Lina Mueller, n~ Grube, by Henry Grube by
                  deed dated March 24 , 1905. and by August Grul)e, and William Grube. by deed dated
                  September 25, 1905, and by Adolph Grube and Chlistian Grube, by deed dated
                  November 22. 1905, all of said deeds being bf record in the Deed Records of DeWitt
                  County. Texas ; said tract of land being desc1lbod by metes and bounds as follows, lo-
                  wit:

                  BEGINNING at the most northern comer of the W F. Atftemach 100 acres tract of lano
                  on the northeast line of Section No. 19, and the southwest Jlne of Section 13:

                  THENCE North 25 degrees Easl 958 varas lo a stake;

                  THE;NCE Sou th 65 degr'eos East 594 varas to a stake;

                  THENCE Sout~ 25 degrees West 958 varas lo a slake on tt1e southwest nne or Secliori
                   f 3. and the nor1heasl line er Section 19, the most eastern comer of W.F. Afflerbach 's
                  land;

                  THENCE NORTH 65 DEGREES Wes t 594 varas to the place of beginning, containing
                  100 acres or land, more or less, and being the same property described In deed from
                  Henry G . Afflerbach et al tc Martha E. Hoepken, dated March 17 , 1950, recorded In
                  Volunie 137, Page 612, D~d Records of Dewitt County, Texas and being the same
                  property described In deed from Marth E Hoepksn el vir to Jerry S:rieber et ux, dated
                  October 15, 1 &69, recorded in Volume 179, Page 220, DeE!(J Records of De Wit! County,
                  TX

                  Tract Two:      All that certain lot, tract and/or pari:el of land , lying and being situaled in
                  DeWitt County. Texas. a part of ttie Section 13, Ind ianola R.R. Co. Survey, and a part or
                  the 100.8 acres tract of land conveyed to G. W. Aftlerbach by John F. Kubala el ux .
                  Theres.a Kubala , by deed dated August 4, 1919, recorded In Volume 83, Page 4, Deed
                  Recoras or DeWitt County. Texas and described es rollows, to-wit:

                  BEGINN ING at a stake, Uie east corner of the 100.8 acre tracl being !lie nonh corner of
                  the G.W. Afflerbach too acre tracl;

                  THENCE North SS degrees west 118.3 varas to a stake. the north corner of this tract and
                  the East corne r of Urn Em il Borchardt, 80.8 acres trncl

                  THENCE South 25 de91ees West 953 3 varas to a stake for corner,

                  THENCE Sovli1 65 degrees East 118.3 varas lo a slake, !he w~I corner of the 100 acre
                  tract belonging to G.W. Affle1bach;

                  THENCE North 25 degrees East 953.3 varas to the place of BEGINNING. containing 20
                  acres or land, more ot less . being the same tra.ct described in deed from Henry G .
                  Attlerbach et al dated March 17. 1956. recorded in Volume 137. Page s ·11 , Deed




                       '"
Confidential                                                                                 KOOCOP00001022
                                                                                                                        475
    (   .




                    Records cl OeW11t County , Texas. and being I/le 'arno property described •n deed rrom
                    Mela A and Herman A . Riedesel to Jerry and Lois Slneber. dated October 20. 1969.
                    re    \
  ,'"/, I

                                                         ACKNOWLEDGMENTS

            STATE OF l'E>l,AS                    §
                           /J1.      ConocriPhillips                                                Diane Schaenen, CPL
                                                                     Starr Landman - North Eagleford Aaset Team
                                                                    Gulf Coast Bu1lness Unit
                                                                     3Wl-5012
                                                                     P.O. Box 2197
                                                                     Houston, TX 77252-2197
                                                                     Phone: 832.486.3922    Fa11: 832.-486.2296

      December 7, 2011



      Ralph Koopmann, Individually and as A-1-F for Lorene Koopmann
      774 Slanchos Road
      Yorktown, TX 78164

     Karen M. Koenig, lndlvldually and as Attorney in-Fact for Lorene Koopmann
     3489 Slate Hwy 72 W.
     Cuero, TX 77954

     Lois Strieber
     P.O. Box458
     Yorktown, TX 78164

      Re:    Shut-In Royalty Payment
             Lackey Unit A #1 well
             DeWitt County, TX

     Ladies and GenUemen:

     Bur11nglon Resources Oil & Gas Company LP \Burlington") recently dnlled the captioned well in DeWitt
     County, TX. The well was spudded on October 30, 2011, and the drilling rig was released approximately
     November 28, 2011 We anticipate beginning a frac job on the well December 11, 2011, which will last four
     days. Subsequent to frac'ing the well, we will flare it for two days to establish commercial production.

     The spacing unit for said well Includes an oil, gas and mineral lease from Lorene H. Koopmann to Hawke
     Enterprises dated October 22, 2007.

     The deed from Lois Strieber to Gilbert and Lorene Koopmann requires commercial production on or before
     December 27, 2011 or the interest retained by Mrs. Strieber reverts to Mrs. Koopmann. However, the deed
     also provides for the payment of shut-In royalties.

     We are tendering shut-in royalties to ensure that all parties' interest, if any, in the well is maintained.

     Consequently, we are enclosing checks for all of you which constitute shut-in royalty payments and conform to
     the terms of the deed from Mrs. Strieber to Mr. and Mrs. Koopmann. We anticipate that the Lackey Unit A #1
     well will be producing first quarter 2012.




     Diane Schaenen

     Encl.




Confidential                                                                                           KOOCOP00000903
                                                                                                                   479
       ConocJPhillips
                                   -                                             Riiey Nelson
                                                                                 ConocoPllllllp& Company
                                                                                 Land-Gun Coast
                                                                                 P. 0. Box 2197
                                                                                 Houston, TX 77252-2197
                                                                                 Office: (832) 486-6406
                                                                                 Fax:     (918) 661-6172
                                                                                 !Wey .G.NelaOt\OCOOOQOPhi~ps.com

        February l, 2010



        Lorenc Koopmann
        405 Fm 108
        Yorktown, TX 78164


        Re: Notice of Assignment of Interest in
           . Oil, Gas and Mineral Lease
             Dated l 0/2212007
             Recorded in De Witt County, Texas
             Lse # 305486-000

        Dear Lessor:

        Reference is made to that certain Oil, Gas and Mineral Lease ("Lease") dated 10/2212007,
        between you and Hawke Enterprises, which Lease is now owned by Burlington Resources Oil &
        Gas Company LP ("Burlington"), an affiliate of ConocoPhillips Company.

        Per the terms of the Lease, we arc providing notice of an Assignment of Overriding Royalty
        Interest (''OR.RI'') in said Lease from Burlington to Texas Crude Energy, Inc., whose address is
        2803 Buffalo Speedway Houston, T~xas 77098, effective December I, 2008. This ORR! is
        carved out of Burlington's working interest in your Le8se, and does not affect your royalty
        interest designated in said Lease in any way.

        A copy of said Assignment is included for your own personal records.

        If you have any further questions, please feel free to contact "me.

        Sincerely,

      ~~~
        Riley Nelson
        Landman

        Encl.




Confidential                                                                               KOOCOP00000904
                                                                                                                    480
    Gingerich, Todd R
    From:                            Alstrom, Tuff B
    Sent:                            Wednesday, October 19, 2011 9:28AM
    To:                              Gingerich, Todd R
    Subject:                         FW: Lackey Unit A #1 well   A717077          DeWitt County, TX


    Go ahead and put !his one on your calendar as well.

    Tuff Alstrom
    (918) 661-0323




    From:             Schaenen, Diane
    Sent:             Wednesday, October 19, 2011 9:21 AM
    To:               Alstrom, Turf B
    Subject:          RE: Lackey Unit A #1 weM     A717077   DeWitt County, TX

    Absent production or a shut-in payment, the Royalty Deed expires 12-27-11. I thought if we paid it on or about the 1st of
    December, it might be a nice Christmas present for the Striebers, and might take away some of the sting from the
    Koopmann's, who were expecting to receive the entire 22.5% royalty.

    Nso, the well should be drilled (but not completed) by Dec.ember 1. If we pay the Koopmann's sooner than that, they
    might be inclined to fight the language in the deed requiring wells capable of "commercial production". I don't want to fight
    that battle any sooner than I have to!                                               ·

    Thanks very much for your attention to this matter!

    Diane

    From:             Alstrom, Tuff 8
    sent:             Wednesday, October 19, 2011 9:14 AM
    To;               Schaenen, Diane
    Subject;          RE: Laclcey Unit A #1 well   A717077   DeWltt County, lX

    Diane, we can take care of this with no problem. Do you know when the payment is actually due? We can make it
    anytime but if you are wanting to wait until December we can do that too.

    Tuff Alstrom
    (918) 661 -0323




    from:             Thomas, Sharla L
    Sent:             Wednesday, October 12, 2011 11:49 AM
    To:               Schaeoen, Diane
    Cc:               Alstrom, Tuff B
    Subject:          FW: Lackey Unit A #1 well    A7170n    DeWitt county, nc

    Dione-
    Tuff Alstrom with our RPA- Property Maintenance group pays the rentals, shut-ins etc on the Eagle Ford wells. Via
    this response I have copied Tuff with your request.

    Best Regards,
    cJ7&aflla. ~
    Division On:ler Advisor - Eagle Faro
    ConocoPhillips Company-Real Property Administration
                                                                . 1




Confidential                                                                                           KOOCOPogq~o905
    PO Box 7500 Bartlesville OK 74005·7500    e
    Pflone: 918.661.0522 FAX 918.662.3559 sharla.l.thomas@conocophilllps.com


    fl"Qm:          Schaenen, Diane
    Sent:           Wednesday, October 12, 2011 11:17 AM
    To:             Thomas, Sharia L
    subject:         Lackey Unit A # 1 well    A717077     DeWitt ColM!ly,   nc
    Sharla -

    We anticipate spudding this well on October 23, 2011. I'm attaching a copy of the permit plat for the wen. Tract 4 covers
    an oil & gas lease from Lorene H. Koopmann. Mrs. Koopmann and her now deceased husband rereived their interest in a
    gift royalty deed dated December 27, 1996, wherein Lois Steiber (Grqntor) reserved 50% of the royalties (NPRI). Absent
    commercial production, the deed expires December 27, 2011, and 100% of the royaltles will vest in Lorene H. Koopmann.

    Mrs. Strieber has assigned 60% of her 50% of the royalties to COP, with the understanding that we will get a well down
    and producing in compliance with the gift deed, such that they don't lose their royalty interest on December 27, 2011 .

     We won't have the well producing in paying quantities by December 27, 2011 . However, the gift deed provides for shut-in
     royalties. Consequently, could you please put a reminder on your calendar to pay Lorene H. Koopmann (&her family) and
     Lois Strieber a shut-in royalty on December 1. The lease provides for $250/net mineral acre shut-in payment, & the lease
     covers - 120 acres. Consequently, payment to Lorene Koopmann (&her family) would be $1500, payment to Lois
     Strieber would be $960, and the 60% of 50% would be net tq COP. The·other leases in the unit don't expire until next
   · year, and we anticipate the well being on line at that point.

    I'm attaching a copy of the ownership portion of the August 25, 2011 drilling tiUe opinion for this lease for your infonnation,
    as well as a copy of the Royalty Deed from Lois Strieber to COP. If there's anything more you need from me, please let
    me know.

    I'll put a copy of this e-mail on my calendar for December 1, and we can communicate further on that date, if necessary.

    Thanks so much for your assistance in this matter. Please let me know if you have any questions.

    Diane

     «File: 2011101211110988.pdf »            «File: 2011101211111765.pdf »       «File: 2011101211150072.pdf »




                                                                     2




Confidential                                                                                             KOOCOP09R90906
                                                                                                      Page 1 of2


      Gingerich, Todd R

      From:            Schaenen, Diane
      Sent:            Monday, December 05, 2011 6:22 AM
      To:              Gingerich, Todd R; Alstrom, Tuff B
      Subject:         FW: [EXTERNAL]Fwd: Lorene H l
      Date: Fri, Dec 2, 2011 at 3:47 PM
      Subject Fwd: Lorene H Koopmann oil & gas lease 305486-000
      To: margaretforrester@gmajl.com


      Dear Margaret:

      Attached is .pdf of the Power of Attorney dated 6/10/2010, filed 12/27/2010
      #73542 333/741-744 OPR

      AlJ the beSt,

      Robert


      -Original Message--
      From: robertjholleyjr 
      To: margaretforrester 
      Sent Fri, Dec 2, 2011 2:43 pm


       1215/2011

Confidential                                                                                 KOOCOP09R90907
                                                                                                          Page 2 of2


      Subject: Re: Lorene H Koopmann oil & gas lease 305486-000

      -Headed to the Clerk's office in 5 minutes ... wiH let you know


      -Original Message-
      From: Margaret Forrester 
      To: robertjholleyjr 
      Sent Fri, Dec2, 20112:39 pm
      Subject: Fwd: Lorene H Koopmann oil & gas lease 305486-000

      Thanks again Robert!! Call or e-mail me if you have any questions. 512.913.5156

      - -     Forwarded message - -
      From: Schaenen, Diane 
      Date: Fri, Dec 2, 2011 at 2:34 PM
      Subject: Lorene H Koopmann oil & gas lease 305486-000
      To: Margaret Forrester 


      Margaret -

      As we discussed, Lorene H Koopmann, Ralph Koopmann, and Karen M. Koef)lg each have 1/3 participating
      royalty interest in the captioned lease. I think I've seen something somewhere \I/herein Lorene gave Ralph and
      Karen power of attorney over her affairs. We will be paying shut-In royalties to Ralph, Karen, & Lorene next
      week. Please have someone check the county records for a Power.of Attorney document regarding Lorene. I
      think it would have been filed ~ince the beginning of 2011 .

      Thanks I

      Diane




      Margaret Forrester
      (512) 913-5156




      Margaret Forrester
      (512) 913-5156




      1215/201 I

Confidential                                                                                     KOOCOPogepo908
                                                                                                          Page I of2


      Gingerich, Todd R

      From:            Schaenen, Diane
      Sent:            Monday, December 05, 2011 8:22 AM
      To:              Gingerich, Todd R; Alstrom, Tuff B
      Subject:         FW: [EXTERNAL]Fwd: Lorene H Koopmann oil & gas lease 305486-000
      Attachments: 333-741 OPR.pdf
      Todd-

      Lorene Koopmann granted power of attorney to Ralph Koopmann & Karen Koopmann Koenig. Wien you
      Cllt checks on this lease, please attribute her interest 1/2 to Ralph & 112 to Karen. Please make the
      checks out to "Ralph Koopmann, Individually and as Attorney-in-Fact for Lorene H Koopmann" and
      "Karen Koopmann Koenig, Individually and as Attorney-in-Fact for Lorene H. Koopmann".

      Thanks much I

      Diane


      From: Margaret Forrester [mallto:margaretforrester@gmall.com]
      Sent: Friday, December 02, 2011 7:16 PM
      To: Sc:haenen, Diane
      SUbject: [EXTERNAL]Fwd: Lorene H Koopmann oil & gas lease 305486-000

      Diane,

      Here it is. Let me know if you need help with any_thing else.

      Thanks,

      Margaret

      -·---··Forwarded message-------
      From: 
      Date: Fri, Dec 2, 201 I at 3:47 PM
      Subject: Fwd: Lorene H Koopmann oil & gas lease 305486-000
      To: margaretforrester@gmail.com


      Dear Margaret:
                                                                                                     ~.

      Attached is .pdf of the Power of Attorney dated 6/10/2010, filed 12/27/2010
      173542 333/741-744 OPR

      All the best,

      Robert


      -Original Message-
      From: rober1jholleyjr 
      To: margaretforrester 
      Sent Fri, Dec 2, 2011 2:43 pm


       12/5/2011


Confidential                                                                                  KOOCOP00000909
                                                                                                                  485
                                                                                                         Page 2 of2


      Subject: Re: Lorene H Koopmann oil & gas lease 305486-000

      -Headed to the Clerk's office in 5 minutes ... will let you know

      --Original Message-
      From: Margaret Forrester 
      To: robertjholleyjr 
      Sent Fri, Dec 2, 2011 2:39 pm
      Subject: Fwd: Lorene H Koopmann oil & gas lease 305486-000

      Thanks again Robertll Call or e-mail me if you have any questions. 512.913.5156

      - - - Forwarded message - - - -
      From: Schaenen, Diane 
      Date: Fri, Dec 2, 2011 at 2:34 PM
      Subject: Lorene H Koopmann oil & gas lease 305486-000
      To: Margaret Forrester 


      Margaret -

      As we discussed, Lorene H Koopmann, Ralph Koopmann, and Karen M. Koenig each have 1/3 participating
      royalty interest In the captioned lease. I think I've seen something somewhere wherein Lorene gave Ralph and
      Karen power of attorney over her affairs. We will be paying shut-in royalties to Ralph, Karen, & Lorene next
      week. Please have someone check the county records for a Power of Attorney document regarding Lorene. I
      think It would have been filed since the beginning of 2011 .

      Thanks!

      Diane




      Margaret Forrester
      (512) 913-5156




      Margaret Forrester
      (512) 913-5156




      12/5/2011

Confidential
    Gingerich, Todd R
    From:                        Schaenen, Diane
    Sent:                        Tuesday, November 01 , 2011 1:26 PM
    To:                          Gingerich, Todd R
    Subject:                     RE: 305486-000

    Attachments:                 2011110113204539.pdf


    Todd-

    The calculations for Lois Strieber are correct The interest owned by Lorene Koopmann is split 1/3 to Lorene, 1/3 to Ralph,
    & 1/3 to Karen (see the first 4 pages of 1st Supp. OTO dated 7/26/11 ).

    Thanks I

    Diane



    2011110113204539
       .pdf (1 MB)



    Ftom:   .       Gingerich, Todd R
    Sent:           Tuesday, November 01, 2011 9:45 Not
    To:             Schaenen, Oia ne
    Subject:        305"86-000

    Diane, I wanted to confirm with you the Shut-in payments for Lorene Koopmann and Lois Streiber.

    $75 • 120 acres = $9,000.00
    Lorene Koopmann received 112 Interest from Lois, so she would get a payment of $4,500.00
    Lois Streiber conveyed 60% of her 50% interest to Burlington per the Royalty Deed, so her total payment would be
    $1,800.00

    Let me know if my calculations are correct and we will get the payment set up to pay both parties. Thanks Diane.


    Todd Gingerich I Associate Property Maintenance Rep
    Real Property Administration I ConocoPhillips Company
                                 I
    820 J Plaza Office Building Bartlesville, OK 74004
    Phone: (918)-661 -5133 I Fax: (916)-662-3557       ·
    Todd.R.Gingerich@conocophilllps.com




                                                                 1




Confidential                                                                                        KOOCOP02~P0911
    Gingerich, Todd R
    From:                             Schaenen, Diane
    Sent:                             Tuesday, October 25, 2011 9:05 AM
    To:                               Gingerich, Todd R
    Subject:                          RE: lackey Unit A #1 well    A717077         DeWitt County, TX


    You were right; the amendment stipulates $75/net ac.

    Thanks for the catch!

    Diane


    From:             Glng,rictl, Todd R
    Sent:             Tuesday, October 25, 2011 8:06 AM
    To:               Schaenen, Diane
    Subject:          ~E:   Lackey U!Vt A #1 well   A7170n    DeWitt County, TX

    Diane, were you able to determine an amount for the Shut-in Royally? Thanks again.

    -Todd Gingerich


                      ~n,Olane
                      Thursday, OdDber 20, 2011 8:11 AM
                      Gingerich, Todd R
                      RE: LacXey Unit A #1 well    A7170n     DeWitt County, TX

    I'll check & get back to you.


    From:             Glnge:ich, Todd R
    Sent:             Thursday, October 20, 2011 8:01 AM
    To:               Schaenen, Diane
    Cc                Alstrom, Tuff 8
    Subject:          RE: Lackey Unit A 1 1 well    A7170n    DeWitt County, TX

    Diane, after reading through the lease and the amendment to the lease, the highest amount I see for the Shut-in royalty Is
    $75 per acre. Is there another amendment that states $250 an acre or was it just an error? Thanks Diane.

    -Todd Gingerich


    frGm:             Alsb'om, TulT B
    Sent:             Wednesday, Octnber 19, 2011 9:28 AM
    Toi               Gingeridl, Todd R
    Subject:          FW: Lac:key Unit A #1 well    A7170n    DeWitt County, TX

    Go ahead and put this one on your calendar as well.

    Tuff Alstrom
    (918) 6G1-0323



    from:             Sdlaeoen, Diane
    Sent:             Wednesday, October" 19, 2011 9:21 AM
    To:               Alstrom, Tuff B
    Subject:          RE: Lackey Unit A 11 well     A717077   DeWitt C.ounty, TX

    Absent production or a shut-in payment, the Royalty Deed expires 12-27 -11 . I thought if we paid it on or about the 1st of
    December, It might be a nice Christmas present for the Strleber.;, and might take away some of the sting from the
    Koopmann's, who were expecting to receive the entire 22.5% royalty.
                                                                    1




Confidential
     Also, the well should be drilled (but not completed) by December 1. If we pay the Koopmann's sooner than that, they
     might be Inclined to fight the language in the deed requiring wells capable of ''ex>mmercial production". I don'twant to fight
     that battle any sooner than I have to!                                                                                ·

     Thanks very much for your attention to this matter!

     Diane

    Fnlm:             Alstrom, T"7' B
    Sent:             Wednesday, October 19, 2011 9:14 AM
    To:               Sc:haenel1, Diane
    Subject:          RE: Lad    I'm attaching a copy of the ownership lion of the August 25, 2011 drilling title op. for this lease for your information,
    as well as a copy of the Royalty Deed from Lois Shieber to COP. If there's anything more you need from me, please let
    me know.

    I'll put a copy of this e-mail on my calendar for December 1, and we can communicate further on that date, if necessary.

    Thanks so much for your assistance in this matter. Please let me know if you have any questions.

    Diane

     «File: 2011101211110988.pdf »       «File: 2011101211111765.pdf »        «File: 2011101211150072.pdf »




                                                                 3




Confidential                                                                                         KOOCOP00000914
                                                                                                                         490
    .Gingerich, Todd R
    From:                            Schaenen, Diane
    Sent:                            Tuesday, November 29, 201110:58 AM
    To:                              Gingerich, Todd R
    Subject:                         RE: Shut in payment lo Lorene Koopmann et al              305486-000    Dewitt County, TX


    1rs not urgent. The 7th (or thereabouts) is fine. I'm in the process of putting together the letter that I'd like you to send with
    the checi(s. The mineral owners are NOT going to be happy, so putting off getting yelled at for a week is fine with me!

    Thanks!

    Diane

    From:             Glngeridl, Todd R
    Sent:             Tuesday, November 29, 201110:56 AM
    To:               Sdlaenen, Diane                ·
    Subject:          Rf: Shut In payment to Lorene Koopmann et al    305486-000       Dewitt County, TX

    Diane, our next check run will be on the 6th of December and we can get the check out on the 7th, but if you are wanting
    to get it out this week, let me know and we can have a check cut this Thursday and get it out sooner. I wasn't sure how
    urgent you were on getting the check out, so let me know and I will be happy to accommodate. Thanks.

    -Todd Gingerich

    Fram:             Schat!nen, Diane
    Sent:             Tuesday, November 21, 20111:08 PH
    To:               Glogerictl, Todd R
    ~                 RE: Shut In payment to Loreoe Koopmam et al     30548&000        Dewitt Coonty, TX

    Thanks! Hava a great Thanksgiving.


    From:             Glngerldl, Todd R
    sent:             Tuesday, November 22, 20U 1:07 PH
    To:               !)d:laenen,Olane
    Subject:          RE: Shut In payment to Lorene Koopmam et al     30548&000        Dewitt C.ounty, TX

    Diane, go ahead and send it up Tuesday and we will be sure to include it with the checics. Thanks.

    -Todd Gingerich

    From:          . Schaenen, Diane
    Sent:             Tuesday, November 22, 2011 10:58 AH
    To:               Gingerich, Todd R                                                                 "·
    Subjed::          Shut In payment to Lorene KoopnlCIYI et al   305486·000      Dewitt C.ounty, TX

    Todd -
    I have a letter that I would like to include with the shut-in checks that will be going to Lorene Koopmann, Ralph Koopmann
    & Karen Koopmann Koenig. If I write it & scan it to you next Tuesday or Wednesday, would that be sufficient time lo
    include it with the checks?

    Thanks.

    Diane




Confidential                                                                                                 KOOCOPogg~o915
                        •. ,




    Gingerich, Todd R
    From:                        Schaenen, Diane
    Sent:                        Monday, December 05, 2011 1:41 PM
    To:                          Gingerich, Todd R
    Subject:                     RE: Lorene H Koopmann o~ & gas lease COP lease 305486-000                         shut-in royalty
                                 payments being generated week of_Dec. 5


    Yes. That works for me.

    from:           Glngerieh, Todd It
    Sent:           Monday, December 05, 20111:24 PM
    To:·            Schaenen, Dtane
    5ubjed:         RE: Lorene H Koopmann oil & gas lease COP lease 305486-000    shut-In royalty payments being generated week or Dec.
                    5

    Diane, since some changes have already been made to these payee's, would you be alright with Tuff and I cutting the
    checks as listed below and we can address the envelope to Ralph's address for both of his checks? At this point it will be
    easier than trying to create a new payee number for Ralph and trying to move things around. Thanks.

    -Todd

    From:           Sd\aeoen, Diane
    Sent:           Monday, Dec2l'nbl!r 05, 20111:13 PM
    To:             Gingeridl, Todd R
    SWjed:          RE: Lorene H Koopmann oil 6. gas lease COP lease 30548&000    shut-In royalty payments being generated weelt   « Dec.
                    5

    Send it to Ralph, please. Lorene still has an active address, at least according to the phone book, but since Ralph's name
    appears on her check, send it to him.

    Thanks.

    Diane


    From:           Glngerlch, Toc,id R
    Sent:           Monday, Dea!mber OS, 201112:47 PH
    To:             Schaenen, Diane                   ·
    Subject:        RE: Lorene H Koopmann Oil &gas lease COP lease 305486-000     shut-In royalty payments being ge~erated week of Dec.
                    s
    Diane, the checks will be issued as follows. I wanted to make sure we get this correct. You mentioned below that Karen
    and Ralph get one jointiy, so are we sending the check to one of them or still sending it to Lorene?

    Lorene H Koopman
    Ralph Koopman & Karen M Koenig AIF's -$3,000.00 (Lorene's a'ddress)
    Karen M Koenig - $3,000.00
    Ralph Koopmann - $3,000.00
    Lois Streiber - $3,600.00

    Let me know If this is correct. Thanks again Diane.

    -Todd

    From:           Schaeneo, Diane
    sent:           Monday, Deceni>er' 05, iOll 10:29 AH
    To:             Gingerich, Todd R
    SUbJect:        RE: Lorene H Koopmann oil &. gas lease COP lease 305486-000   shut·ln royalty payments belng generated wee.It ot Dec.
                    5

    See attached.




Confidential                                                                                             KOOCOP099~0916
         '
                               •
         NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A
                                                                              •
         NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OR
         ALL OF THE FOLLOWING INFORMATION FROM ANY
         INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL
         PROPERTY BEFORE IT IS FILED FOR RECORD IN THE PUBLIC
         RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
         DRIVER'S LICENSE NUMBER.

                  AMENDMENT TO OIL, GAS AND MINERAL LEASE
                             (PAID UP LEASE)
                THIS AMENDMENT TO OIL, GAS, AND MINERAL LEASE is executed to
         be effective as of this 22nd dey of October 2007 by and between LORENE R.
         KOOPMANN, an unmarried woman, acting herein by and through Ralph Koopman
         and Karen M. Koenig, my ettomeys-in-fect, whose address is: 405 FM 108, Yorktown,
         Texas 78164, RALPH KOOPMANN, a married mmn dealing in his sole and
         scp1ratc property, whose address is 774 Stanchos Road, Yorklown, Texas 78164, and
         KAREN M. KOENIG, a married woman dealinc io her sole ind arp1nte property,
         whose address is 3489 ST. Hwy 72W, Cuero, Texas 77954 (collectively, "Lessor"), and
         BURLINGTON RESOURCES OIL & GAS COMPANY LP, whose address is 600
         North Dairy Ashford, Houston, Texas 77079-2197 ("Burlington"). Lessor and
         Burlington arc some1imes referred to herein collecrively as the "PartiC!."

                                                   RECITALS

                WHEREAS, that certain Oil, Gas, and Mineral Lease, dated 22nd day of October
         2007 was made and enlered into between LORENE H. KOOPMANN and HAWKE
         ENTERPRISES, as "Lessee," (the "Lease"), a Memorandum of which Lease is recorded
         in Volume 243, Page 876 oflhe Official Records of DeWitt County, Texas, covering the
         following described lends (the "leased premises"):

                120 acrc1 or llad, more or less, btl111 • p•rt of Section No. IJ, lndlanoll Rallro1d
               Co111pan)' Saniry, A·l72, DeWllt Coant)', TaH, aad bch•c lhe .. m• IHd daerlbal
               u TRACT NO. ONE and TRACT NO. TWO I• lh•t ter11i1 Detd dalcd l>n:cmber
               17, 1996, fnna Lob Strltber, l•divldu•lly Hd II l1dep«adcal E1teetrl1 or lhe
               !.slate of Jerry Stricber, deuascd, H Cunlor, to Gllber1 A. Koopmeaa and wife,
                LoJ"Ule H. Koopmaa11,   11   Cnntet, end bd•& recorded In Volanie 14, pa1e 425,
               Offiwl Public Rm>nh, DcWtu County, Tuu; end

                WHEREAS, the Lease was assigned from HAWKE ENTERPRISES, ag
         Assignor, lo Burlington, as Assignee, es evidenced in thet certain A.                              •            THE AMENDMENT
                                                                         •
             I. Paragnpb 3 of the lease shaU be deleted in ita entirety and nplac:ed wi~ tbe
                follow In&:

                J. I The royalties to be paid by Lessee are:
                (•) on oil, 22.5% of that produced and saved from said land, the same to be
                delivered, free of all costs and expenses to the Lessor into the pipeline, or other
                receptacle to which the Lessee may coMect ita wells or the market value thereof,
                at the option of the Lessor, such value to be detetT11incd by (1) the highest posted
                price, plus premium, if any, offered or paid for oil, condens.te, distillate, or olher
                liquid hydrocarbons, respectively of a like type and gravity for the field where
                produced and when run, or (2) the gross proceeds of the sale thereof, whichever is
                greater.

                (b) on gas, including casinghead gas or other gaseous substance, produced from
                said land 22.5% of the greater of (I) 1he market value al the wellhead of such ga.•,
                paid to Lessor free of all costs and expenses, or (2) the gross proceeds realized
                from the sale of such gas, free of all costs and expenses, to the first non-affiliated
                third party purchaser under a bona fide arms length sole or contract. "Oross
                proceeds" (for royalty paymenl purpo5eS) shall mean the total monies and other
                consideration accruing to or paid to the Lessee or received by Lessee for
                disposition or sale of all unprocessed gas proceeds, residue gas, gas plant products
                or other products. Gross proceeds shall include, but shall not be limited to
                advance payments, take-or-pay p11yments (whether paid pursuant to contnu:t, in
                settlement or received by judgment) reimbursement for production or severance
                taxes and any and all other n:imburscmcnl! or payments.

                (c) on all other minerals mined and marketed, 22.So/o either in kind or value at the
                well or mine, at Lessee's election, excepl that on sulphur mined and mllrlteted, the
                royalty shall be $6.00 per long ton.

                3.2    If any disposition, contratf or sale of oil or gas shall include any reduction
                or charge for the expenses or costs of production, treatment. lranspor1ation,
                manufacturing, process or marl                              •                                         •
         Ill.   P•n1raph No. Sor the Luse 1hmll be deleted In lb entirety and replaced
                with the rollowing:

                (a) DRILLING OPERATIONS: If within 30 days prior to the expiration of the
                    primary tcnn or at the expiration of the primary term, Lessee is then engaged
                    in drilling operations on said land or upon lands pooled therewith, this lease
                    shall remain in force only so long as such operations or drilling operations for
                    any additional weU(s) arc prosecuted on the lease or lands pooled therewith
                    with no cessation of more than 120 consecutive days between the ten'nination
                    of drilling operations of one well and the commencement of drilling
                    operations on a subsequent well, and ir such operations resull in the
                    production of oil, gas or other mineral, so long thereafter as oil, gas, or other
                    mineral is produced from said land, or from l1111d pooled therewith.

                (b) CESSATION OF PRODUCTION/REWORKING OPERATIONS: If, after
                    the expiration of the primary term of this Jell.Se and after oil, gas, or other
                    mineral is produced from said land, or from land pooled therewith, the
                    production thi:reof should cease from any cause and tho lease is not otherwise
                    maintained, this lease shall not t.enninalc if Lessee commences drilling
                    operations within 60 days thereafter and continuously conducts drilling
                    operations without cessation thereof for more than sixty (60) days between the
                    tennination of drilling operations of a well and the commencement of drilling
                    operations on a subsequent well and if they result in production of oil and/or
                    gas or other mineral. so long thereafter as oil, gas or such other mini:rals arc
                    produced from said land. If within such sixty {60) dAy period after such
                    cessation of production, Lessee commence.!! reworking opcn1tions as opposed
                    to drilling operations, this lease shall not tenninatt so long as Lessee
                    continuously conducts such reworking operations on such well without
                    cessalion thereof for more than sixty (60) days and if such reworking
                    operations on such well results in rc-establishmcnl of production of oil, gas or
                    other mineral, so long thereafter as oil, gas or other minml is produced from
                    said land or lands pooled therewith.

                (c) Any pooled unit designated by Lessee in accordance with the terms hereof,
                    may be dissolved by Lessee by instrument flied for record in the appropriate
                    re                              •                                            •
        V.      Puagraph 9 or the lease abaft be ddtted in Its entinty and replaced witb the
                following:

                9. Lessor expressly disclaims any warranty of title to the premises above
                described. In the event of failure oftiUe, Lessor shall never be required to return
                any bonus or any other payment made to l..e.5!or under this lease. By acceptance
                of this Lease, Lessee acknowledges that it has been given full opportunity to
                investigate and has conducted sufficient investigation to satisfy it.self as to the title
                lo the Land, and Lessee assumes all risk of title failures. It is agreed that if this
                lease covers a less interest in the oil, gas, sulphur, or other minerals in all or any
                part of said land titan the entire and undivided fee simple estalc (whether Lessor's
                interest is herein specified or not), or no interest therein, then the royalties and
                other monies accruing from any part 89 to which this lease covers than such full
                interest, shall be paid only in the proportion which the interest therein, if any,
                covered by this lease, bears to the whole and undivided fee simple estate therein.

         V1.    Paragraph C(d) ortbe Addendum of the Lease 1h•ll be deleted in ih entirety
                and replaced with the following:

                (d) Prior to initial construction of each pipeline thereon, Lessee must pay the
                Lessor $3.00 per foot in length for a sixty-foot (60') wide pipeline right-of-way
                for installing pipelines necessary for production of any well on the lease premises
                or on lands pooled therewith, which right-of-way shall reduce 10 a thirty-foot
                (30') right-of-way after construction and inm.llation of the pipeline. After
                installation, replacement, or repair, the area occupied by all buried pipelines shall
                be backfilled and tamped, and otherwise restored to its condition prior to
                installation, replacement, or repair, utilizing the ''double ditch" method. Lessee
                must pay Lessor Sl,000.00 as a liquidated damage amount for any oak tree
                damaged or destroyed by Lessee which tree has a r.runlc diameter over ten inches
                (10'') when mcaswed twenty-four inches (24") from ground level, to be increased
                SI00.00 per inch for each inch in diam~ over 10 inches. Prior lO conuncncing
                surface operations pertaining to any well to be drilled on the lease premises,
                Lessee must deliver to surface owner a damage payment of SI0,000.00 to be
                applied to the damages to be incurred from such operations (such damages
                Including and associated with the construction of an BCCCS! road, power line, well
                pad, reserve pit, fresh water pond and well production facilities as permitted by
                this lease). Such payment does not preclude Lessee from being liable for the
                payment of addition.al damages if such damages exceed SI 0,000.00.


         VII.    Paragraph E. of the Addendum lo Che Lea1e shall be deleted In ifs enttrety
                aad replaced witb tbe following:

                E. MINERAL LIMITATION: It is expressly underslood and provided that this
                lease cover.; oil and gas and liquid hydrocarbons, along with the products and by-
                products thereof, but this ICASC docs not cover uranium, fissionable materials or
                any other minerals of any type, here making particular mention of water, the
                Lessee herein being given no right to explore for, nor develop any part of the land
                for production of water lhmfrom except wilh regard to producing water to be
                used solely with regard to Lessee's oil and gas drilling, hydraulic fracture
                stimulation operations and completion operations upon Lhe leased premises and
                any such water well must be limilcd to watu production only from those depths
                below 500 lttt below the land swfacc. Lessee is expressly prohibited from using
                water from Lessor's wells, creeks and watering places. Notwithstanding anything
                to the contrary in this lease contained, Lessee shall al all times protect the herein
                leased land from drainage of oil and gas from wells on adjoining lands.


         Vll1. Paragraph F of lbe Addendum to lhe Lease thaU be deleted In its enlln:ty
               and replaced wilb the following:



                                                      ·•·

Confidential                                                                      KOOCOP00000920
                                                                                                            496
                             •                                          •
               F. POOLING LIMITATIONS:

               (a) Pooling For Vertical Oil Wells. Notwithstanding anything contained herein
               to the contrary, pooling of this lease for vertical oil wells as clauificd by the
               Tens Railroad Commission is prohibited.

               (b) Pooling for Gas Wells and Hori1.0ntal Oji Wells. In the event Lessee
               exercises its oprion to pool as authorized herein and as limited hereby, the right to
               pool a vertical gas well or a horizontal gas well is hereby limited to 160 acres
               plus 10% tolerance as to all horizons from the surface of the ground to a depth of
               1,SOO feet below the surface of the ground and to 320 acres plus 10% tolerance as
               to all horizons from 7,500 feet below the surface of the ground to a depth of
               10,000 feet below the surface of the ground, and to 640 acres plus 10% tolerance
               as to all horizons beneath I 0,000 feet below the surface of the ground.

               The right of Lessee to pool for a horizontal oil well is hereby limited to 160 acres
               plus JO% tolerance as to all horizons from the surface of the ground to depth of
               7,500 feet below the surface of the ground and to 320 acres plus 10% tolerance if
               completed at a depth of more than 7,500 feet below the surface of the ground
               provided that an additional eighty (80) acres may be allotted to such well for
               prod11etion purposes for every eight hundred twcnty·seven feet (827') of
               horizontal drainhole displacement (&S defined by the Railroad Commission of
               Texas) over and above 4,000 feet ofhoriz.ontal drainholc displacement

               (c) Special Field Rules. If at the time of creation of any oil or gas unit comprising
               all or a part of the herein leased premises special Field Rules of the Railroad
               Commission of Texas arc in effect, Lessee shall have lhe right to pool all or a part
               of the herein leased premises only up to the maximum acreage permitted to be
               assigned to a well in connection with such oil or gas unit under such special Field
               Rules, but in no event shall such unit or units con1ain more than the maximwn
               acreage allowed by paragraph F(b).

               (d) Additional Hqrizontal Well Provisions. In exercising the pooling rights
               granted in this lease applicable to hori1..0ntal wells, Lessee shall file of record a
               written declaration describing the horizontal unit as lo the specific leases and
               acreage to be included therein Ill well as the vertical limits of the prod11282 S.W. 31d 419 (Tex. 2009), or similar authority:
                        i.      Wsee may only exercise the rights to pool the interest of lessor in
               the la.nd and at the depths leased hereby and only as to the land3 and depths u to
               which this lease has not terminated as of the date such pooling document is filed
               in the office of the County Clerk of the county where the land leased hereby or
               any portion is located. Upon partial termination of this lease, u to any portion of
               the land and/or as to any depths, the rights of Lessee to pool the land and/or




Confidential                                                                  KOOCOP00000921
                                                                                                       497
                             •                                         •
               depths leased hereunder may be exercised by lessee only for that portion of the
               land llnd/or those depths as to which this lease has not terminated.
                        ii.    If the leased premises, or a portion thereof, or the intc:test of the
               Lessor in part or all of the land described herein is validly pooled with other land
               to fonn a unit prior to the partial or complete termination of this lease, upon
               partial tennination of this lease as to area and depths or complete termination of
               this lease, Lessor may at any time thereafter terminate the pooling and unitization
               of the Lessor's interest in any portion of the interest leased herein that has
               terminated in any such unit, by executing and filing for record in the office of the
               County Clerk of the county in which the land leas~ hereby or any portion thereof
               is located, a document identifyine or describing the area and/or depths as to which
               such pooling is terminated.
                        iii.   In no event will lessor be required to bear costs of drilling either
               before or after this lease has terminated.

         IX.   Paragraph H of the addendum to the Lease shall be deleted In its entirety
               and replaced with the following:

               H. NON-POOLED PUGH CLAUSE: Lessee must within 90 days after the
               completion of any well on the leased premises which is not pooled under the
               provisions of Paragraph 4 or Paragraph F hereof, designate in writing and place
               of record with the County Clerk of the county in which the property is located, a
               description of that part of the leased premises which shall be allotted ("Allotted
               Area") lo such well for production purposes, the maximum size of such part to be
               allotted being limited as follows:

                      (e)     Vcctical Oil Wells: No more than 40 acres phu 10% tolerance to
                      be allotted in and around each well cl11Ssified as an oil well by the Railroad
                      Commission of Texas if completed at a depth of I0,000 feet or less below
                      the surface nor more than 80 acres plus I()GAi tolerance if completed al a
                      depth of more than I 0,000 feet below the surface.

                      (b)       Gas Wclls and Hori7.0ntal Oil Wells: No more than 160 acres plus
                       I Oo/o tolerance to be allotted in and around each vertical gas well and
                      horizontal gas well if completed at o depth of 7,500 feet or less below the
                      surface of the ground, nor more than 320 acres plus 10% tolerance if
                      completed at a depth of more than 7,500 feet below the surface of the
                      ground, but less than 10,000 feet below the surface of the ground, no more
                      than 640 acres plus 10% tolerance as to all horizons beneath 10,000 feet
                      below the surface of the ground.

                      No more than 160 acres plus 10% tolerance lo be allotted in and around
                      each horizontal oil well if completed at a depth of7,SOO feet or less below
                      the surface: of the ground, nor more than 320 acres plus 10% tolerance if
                      completed at a depth of more than 7,500 feet below the surface of the
                      ground provided that an additional eighty (80) acres may be allotted to
                      such well for production purposes for every eight hundred twenty seven
                      feet (827') of horizontal drainhole displacement (as defined by the
                      Railroad Commission of Texas) over and above 4,000 feet of horizontal
                      drainhole displacement.

               Production or operations on said Allotted Arca by the Lessee shall maintain this
               lease in effect only with regard to the land within such area. This lease shall
               terminate at the end of the primary term as to such part or parts of the leased land
               lying outside the Allotted Arca unless this lease: is perpetuated as lo such lll!ld
               outside the Allotted Ma by operations conducted thereon or by production of oil
               or gas or any such operations and such production in accordance with the
               provisions he~f.

         X.    Paragnpb J. of the addendum of the Le11e shall be deleted in its entirety and
               replaced with the following:



                                                   -6 -




Confidential                                                                 KOOCOP00000922
                                                                                                       498
                              •                                        •
               1. MINIMUM ROY ALTY: If the royalties to be paid under this lease during 12-
                month periods as described below are less than the sum of$ I 00.00 per acre then
                leased ("minimum royalty';), and Lessor sends Lessee notice in writing of same,
                then this lease will tenninate at the end of 90 days after Lessee receives written
                notice from Lessor, unless the Lessee pays to the royalty holders a sum of money
                equal to the difference between said minimum royalty per acre and the total of all
                royalty monies on production so paid during the applicable 12-month period.
                Said 12-month periods 11re the initial period begiMing with the date of first
                production from the lease premises and each successive 12-month period
                thereafter. The payments set out in this paragraph do not relieve Lessee of the
                requirement of production in paying quantities to maintain this lease. Notice as to
                this paragraph will deemed to be given when it is deposited in the mail, certified,
                return receipt requested.


         XI.   The following scmh:nce contained in Paragraph Q.(2) of the addendum          or the
               Luse shall be deleted in its entirety:

               "Any later work done on the well will be deemed to be reworking operations."

         XII. The following definitions shall be added to Paragraph Q of the Addendum to
                the lease:

               "Horizontal well" shall mean a well having a horizontal drain hole which shall be
               deviated a minimum of seventy degrees (70°) from the vertical and being a
               minimwn horizontal displacement in the objective formation of one hundred fifty
               feet (150') in length measured between the point at which the drain hole
               penetrates the top of the fonnation to be produced and the end point or tenninus
               of the horimntal drain hole. For the purposes of this provi~ion, ''terminus",
               "horizontal drainhole" and "correlative intervals" shall be defined in accord11nce
               with the Rules and Regulations of the Railroad Commission of Texas or other
               governmental authority having jurisdiction.

                "Reworking Operations", "operations for reworking", "commencement of
                reworking operations" and words of similar import shall have the same meaning,
                being the actual re-i:ntry into an existing wellbore with equipment capable of re-
                entering, reworking and/or completing such well and the timely prosecution of
                such operations in such well bore in good faith toward the re·cstablishment of
                production of oil or gas from such previously producing zone or zones."


         XIII. Paragraph T or the Addendum to the LHse shall be deleted In Its entirety
               and replaced with the following:

               INDEMNIFICATION:
               LESSEE AND ITS SUCCESSORS AND ASSIGNS SHALL INDEMNIFY,
               DEFEND AT ITS SOLE COST AND EXPENSE AND HOLD LESSOR
               HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, WSSES,
               LIABILITIES, COSTS, CAUSES OF ACTION, SETILEMENTS,
               AWARDS, PENALTIES, FEES, ASSESSMENTS, FINES, CHARGES,
               DEMANDS, LIENS, PUNITIVE DAMAGES, ATTORNEYS FEES, AND
               JUDGMENTS OF EVERY KIND OR CHARACTER, KNOWN OR
               UNKNOWN, FIXED OR CONTINGENT (COLLECTIVELY, "CLAIMS"),
               ARISING IN WHOLE OR IN PART OUT OF THE ACTS OR OMISSIONS
               OF    LESSEE,   LESSEE'S   LICENSEES,    CONCESSIONAIRES,
               SUBCONTRACTORS, OR ANY OTHER PERSON OR ENTITY ACTING
               BY, THROUGH OR UNDER LF.SSEE IN CONNECTION WITH ITS
               OPERATIONS ON AND POSSESSION OF THE LEASED PREMISES,
               INCLUDING WITHOUT LIMITATION ANY CLAIMS ARISING FROM
               TORT, PERSONAL INJURY, DEATH, PROPERTY DAMAGE OR
               NUISANCE, ARISING FROM ANY ACT OR OMISSION OF LESSEE,
               LESSEE'S LICENSEES, CONCESSIONAIRF.S, SUBCONTRACTORS, OR


                                                   . 7.




Confidential                                                                  KOOCOP00000923
                                                                                                      499
                                   •
                     ANY OTHER PERSON OR ENTITY ACTING BY, THROUGH OR
                                                                             •
                     UNDER LESSEE. FURTHER, THIS INDEMNITY APPLIES TO THE
                     ABOVE CLAIMS REGARDLESS OF HOW SUCH ARE CAUSED. THIS
                     LEASE SHALL EXPIRE IN ACCORDANCE WITH THE PROVISIONS
                     SET OUT HEREIN, BUT LESSEE'S OR ASSIGNEE'S OBLIGATION TO
                     INDEMNIFY AND HOLD THE INDEMNJFIED PARTIES HARMLESS
                     FOR ACTIONS OCCURRING DURING THE TERM OF THIS
                     CONTRACT SHALL SURVIVE THE TERMINATION OF THIS LEASE.
                     IF LESSEE FAILS OR REFUSES TO FULLY PERFORM IN
                     ACCORDANCE WITH THIS INDEMNIFICATION PROVISION,
                     LF.SSOR AT LESSOR'S OPTION, AND WITHOUT RELIEVING LF.SSEE
                     OF LESSEE'S OBLIGATIONS, MAY SO PERFORM, BUT ALL COSTS
                     AND EXPENSES INCURRED BY LESSOR IN THAT EVENT SHALL BE
                     REIMBURSED BY LESSEE TO LESSOR, TOGETHER WITH INTEREST
                     ON THE SAME FROM THE DATE ANY SUCH EXPENSE WAS PAlD BY
                     LESSOR UNTIL REIMBURSED BY LESSEE, AT THE RATE OF
                     TWELVE (12) PERCENT PER ANNUM. Lessee and its representatives, and
                     their successors shall not be responsible for or required to defend or indemnify
                     Lessor or its representatives from the Lessor's or its representative's gross
                     m:gligencc or willful misconduct. Lessee must maintain in effect at all times
                     during its operations under this lease a liability insurance policy in an amount of
                     not less than $3,000,000.00 protecting Lessor against all claims arising by virtue
                     of the Lessee's failure to comply with the provisions of this lease, and must
                     furnish Lessor prior to beginning such operations with proof of the existence of
                     such policy. If Lessee's operations under this lease arc conducted under the name
                     of Conoco Phillips or one of its affiliates for which Conoco Phillips is
                     responsible, then Lessee may elect to self-insure the aforementioned amount and
                     will provide Lessor with written notice of such election prior to beginning such
                     operations.

             XIV.     Paragraph U of the Addendum to the lease shill be deleted In
                     its entirety and repl1eed wllh the following:

                     U. DIVISION ORDER: Neither the Lessee nor any other party disbursing oil or
                     gas royalty as provided under this lease or through agreement of the third party
                     with the Lessee may require Lessor to execute a division order as a requisite for
                     the Lessor being paid royalties with the exception that a division order that
                     provides only a stipulation of the Lessor's royalty interest may be required of the
           ~k        Lessor. Neither this Lease nor any terms or provisions herein shall be altered,
                     amended, extended or ratified by any division order or transfer order executed by
           f 0 )t.   Lessor, its successors, agents or assigns, but any division orden or transfer orders
                     shall be for the sole purpose of confirming the extent of Lessor's interest in
           L-   K    production of oil and gas from the leased premises. However, to the extent there
                     are interests which purport to burden Lessor's royalty which arc in dispute or
     KK.             may, in the future, be disputed, the execution of division orders is not a waiver of
                     the rights to so dispute the interests, nor does such execution in any way ratify,
                     revive, or otherwise approve of any such interests, if any.
     fo!iL
             xv.     Paragraph W or the Addendum to the lease shall be deleted In
                     its entirety and replaced with the following:

                     W. SEISMIC OPERATIONS: No authority is herein granted to Lessee to
                     conduct seismic operations unles;_j.cssec pays the surface owner prior lo
                     bcgiMing of such operations S39trj!e'l"acre for the entire land above described.
                     After completion of such operations, Lessee must restore the land to its original
                     condition just prior to such operations and must pay the surface owner and any
                     tenants the actual amount of damages arising from such operations. Lessee's
                     right to conduct seismic operations upon the herein !cased premises shall be non-
                     exclusive and Lessor hereby reserves the right lo grant to third parties, the right
                     to: I.) conduct seismic operations upon such premises, and 2.) use the data
                     resulting from such seismic operations as such third party deems necessary
                     including but not limited to the marketing/sale of such data. Lessor shall be


                                                         • 8.




Confidential                                                                       KOOCOP00000924
                                                                                                            500
                             •                                          •
               entitled to all compensation paid by such third parti~ for the right lo conduct
               seismic operations. Further, this lease shall be subject to the rights of all third
               parties under any seismic permits which cover 1111 or any part of the herein leased
               property which may be in effect at the time of the execution of this lease.

         XVI. Paragraph X of the Addendum to the lease shall be deleted in its entirety.

         XVII. The following provulon5 shall be added to the IC81e:

               Lessee shall and agrees to never claim, nor seek to secure any of the lands or
               minerals in the ground covered by this IC83e by application or claim of any statute
               of limitations or adverse possession, including, but not limited to any claim under
               the Texas Civil Practice and Remedi~ Code Section• 16.0lS, 16.026, 16.027
               or 16.028, as now enacted or as may hereinafter be amended. Lessee shall and
               agrees never lo seek to mature limitations !itle 10 !he oil, gas and related minerals
               in !he ground covered by this lease. The purpose of this provision is to bar any
               claim of limitations title by Lessee and thus abrogate the application of any
               theories under which relief was granted in Natural Gas Pipeline Co. v. Pool, 124
               S.W.3d 188 (Tex. Sup. 2003), or similar authority. In the event that Lessee
               should ever file a lawsuit against Lessor wherein it claims that it owns the oil, gas
               or other mincnils or any interest in the lands covered by this lease by reason of
               any statute of limitation, any interest of Lessee under this lease shall be
               automatically deemed forfeited and terminated as of the date s1H:h lawsuit is filed,
               and Lessee will thereafter have no interest whatsoever in this Lease or any lands
               described herein. Lenee Play defend ibelr lo court agaln1t cl~ims brought
               against Ltssce and may Hurt limitations as a defense but lo no event may
               Lessee assert In any form or fashion, adverse posse11ion or Lasor'1 real
               property landt or minerals io the ground.

               NOTICE OF TOP LEASE OFFER: [fat any time within the primary tenn of
               this lease 11nd while lhe same remains in force and effect, Lessor receives a bona
               fide offer acceptable to Lessor to enter into an additional lease (top lease)
               covering all or part of the leased premises, Lessor (without disclosing the terms of
               such offer) shall notify Lessee in writing that Lessor has received such offer.
               Lessor agrees that it shall not accept such offer (by the execution of a top le~)
               until IS days after Lessor gives notice of the offer to Lessee. Notice as to this
               paragraph will deemed 10 be given when it is deposited in the mail, certified,
               return receipt requested.

               PERFORMANCE: Upon the later of the expiration of the primary term, or the
               extended term by continuous operations, force majeure or other savings clauses, if
               Lessee has included a portion of the leased lands from this lease into an Allotted
               Area(s) or pooled unit(s) ("Developed Lands"), but less than all lands from this
               lease have been included in any such Allotted Arca(s) or pooled unit(s}, and the
               lease, as it pertains to such land!!! remaining unallotted or unpooled
               ("UnDevelopcd Lands") terminates according to the tenns of the lease and/or any
               amendments thereto, Lessee agrees to pay to Lessor a one-time non-perfonnance
               payment on such UnDcvelopcd Lands at that rate of 55,000.00 per net mineral
               acre ("UnDevelopcd Lands payment"). Such UnDevelopcd Lands Payment shall
               be due and payable lo Lessor, or Lessor's assigns, within 60 days after such
               partial lease termination. Such payment shall bear interest from the due date (60
               days after partial lease tennination) until the date of payment thereof at the rate of
               12% per annum. No such payment shall be due on any:

                           I . Developed Lands;

                          2. Ponion oflhe land covered by !his lease within an Allotted Arca(s)
                             or pooled unit(s), upon which a well(s) has been drilled, plugged
                             and abandoned as a dry hole. For the purposes of determining the
                             acreage not subject lo the Undeveloped Lands Payment under this




                                                    - 9·




Confidential                                                                  KOOCOP00000925 501
                            •                                         •
                              exception, the maximum amount of leased lands (either Allotted or
                              pooled unit) per dry hole well is 320 acres;

                          3. Portion of the property leased herein if there is a material title
                             problem with said property;

                          4. Portion of the herein leased property, if the inability to include
                             such portion of the leased property in a unit is a resuh of a change
                             in the regulations of the Railroad Commission of Texas or other
                             governmental authority which such change in regulations occurs
                             after the date lhat any part of lhe leased premises is lawfully
                             pooled or allotted to any well drilled on said premises.

               Lessor agrees to act in good faith to facilitate Lessee in compliance with the
               foregoing to facilitate proper pooling of Lessor's lands ond the drilling of wells.


        XVIII. MISCELLANEOUS

               Lessor does hereby adopt, ratify and confinn the Lease and recognizes the full
               validity of the same, and docs hereby GRANT, LEASE, and LET to Burlington
               Resources Oil & Gas Company LP, its successon and iusigns, all of the interest
               of the said undersigned in the leases premises, subject to and in accordance with
               all of the tenns and conditions set fonh in the Lease, as hereby amended.

               This Amendment lo Oil, Gas, and Mineral Lease shall be binding upon and inure
               to the benefit of the Lessor and Burlington, and their respective heirs, personal
               representatives, successors, and assigns.

               This instrument may be executed either as one inslnlment or in several partially
               executed counterparts and the original and all counterparu shall be construed
               together and shall constitute one instrument Should less than all of the named
               parties execute this instrument, this instrument shall be binding on those who are
               signatories.


               IN WITNESS WHEREOF, this instrument is executed to be effective as of the
               date first above written.


         LESSOR:




                                                  • 10 .




Confidential                                                                 KOOCOP00000926
                                                                                                     502
  .. .
                                         •                                 •
         BURLINGTON RESOURCES OIL & GAS COMPANY LP:




         THE STATE OF TEXAS                        §

         COUNTY OF =\)Wfdf                         ~
               This instrument was acknowledged before me on this thc.d:2_ day of
         =Dtc                    , 2010, by RALPH KOOPMANfl'and KAREN M. KOENIG as
         attomeys-in-fact on behalf of LORENE H. KOOPMANN •

                •~~
               ~~i(N
                    *
               ':1.,.     :o}
                  •...:t.--7
                                 PAlRICIAJ. BASSETT
                                N111Jry PuWc, Slillt or Tuu
                                 &ly   ComlMPoll uplrrs
                                       APRIL 5, 2013




         THE STATE OF TEXAS                        §

         COUNTY OF"])U.µ:                    '\t: ~
              This instrument was acknowledged before me on this theti day or
          :]) e.c            , 2010, by RALPH KOOPMANN.


                ~~               PAmlCIAJ. BASSETT
               (.{'*}•\NolJly PubHe, Stile of Tem
               ~~J My Commission Expires
                .!,!,~       APRIL 5, 2013




         THE STATE OF TEXAS                        §

         COUNTY oiQe.l                   u: ~H
                    This instrument was acknowledged before me on this th~ day of
         "3)e (                              , 2010, by KAREN M. KOENIG.

          l~rlt,\ PATRICIA J, BASSITT
          '*I ~·i·' Not1ry Publlc, Slale or Tcus
          ~}~~l            My commission Elpns
           ··.,,:,...~          APR rt   s. 2013




                                                              - JI -




Confidential                                                                   KOOCOP00000927
                                                                                                503
        '   .                   •                                      •
            THESTATEOFTEXAS             §
                                        §
            COUNTY OF HARRIS            §

                   This instrument was acknowledged before me on, this the--21._ day of
              D~~                 . 2010, by t't11f1l.& JI. c~~Ct' ' the Attorney-in-
            Fact for BROG GP Inc., 11 Delaware corporation, the sole General Partner of Burlington
            Resources Oil & Gas Company LP, a Delaware limited partnership, on behalf of said
            pannership.

                                                                 )iJ;otg?~
                                                                , - Notary Public, State of Texas




                                                    - 12.




Confidential                                                                 KOOCOP00000928
                                                                                                     504
                     1'-fAL PROPERrY ·Al)Hfll

                     14 6 0ld      fES 16 11




          .. .
 .
 ..


                 •
      '    \




Confidential
                                   •            KOOCOP00000929
                                                                 505
                                       •
                         MEMORANDUM OF OIL AND GAS LEASE
                                                            56287
                                                                                   •
      STATE OF TEXAS                    §
                                        §          KNOW ALL MEN BY THE.SE PR.ESENf'S:
      COUNTY OF DE WITT                 §

            . WHEREAS, THAT on the 22ad day of October, 2007, Lortne H. Koopman, H 111marritd
      womaa, whose address is, 405 FM 108, Yorktown, Tnu 71164, hcn:inaftcr called "LESSOR", did enter
      into and deliver unto HAWKE ENTERPRISES whose address is 330 Rayrord Ro1d, Salle 196, Spring,
      Te111 77386, hereinafter called "LESSEE", that certain Oil and Gas Lease, covering 110 acres or land, more
      or less, in DeWitt County, Texas, said lands being more fully described as follows, to wit:

      120 1cres or lud, more or less, bd•& a part or Secdoa No. 13, hdl81olll Railroad Compuy S11rvey, A-
      272, DaWltt County, Tu.u, and bd•& tlle nme lud descrlbej as TRACT NO. ONE ud TRACT NO.
     IY1:'.Q In that certain Deed, dated December 27, 1996, lrom Loll Strleber, ladMdaally 11d ..
      lndepeade1t Encwtrix or llle Eshte or Jerry Strirber, deceued, u Gr11otor, lo Gilbert A. Koopman a
      111d wire, Lore1e H. Koopmann, u Grantee, aad belq recorded la Volaine 1-4, pp '425, Official
      Pubtlc Recordl, DeWitt County, Tuu.
              The 1bovementioned Oil and Ga.s Lease provides for a three (3) year Pfimuy term from CXtober 22,
      2007 (unless extended pursuant to the tenns thcn:in) and contains an option to extend the primary tenn for an
      additional iwo (2) years, and is subject to all othor 1enns end provisions set forth in said Oil ind Gas Lease. A
      copy of said Oil and Gas Lease is in the possession or Lessor and l..euee, named herein.

              This Memorandum may be executed either as one Instrument or in several partially executed
      counterparts and the original and all counterpans shall be cons1n1ed togemer IJld shall constitute one
      Memonndum. Should less than all the named Lesson execute this Memorandum. this Memonndum and its
      respective Oil and Gas Lease shall be binding on those who are signatories.

              JN WITNESS WHEREOF, this instrument is effective on the dale first above written.




      STATE OF TEXAS                    §

      COUNTY OF       vewJJ             §

             This instrument was acknowledged before me on this "'" f- day of October, 2007, by
      Lorene H. Koopmann.


                           CHRISTOPHER II. CRAIN
                           "*1Pll>lc.Mofbs
                            "1~1i1Jlra
                               ...,.!0,2011




                                                                                                      ~lier recording return to:
                                                                                                              Hawke Enterprises
                                                                                                     330 Rayford Road, Sulfa 196
                                                                                                               Spring, TX n386


Confidential                                                                             KOOCOP00000930
                                                                                                                                   506
    . '.                           ~.

                                                      6'7901
              NOTICE OF EXERCISE OF OPTIONS TO EXTEND MINERAL LEASES
                                                                                 •
           STAT£ OF TEXAS

           COUNTY OF DEWITT

           KNOW ALL MEN BY THESE PRESENTS:

                    WHEREAS, BURLINGTON RESOURCES Oll. & OAS COMPANY LP, a
           Delaware limited parlnmhip, whose address is PO Box 2197, Houston, Texas, 77252-
           2197 (herein referred to as "Lessee) is the owner of those certain oil, gas and mineral
           leases identified on Exhibit "A" attached hereto and made a part hereof for all purposes
           (herein refened lo as "Mineral Leases"); and

                     WHEREAS, each of the Mineral Leases provide that the primary lcnn may be
           extended at any time prior to the expiration of the original primary tenn period by
           tendering to the respective lessor(s) the option bonus prescribed in the lease via check
           or draft ·tendered 10 the depository bank named in the lease or mailed to the lessor(s) at
           the addresses provided in said Mineral Lease (or such othCf' address as lessor may
           subsequently furnish Lessee via written notice); and

           WHEREAS, the Mineral Lell$CS further provioo that should the opt.ion to extei1d tho
           primary lonn be exercised, it shall be considcn:d for all purposes as if the origi1111l
           primary t.enn in each of such Minenil Leases was for a period of five (S) years; and

                   WHEREAS, Less,ee has elected to exercise tho option to extend the primary
           term of each of the Mim::ral l..c8W.'I identified in Exhibit "A" altechcd hereto by
           tendering payment by check or draft as set forth in said Mineral Leases.

                   NOW, THEREFORE, Lesseo hei:eby pluces third parties on notice that it has
           exercised the option to extend the primary term of the Mineral Lcasei; described on
           Exhibit "A" attached hereto to a total of five (.S) years in each of such leases by
           tendering the consideration recited in the rcspedive Mineral l.eases by check or draft in
           accordance with the terms, conditions and provisions of tho respective Minctal Leases.


                   IN WITNESS WHEREOF, this N~ of Exercise of Optjona to Ex.rend
           Mineral Leases has been executed on this~ day of "1,.,r .,l.... . 2010.




           STATE OF TEXAS

           COUNTY OF HARRIS

           This instrument was acknowledged before me on tho     L~ y//_~.
                                                                       of                2010,
           by Mark B. Carlisle, AUDmey-in-Fact of BROG GP Inc., acting as sole general partner
           ofBu·rlingtOn Resources Oil & Gas Company LP, a Delaware limited partnership, on
           behalf of said limited partnership.


           My commission expires:
               /J-1/--JU/0
                                                         ~~ih
                                                    Notary Public in and fOftl1StllteOrTexas




                                                                                                        3051/ft- OOC>
Confidential                                                                             KOOCOP00000931
                                                                                                                        507
0
0
::s
-..
-·c.
C1)                                                                             EXHIBIT"A"
::s
~
                                                                                   TO ·
                                                         NOTICE OF EXERCISE OF OPTIONS TO EXTEND MINERAi. LEASES
or       Lt:A::>t:                                                                                                                     ~
                                                                                                                                              -   ..   -         llUN
        NUMBER                             LESSOR                  EFFECTIVE DATE            ORIGINAL LESSEE          STATE COUNTY     BOOK            PAGE
       303680--000       John Paul Guidrl                          February 19 2Q07      Premiere Land Servloes LLC   TEXAS DE\MTT      224                296
       303701-000        EdWln O Rossow el ux                        March7 2007         Hawke Ent..,,,......         TEXAS DEWITT      236                415
       303750-000        William Dwor""2Vk                          FebruillV 2 2007     Premiere Land Services LLC   TEXAS DEWITT      224                288




                                                                                                                                                                              •
       303857.-000       Andrew M Hn<1ne                               April9 2007       HBWl\e Enhln>riaes           TEXAS DEWITT      222                481
       303860-000        Teddv W Aven et ux                           11.nr:il 18 2007   HawkeEnte~                   TEXAS DEWlTT      226                358
       303973-000        Florllln Koncz.ewakl et ux                   Anril 11 2007      Hawl(e Enteron..111          TEXAS DEWITT      226                360
       303974-000
       304044-001
                         Hemlan Konezewsk.I
                         Meo Mueller et ux                  .         ADrf! 11 2007
                                                                     March 14, 2007
                                                                                         H awlle Ente11>11Ht1
                                                                                         Hawke Enteron1es
                                                                                                                      TEXAS DEWITT
                                                                                                                      TEXAS DEWITT
                                                                                                                                        226
                                                                                                                                        222
                                                                                                                                                           353
                                                                                                                                                           495
       304061-000        Alton Rav Jalullca et ux                  Febn.iarv 21 2007     Hawke-                       TEXAS DEWITT      222                485
       304063-000        S.rah Aronstein et al                     Februarv 27, 2007     Hawke EnteroriHS             TEXAS DEWITT      222                483
       304065-000        Lld(ey Land Limited                       Fetiruarv 23 2007     Hawke Enlel'Pr1HS            TEXAS DEWITT    . 222                489
       304081-000        Jennie Lmn H11n:MK!v                         ADrll 17 2007      Hawke Eneeronsn              TEXAS DEWITT      226                362
       304082-000        Martin Luther Wolter et ux                   ADtll 17 2007      Hawke EnterPn-               TEXAS DEWITT      226                366
       304083-000        Leona Rleduel                              JanuatY 30 2007      Hawke EntBrP1111U            TEXAS DEWITT      222                487
       304150-000        Granbenv Partners LTD                        ADlfl 26 2007      Hawke EnlarDrl&M.            TEXAS DEWITT      226                364
       304155-000        isaramann Famil'I Trust                   Februarv 14 2007      Hawke Er11en1n....           TEXAS DEWITT      222                501
       304151).00()      e.ramann Family Trust                     Februatv 14 2007      HilWka Enl8r'Pr1sn           TEXAS DEWITT      222                499
       304160-000        L C Thiele et ux                          FebNa!Y 21 2007       Hawke Enlll!ltlma5           TEXAS DEWITT      270                406
       304219-000        JohannaWdd                                    MllY3 2007        Hawtce Enmrcnsn              TEXAS DEWITT      226                374




                                                                                                                                                                              •
       30422()..()()()   Jerome R Wild et UJC                          MilY3, 2007       Hawlce Enlllll>OHS           TEXAS DEWITT      238                417
       304222-000        Robert H Malschen et ux                      Aotll 30 2007      Premiere Land Services LLC TEXAS DEWITT        225                793
       3().4224-000      Robert T Meisdlen et al                   . "111'130 2007· .    Premiere Land Services U.C TEXAS DEWITT        229                 38
       304~00            Virginia Wlllm.th                          • MilY7 2007         Hawt0
0
:J
::::!?
c.
...m-·
Cl>      304255-002      Daoline Hanns                    t.A:nr 6 2007     Premiere land Ser.r.ices LLC TEXAS DEWrIT     229    037
:J       304256-000      Jerald J Ros11ett et ux          Maya 2001         Premiere land Serv'.ices LLC TEXAS DEW1TT     243    846
         304260-000      Rlnehold Borchardt               MllY 16, 2007     Hawke Entemrises             TEXAS DEWITT     243    889

-        304262-001
         304262--002
                         Otto Lee Koennin!l
                         M81'!lie Ann Dickerson
                                                          Mav29 2007
                                                          May 2.9, 2007
                                                                            Hawke Enterprises
                                                                            Hawl\e Enrsn>rtses
                                                                                                         TEXAS DEWITT
                                                                                                         TEXAS DEWITT
                                                                                                                          236
                                                                                                                          2.36
                                                                                                                          236
                                                                                                                                 421
                                                                                                                                 419
                                                                                                                                 374
                                                                                                                          236    376
         30428()-0()()   Darvin Mueller et al              Mav 11 2007      Hawke Enterprises            TEXAS DEWITT     236    378
         304318--000     Cody Jaluftca                     ADril26 2007     Hawke EnU!mrises             TEXAS DEWITT     226    370
         304327-000      Hollis Baker                     March 1 2007      Hawke Entemrtaes             TEXAS DEWITT     222.   507
         304328-000
         304329-000
         304331..000
         304415-000
         304531-000
         304581-000
                         Je1TV Wavne Schmledlin et ux
                         Karan Kav Lukes
                         Alton Rav Jalufka et ux
                         Michael P Klein et ux
                         Rlnehold Borchardt et al
                         Bennie Drabek flt ux
                                                         February 21 2007
                                                          March 15, 2007
                                                          March 15 2007
                                                            Junes. 2001
                                                           Mav 16 2007
                                                          June 13, 2007
                                                                            Hawl(e Entemr1541s
                                                                            Hawke Enterprises
                                                                            Hawke Enterprises
                                                                            Hawke Entemrises
                                                                            Hawke Entemrises
                                                                            Hawke Enterprises
                                                                                                         TEXAS DEWITT
                                                                                                         TEXAS DEWITT
                                                                                                         TEXAS DEWITT
                                                                                                         TEXAS DEWITT
                                                                                                         TEXAS DEWITT
                                                                                                         TEXAS DEWITT
                                                                                                                          2.22
                                                                                                                          222
                                                                                                                          2.22
                                                                                                                          236
                                                                                                                          243
                                                                                                                          233
                                                                                                                                 505
                                                                                                                                 509
                                                                                                                                 503
                                                                                                                                 452
                                                                                                                                 841
                                                                                                                                 725
                                                                                                                                             •
         304583-000      Leon J Resoondek et ux           June 15 2007      Hawke Ent""'rises            TEXAS DEWITT     233    n1
         304584-000      Leon J Respondek et ux            June 15 2007     Hawke Enternrises            TEXAS DEWITT     233    ng
         30458&-000      Frances Warzecha                  June 20 2007     Hawke Enterprises            TEXAS DEWITT     233    724
                                                                                                                          233    720
                                                                                                                          233    721
         304589·000 L C Sievers et al                      Julv 13 2007     Hawke Enlerortses            TEXAS DEWITT     233    756
         304699-000      EUQenelbrom                       JulV 13 2007     Hawke Enlerprises            TEXAS   DEWITT   233    737
         304700-000      Robert Lee lbrom et ux            July 13, 2007    Hawke Enterprises            TEXAS   DEWITT   2.33   741
         304701..000     Holli& 0 Baker                    Julv 11 2007     Hawke Enterprises            TEXAS   DEWITT   233    743
         304702..000     David lbrom et ux                  Julv 3 2007     Hawke Enterorlses            TEXAS   DEWITT   233    716




~
0
         304703.000
         304705-009
         304707-CIOO
         304709.000
         304710·000
         304711-000
                         Catherine Kolodzieicvk et vlr
                         Robert Lee lbrorn
                         Daniel lbrom et ux
                         Patricia Gall lbrom et vlr
                         Shirtev R Crain
                         Melvin straube et ux
                                                           July 13. 2007
                                                           Ju v 13,-2007
                                                           Ju v 13 2007
                                                            .h!IV3 2007
                                                           Julv 11. 2007
                                                           Julv 11 2007
                                                                            Hawke Enterpnses
                                                                            Hawke Enteri>nses
                                                                            Hawke Enteronses
                                                                            Hawke Enterorbea
                                                                            Hawke Entarcrlses
                                                                            Hawke Enterortses
                                                                                                         TEXAS
                                                                                                         TEXAS
                                                                                                         TEXAS
                                                                                                         TEXAS
                                                                                                         TEXAS
                                                                                                         TEXAS
                                                                                                                 DEWITT
                                                                                                                 DEWITT
                                                                                                                 DEWITT
                                                                                                                 DEWITT
                                                                                                                 DEWITT
                                                                                                                 DEWITT
                                                                                                                          233
                                                                                                                          233
                                                                                                                          233
                                                                                                                          233
                                                                                                                          233
                                                                                                                          233
                                                                                                                                 745
                                                                                                                                 735
                                                                                                                                 739
                                                                                                                                 714
                                                                                                                                 758
                                                                                                                                 750
                                                                                                                                             •
0        304 723.000     Marvin C Kooomann                 July 17. 2007    Hawke Enlel'Dl1S&S           TEXAS   DEWITT   233    754
0        304771-01>-1    Frank Kulik et ux                 Julv 20 2007     Hawke Entemrises             TEXAS   DEWITT   233    733
                         Warren Lemke et ux                                 HawkeEn1......ru.e._,.
0        304n2-000
         304783-000      Robert EclWard Motl etal
                                                           Julv 20, 2007
                                                           Julv 23· 2007    Hawke Entel'Drises
                                                                                                         TEXAS
                                                                                                         TEXAS
                                                                                                                 DEWITT
                                                                                                                 DEWITT
                                                                                                                          233
                                                                                                                          243
                                                                                                                                 760
                                                                                                                                 833
'1J      304842-000      Alvin Stanchos Jr                 J ulv 27. 2007   Hawke Enterorlses            TEXAS   DEWITT   233    756
0
0
0
0                                                                                                2 of5
0
co
w
w



                                                                                                                                       509
0
0

-·=
"""'
c.
C1)     304865-000llsabeUAnn Van Beveren                         July 27, 2007    IHawl      304871-001 IMlchael R Grunder et al                   November 29. 2007   IHawke Ent~                     TEXAS roe WITT   243   852 .
        304885-000 ]Carolyn s Welbye                             July 27, 2007    (Hawke Enteroriaes              TEXASIDE WITI    233   747
        3048!M>-0001Davkl A Stubblefield et ux                Seotember 6. 2007   IHawke Enterprises              TEXASIDE WITT    236   437
        304887-00CllElna Blaoa                                 August 10, 2007    (Hawke Enterpnses               TEXAS JOE WITT   234   392
        304888-0oG IBarbara J Stubblefield                    Septembers. 2007    !Hawke Enteronses               TEXAS IDE WITI   236   435




                                                                                                                                                       •
        304889-001 IAlton R Clelenckl et ux                     Auousl 2. 2007    IHawke Enlen>rlses              TEXAS IDE WITT   236   407
        304893-000 I Marcelus W WelllChwill Reslduerv Trust     Aunust 2. 2007    IHawke Ent8f'Drtles             TEXAS IOE WITT   236   400
        304909-000lloretta Fay Burge                            Auaust 2. 2007    IHawke Enterprises              TEXAS lDE WITT   236   396
        304911-000IScolt Straube                                August 2, 2007    IHawke Enlerprlaes              TEXAS ICE WITI   233   749
                                                                 July 31. 2~
        304922:0001Dallid A lbrom el ux
        304929-000JMorres M Van Beveren et ux
        304944-000 Barbara Thedin
                                                                 Juty 27, 2007
                                                               October 18. 2007
                                                                                  I
                                                                                  (Hawke Ent8rDriaes             TEXASIDE WITT    238   409
        304950-oOOlleon James Srubar Jr etal                    Auoust 8. 2001    IHawke Ent.et'Dllsee            TEXASIDEWITT     243   830
        304951-00-1 IRueben Wayne Thamm et ux                  August 18, 2007    IHINllmon                           Seotl!lnber 24, 2007 Hawke ~    -~- --              TEXAS OE WITT    m     819
        305248-0001 Edwin A. Baros                            Seotember 10, 2007 IH;rwXe Entltrl>risea            TEXAS IDE WITT   243   828
        305258-000IH Wmer E Kooomann                          Seotember4, 2007 IHilWlte Entel"Dlfses              TEXAS IDE WITT   243   812
0       3052B0--0011Elizabelh C CoMors
        305260--0021Celherine Clark Ralston
                                                               Auoust 30. 2007 IHawke Entert>riae11
                                                               Au!lust 30. 2007 IHawke Enterprises
                                                                                                                  TEXASIDEWITT
                                                                                                                  TEXASIDE WITI
                                                                                                                                   236
                                                                                                                                   238
                                                                                                                                         433
                                                                                                                                         431
0       305281-001 IRichard H Barchard Jr                      Augusl28. 2007 !Hawke Enterprises                  TEXAS ICE WITT   236   394
"'tJ    305262-001 IRalph Borchard et we                       Auciust 28. 2007 IHawke Enterprises                TEXAS IDE WITT   236   443
0
0
0
0                                                                                                         3 of5
0
(0
w
.s:.



                                                                                                                                                 510
0
0
:::s
~


..-·
Q.
(D
:::s
m
       305309--000 laabella Nelson Barrett
       30531~0 ltember 1 2007    Hawke Entel'Drises               TEXAS DEW11T     243    804
       305471.001 Joel P Smith et ux                           Oc1ober 3 2007     Hmwke Ent9CPrises                TEXAS DEWITT     243    816
       305480-000 Karen Kooi>mann Koenia                       October 22. 2007   Hawke Enlemnsm                   TEXAS DEWITT     243    875
       305482.000 Ralph Koopmann                               OdDber 22 2007     Hawtce Enlllnlrises              TEXAS DEWITT     243    874
       30~86-000 Lcnne H Koomnann                              Octaber 22 2007    HIW!te Eni.rorisee               TEXAS DEWITT     243    876
       305518-000 Sandra Hilbrich el el                        OdDber 22. 2007    Hawke Enl8f'D098S                TEXAS DEWITT     243     872
       305536-000 Elenora KlaevemaM                            October 10 2007    Hawke Enterprises                TEXAS DEWITT     243    862
       305533-000 Kent EdWard Hllbrlch et UlC                November 16. 2007    Hawke Ent.en>Os811               TEXAS DEWITT     243    865



                                                                                                                                                          •
       305534--0().1 Elenore Klaevemenn                        October 10 2007    HIWke EnterD11ses                TEXAS DEWITT     243     891
       305545-000 Lois B Chesney                             saot11mber 20 2007   H11wke Enllll'Dl\!les            TEXAS DEWITT     238     291
       305598--000 Amelia Ortiz                               ·Odober17 2007      Hirwlce Enlf!mrts es       , ,
                                                                                                                   TEXAS DEWITT     243     832
       305603-000 Elna BIQQI                                   AUaUSl 10, 2007    Hawke En.....,rlses              TEXAS DEWITT     234     394


~
       305616-000 Michael Anlt1ony Maren                       October10 2007     Hawlle Enll!fllnlle3             TEXAS DEWITT     238    268
       305831..000 C&r1 H Schlenk« Jr Estate                   October 28, 2007   Hawke EnlllrJJrises              TEXAS DEWITT     243    879
       305632.000 Karlend Schlenker et al                      Oclober 26 2007    Hawke Enlllmrisees               TEXAS DEWITT     243     869
0      305635--000 Harland Schlenlter et ux                    Odober26 2007      Hawl0
0
:::::I
::!?
c.       305787..003    Edwin Ear1 Galda                                 November 1 2007     Hawke   Enlaronses              TEXAS DEWITT   243     893
C'D
         305932-0ri.ses            TEXAS DEWITT   252     351




                                                                                                                                                                •
         TOGETHER WITH ALL AMENDMENTS, RATIFICATIONS, CORRECTIONS ANO/OR MODIFICATIONS OF THE OIL, GAS AND MINERAL LEASES DESCRIBED HEREIN




                                         ~               e!! ~
           t.a\!11                        3              ~~6,,
           ~--11
                        f.fl"c n          Q -~1~~Q
                                                                                                                                                                •
                                                                                ~




           ~
           ititllf ! ~ ~~                                                       ......
                                         ~-.l! 8.,..
                                          -C            Oj!:§- i;-
                                               · fll   ·O   a '<                c.o
                   •1 !i;1~
                                                               J:Dco
                                                        c      9. ...,          0
                  -i;         o;;i        :::>~t.j~
                                                ... ~ .
                                                                                ........

"00                      ft I~~
                         is
                         r';/
                         I' I
                              :::t
                                          :J:)
                                          ~ IE,:o
                                           ~             iJ~~c.
                                                                   Q
0
0
"'tJ
0
                         Ii               a              ~     F
0
0
0                                                                                                                   5 of 5
0
                                             •                                                  •
   Notice of Confldentfallty Rights: H you are 1 aahlnl penon, you may remove or 1trike any of the
   followiDa informatloa from this imfnlmmt before it is faled for record la tbe Public Recorcb: Your
   Social Security Nu..mber or your Driver's Lk.nue Number.



                                              OIL, GAS AND MINERAL LEASE
                                                              (PAID UP LEASE)

            THIS AGREEMENT made this 22nd «Dy of October, 2007, between LORENR H. KOOPMANN, 111 unmmicd woman,
   Lmsor (whcthct one or more). wlKKe address is: 405 FM I01, Yorktown, Tew 78164, llld HAWKE ENTERPRISES, whose addrns
   is: 330 Rayford Rold, Suho 196, Spring. Tcus 77316, Lwcc, WITNESSE11f:

    I. ~in consideration ofTen llldNollOO Dollars ($10.00) In hand paid, of the royahiea herein provided 111d oflhe agreemenrs of
   Lessee herein oonlained, hen:by grants, leues and lcu exclusively unto Leueo for the purpose of inverliptlna. exploring,
   l'fOJPOCllng, drilling a.nd mining for and produeing oil, gu and all other minmls, ainducting cxplontlon, geologic: and geophysical
   surveys by selsmogrsph, core, lest, gravhy, and magnetic methods, l1ylng pipe lines, building roads, tanks, power stations, telephone
   lines and other stnJetures thereo           ,                                                         ·             i1Ye111 thlfflta, 10
   produce, save, take care of, treat, traNport, and own said produc:tJ, and housing its cmployeu, the following dcsaibed land in DeWitt
   County, Texu, 10-wll:

            120 1         .,.
                                              •                                                   •
             4. r..es-, 11 its option, Is lle1dly &iYen the ri&hl and power ro pool or ccmblne the ac:reage covered by !hi.I lease or any
   portion thereof IS ro oil lllld au. or cllhcr of them, with 111y other land covered by this kale, mid/or with Ill)' other land, lease or
   leases In !he immediate vicinity thereof to the extent hereinafter s1fpul11cd, wh!:ll in  1.cs-·•  judgment it Is necessary or ~vlsablc IU
   do so in ordu properly 10 explore, or !O dcw:lop and opeflle uid loased premises in compli1ncc with the rule1 or regul•tion1 of !he
   R1llroad CommluiOll of Texas, or other lawM authority, or when !O do $0 would, in the jlllfgment of Leuec, promote the
   con~on or oil and gas in and 111\der and tbU may be produced from said pn:mlJC1. Suc.h poolinc shall be Imo a unit Of imits no<
   oceeding forty (-40) ~plus an acreage rolcfance or ren ptlUlll (10%) thereof for oil, 1111d unill not exceeding slit hundrid fony
   (6-40) 1CttS udi plus an acreage 1oleooce of ~n pm:ent (I 0%) thereof for gu, provided thll., should govemmenial authority having
   jurisdklion prescribe or pennit the creation of any drilling. spacing or proration unill larger than thowo speclncd above, such units may
   be created or enl11ged 10 confonn iii sW: to the drillln1 or spacing units Ml preJcribed or permirtcd or 10 Ille prora1ion units as may bt
   authorized for obUining the muim11m allowable production frcm one well. LcSSH may pool the aueage or inltmts 1bove described,
   or any portion thet'cot; as above provided, as 10 oil or gu in any one or mon: mncs, &/\d uniu $0 formed need not conform in 1lzc or
   aru wilb the unit or units inro which the lease a pooltd or combined as 10 any OIMr zone, 111>d oil unilS ~ nor conform as to ami
   with 8*' uni1L The poolin3 in one or mere insllnceS shall nol cxh1w1 the rights of the l..cssce hereundtt to pool this leuc t1t portions
   theieor into other units. ussee r.hall file for recool in the appropriate reconlJ of the counly in which rho leased pn:mise1 ~ sltu:alcd
   an instrument dcKrlbin& Ind deslifttllng the pooled ac:reage IS a pooled unit; 111\d upon 1uch rccordatlon tho unil shall bo otrective u
   ro 111 parties htrelo, their heirs, successors, 1111d mlpu. imspcttlve of whether or not the unit ls likcwbe effective IS to 111 other
   owners of surf&ce, mlnenl, IO)'lfly, or other rights in land included in auch unit. Laseo msy at its election CllCKiso its pooling ope ion
   before or afttt 'omm~ng opera1lom (or or completing an off or gas well on the lcued pre.miJCS, and rhc pooled unit may include,
   but it is not required to include. S.nd or lcase.s upon which • well capable of producing oil or ga in p1yin3 quantitics hu lhcmofore
   been completed or upon which opcnlfons for the drilllng or a well fot oil or gas have theretofore been commenced. In the event of
   opmilions for drlllln& on or prodUKh olTsel well or wells as 1
   reasonably prudcm opera.tor would drill under the aame or similar clrwms1anecs. Lessee may 1t iln)' tlrne e~rc and deliver lo
   Lessor place of record a release or releucs covcrina any portion or ponions of the 1bovo described pn:miw and thereby swrender
   lhls lease as to suc.h portion or portions and be relieved ohll obllpdons as !O the acm1ge su~ .

             6. LcuR shall have lhc right at any lime dllrin& or within sli months after tho expir'llion of thk lease lo remove Ill (!fOpmy
   and fixrure:s pl.lad by Lc.uec on said IAnd, including the right lo draw 11\d Rmove 1U casing. Thereafter same become Iha property of
   Lessor. When required by Leuor, LcJffi: will b..-y all pipe fines below ordlnuy plow depth. and no openrlons shall be conducted
   within SOO feet of any midence or barn now on uld land without Lcuor's consent

             7. The rights of either party hcrwndCS" m.ay be auigned in whole or in part, and Ilic provisions hereof shall exicnd to their
   heirs, succcuorJ and auipis, but no change or division In owncnhip of the land or !Vflllties, however aw>nrplishcd, Jhall operate to
   enlarac die obligttlons or diminish the n&Jits of Lesm:; and no chan&e or divuion in such ownmhlp shall bo binding on Uisee until
   thirty (30) dll)'S after ussce shall have been furnished by regislered U.S. mail al Lusee'1 principal place of bwlness with 1 certified


                                                                         2




Confidential                                                                                             KOOCOP00000938
                                                                                                                                                     514
                                                 •                                               •
   c:opy of recorded lns1rument or imuvrnenu evldencln& 11mc. In the noen1 of usipunmt hereof io whole« ill pat liabilily for bn:8Ch
   or any oblipllon hereunder lhall rtJt exclusivtly upon the owner of thl.s lease or of 1 portion lhmof who commits IUCh bRlch.

             8. The bruch by Lesaco of any obligation ulslna hereunder &hall not worlc a for1'eit11re or tennhution of thl.s ltue nor cause
   a t.crminalion or revcnion of the CSblo anted hcn:by nor be vuuncb for tal!CCllatlon hcn:of in wholo or In part. No obligation
   reasooably to d.ovclop the lellSCd pmnl.su sh.Ill arise during llM primary rorm. Should oil, gas or Olhot mllltnl in 119ying qullllllleJ be
   discovered on said pmnises, thai after die expirtbon of the primuy tam, Lessee shall de\'elop the aaap reWncd heminder as •
   reasonably pnident opcntor, but in dlsdtargin1 this obligation ii 1hall ln no evmt be required to drill more thin one well per forty (40)
   11ercs or lhc na retained hereunder and capable of procb:lng oil in payin& quaruitiu and one well per 640 ~ plu1 111 1Cte1ge
   toluance no1 to c~ 10% of 640 acres of !he an:a retained berellndc.- and captble or producln1 aas or ocllet mine.1111 In paying
   quantities. If al\er the 01>iration or the primwy 1cnn. lePof conaiden tlwl opcntlons an not at any time being ccnductcd ill
   complitnce with this lc&se, lcssof ahlll notify Lesacc in WTirin1 oflhe facll relied upon u constituting a breach beRof, 111d t..t.s.see, if
   In dcC.ult, shall haYoe sixty days after receipt of S4lcll notice In whkh lo tonlmencc CM c.ompllance whh Ibo obligalionl lmpoted by
   virtue ofthl.s lnstrumcnL

              9. Lusor hmby wamnt1 llld 1~ to defend the title to all of Leuor'1 Interest in said Jud and qree1 Iha Lessee aa its
   option may dilch1rge any tax. monwc or other lien upon said land either In whole 0t in part. mi in event Lessee docs ao, It $hall be
   subropon ot on IJnd pooled therewith or !tom poducing oil or cu thcreltom or ll'om land pooltd the~ by
   l'UIOll of scarcity of or inability lo obtain or to uso equlpmcnl or 11111erial, or by operation of force m1jcure, any Fedml or state law or
   any orda', rule or ~culation of govmuncntll authority, then whlk IO prenntcd, L=ec'a obllpllon to eotnply wllti 111Ch comiant
   ahall bo 1uspcnded, and Lasec &hall not be liable in damages for fall~ ID comply therewith; and thlJ tcue shall be cf;1Cnded ..tlile
   IDd ao long u Lascc is p!CVClllcd by my rucb cau.se from conductina drillln1 or ~Wol1dng operationa 011 or from produdng otl or
   ps from the leued pmnlsa or land pooled therewith, and the time whik Lessee is so ~!rd shill not be counted apinsc Lenee.
   anything in thi1 lcuc to tho contrary no1wid!Slanding.

   SEE ADDENDUM, PARAORAPHS A THROUGH AA, A1TACHED HERETO AND MADE A PART HER.EOP POR ALL
   PURPOSES.

            IN WITNESS WHEREOF, this inltrument Is uccuted on the dtJe f1111 abow written.


   LO(~,..i ){r4..,_...-=

   TlfE STATE OF TEXAS :

   COUNTY OF DEWITT :

            This instrument was acknowledged before me on the 26111 day of October, 2007, by LORENE H. KOOPMANN .


                              CIWS'Tlll'HEll M. CllAIN
                               llDy Nill:, lillll d ....
                                lly~-­
                                   .lmlwy SO, ZOii
                                                                     ~"'-~   ~Lif.STATE OF TEXAS




                                                                         3




Confidential                                                                                             KOOCOP00000939
                                                                                                                                                     515
        .    .
                                             •                    ADDENDUM
                                                                                                 •
   THE PROVISIONS Of 1lflS ADDENDUM SHALL CONTROL AND GOVEJU.I OVEJI. ANYTHING HEREIN ABOVE
   PROVIDED WHICH MAY BE IN CONFLICT HEREWllll.

   A. PUGH CLAUSE: Notwithstanding aoythin& to the~ hmln ec>nlalncd, drillln& opcndOIU on or production li'om a pooled
        °'                                                          °'
   unk unils et111bli1hed wldci' the pnivision of Puqnpb 4 Pwqrapb X hmof, Cllltnclna luld c:o~ bmby and other b.nd,
   lball malnlaln this lease in folce only as to land lndudcd in Juch imit Of unll>. The !cue may be 11ainllined In force *5 to die
   remainder of the 1..d in any manner herein provided for.

   B. INGRESS&. EGRESS: In the event Ill)' of tho KRqc wV!:fed by lhla !cue Is released by opmtion ofd!e terms of Paragraphs A
   or H hereof, l...cuce shall have the rigbr of ingress and epess for production pWpOSCI lla'OSS Ifie released ~ lo the aaup
   retained hereunder if 1uch right i.s necesury for Lessee to have acca.s to the malned acreage.

   C. LAND USE: (RE.FllRENCE HEREIN TO LESSOR ALSO REFERS TO SURFACE OWNER)
   (•) Should I.us« or 1enant1 on the leased pmnisa suffer Ion of, or cllrna&i: IO, Q'OpJ, ~. run, livesaoclc. WllU wells, fmc:es,
   roaclt, other pc!Wnal property, buildings or other improvemencs, u 1 result of opetallons or Lessee unde.- thi' lease, Lessee apees to
   pay Lenor or such fdWlts the actull amounr of their said Ion or dmn.lge. It Is npmsly undenlood aJld provided !hit the da11U1&CS
   provided to be paid under the terms of this leaso shall be payable within 60 days after wriuen oollco by Lessor 10 Lessee of the accrual
   of such damases 111d If such damage• are not paid within 60 d•)'I l'rom the rKelpt of any such norice then such d111111gcs shall bear
   inlercst at the nrta of I 0% per armum from the elite of 11Ccr1J1l of such damage.,

   (b) Within a reasonab~ dme after Lessee's      need thefefOI' shall have ceased. Lessee shall fill all pits and other cxcavlllioM mlldc by
   Lenee upon die lwed premiset, leYel oft' 1111 mounds llilde by UsJee upon the lease prembu, and itmovo all debriJ and rubbish
   plllced by Lessee upon the leased pmnl1e1 and rato19 Iha Ntf'- to ill ori&inal in-drilling conditlan aa -1)' u posaible. Lestee
   shill erect and m1int11ln ll'Ound 111 open pill a fence e1p1ble of turning liYllllOCk. To protect Lcuor'1 li\'CStocli, Lessee and those
   ccnductlna surface and/or seismic operations on the lease snmllel mu.II nae allow truh. dcbri1, cw ~l\isc 11-orn audl operation to exist
   on the poand, inc:luding, but noc lim~ to, fllgging mnerial, wire, plaWcs, chemical ruiduc, Of' ocher foRlgn object> or mlleriab
   lbll would endanger or injlll'll livcS!oelt. Upon cessallon of use thaeof by IMsco, it will notify Lestor of 111ch ~lion and at the
   option of tho Lcuor will leaYC on lllepmnlses u ~ oflhe propaty ofl.cuol'all cattle guanli, waler wclla, bridges and roeds placed
   lhcreon by Luscc, iU successors or assigns. lhequested by Lessor-, lessee must plw: 111 romd and pld em-ct in piles on the !use ll
   loc:adons desl&nated by lessor. A c:anle gu.-d with lock-W shall be plal:ied ll the QllmlCC ontu die lease snmlles tbrolJ&b which the
   LcNco will ban accesJ to the premises wfdl ~ tu Ill)' Mii beln& drilled on die lease premltet or land pOOlcd lttcmvith. Said
   lock·bar lhaU be ktpt closed and locked at all limos Cllcepl during times of em-anc.. by lcs:lee, Its agents and panics operating Wider
   die Lessee. Lessee agrees to maintain all roads and pat!u upon which ii b"lvcfs In a condition which iJ as good u or bctlEr !ban !he
   conditioo of such ra.d or palhway prior lo I~'• entry upon the 1bcm--described net. The loadon of 111y ro.! installed by ~
   murt be along • Rl\ltc nquelted by Lessor, however, ~ must DOC male• 1111 unn:aso111ble noquest. Any rwds lrmaDed by Lessee
   md the drill site must be made up of al least six inches (6, of computed pvcl which lfl'l'CI shall be ~ of stones llO( in
   excess of two inches (2") in diamdcr. AdeQulle and ample chlnasc lhall be provided on !he roach Ind drill site ID avoid llandin&
   water. Lcuee must In.WI a slxteai f'ool (16') ptvanlzzd tube p111 In each of Lcuor'• fenca fhrou&h which It must p&D durin& ks
   opentions.

   ( c) None of Lcuor's fresh water m.y be used for ~onday recovay IMlbods of oil m au pniduction. Lessee is aprcaly given no
   ri&fll to disposa of "'Y waste oil or salt Wiiia' on or ow:r lhe leased pmnlses or 181\d poolod dlerewith. All oil-based drilling mud,
   cllltln&I, and deleterious substances from the ~JI or brou&flt onto the premises by Lea. are to be hauled off the leased ~lses by
   Lcuoe. t..w.ec agrees that any oll hued mud. drilli111 compound containing 1 bydtocution blse or any material which is hanntul to
   the 1011 used in Lessee'• opentions on Hid land will be pllCed In 1 poc1able steel storage contalnw dumg drillin& opentlona on said
   land, and Leuce shall ranovo 111 such mlld1, c;ompoundJ, m11eri1ls and 11onaa conllinm from tho land aJld dispose or It off the
   leased smmiseJ. Any water based drilling mud not c:oot.lining any of llid delctcrioas 111b5t1nccs shill be &preed. disced, and leveled
   by tho Lessee near the IOClllon wh«CI the mud was u5ed u di~ by Lessor. The: topsoil of the drill site mwt be removed before
   Installing the drill site. Allor completion of its use by Lessee, all topsoil th11 bu bcm mno~ mwt be retvmed to the original
   location and spread over the ara, disced in. and appropriate f!TllSIU pl111ted 1nd ns-sprigged according lo the Lessor's ~irements.
   The: well equipment and localion !hall be kepi IS clean IS possible 11111 timu, and roads used by Lmee should be kept in good~
   of ~pair. Lessor rcterVes the right to Inspect and checlc for accuracy 111 meten tlvough which le3.sor'1 royalty m1y bo marketed.

   (d) It b here agreed thl1 Lessee win pay the LesSOI' for eath turftca acre used by the i . - ill lt1 operations, wh~ it be for the
   drill 1tt., pits, production &cllities or roadJ, Sl,S00.00 PCf 1ao as •peed Mllfau dllll\lge, Ill addition to JllYln& those amounts set
   fonh with regard to otlc tn:c1 and plpcllnes Id Oii! ~low. Lcssca mUJl pey the l..asof SI .00 por foQt in lensd! fur• atxty.fooc (60')
   wld• pipeline ri&flt-ot-way for lmtallloa pipelines occemry for pn>ducllon of any well on !he least premlseJ, whicb right-of·w.y
   511111 nduca lo a thirty.fooc (JO') ri&frt-of·way after ~on and insllllalion oflha pip~llne. U:ueo mini pay Lcnor $7SO.OO as•
   liquidated darnlge 1111ount for 111y oak tree dama&ed or deslroycd by Lessee which tre0 hu • tNnk dlameler oYer twelve inches (Ir)
   when measured twenty-fllur Inches (24") from ground Incl, to be locn:ascd SI00.00 per Inch l't!r etCh Inch O¥t:r 12 In~. Pri« to
   commencins surfKe opera11ons penainlna to 111y wen co be drilled on the premlaes, Lessee shall pay Surlla Owner all swfice
   cillnaga anticlpall:d II-om such surfau oper'llionL Thaeafter, if ac1111I surfaoee danu&a u aicd Ille ~t paid by Lwu to the
   rurface o - , then Lessee shall P'>' all addidonal surfllCll damages Immediately.

    (c) NoiwlthsUndlng me general 1mns of gnnt wntained In thiJ lease, lho Lestee Is noc given the right co c:rcct or m.ain1ain refining
   flcilit.les, or 111y olhe:r Ulnttion or treating fsilhlcs on die lease premli.es unless dircctJy rellted to Ille prodllClion, tre:l!ment, llDd
   recovay or oil, ps. sulphur, and Olhcr leased minenils from thl• luae or &om 11114 pooled therewith, ud such ~lllties, if ID)', lhll1
   be only those ~asonably nuemzy fur pn>duction, treatment 111d recovery of such leased subslanca &om dill lease and bnd pooled
   lh«ewith.

   (f) Upon faminalion of th it lease, Lessee •l!J'C$. binds and obllpies ltstJlf ID plus In acconlance wicb !he Rule:i ~ Regulllions of
   lhe Railnllld Commluion ofTcus 1111y well clrilled by Ll:lsee. In lhe OYl:llt LellOO shall 1'111 IO ph1&IUCll well in~ with die
   forqolng provisions, then l...cSSOC' sllall haYe the right to do so 11 Lessee's expense and lhall be entitkd to ~co>'tf ftoom Lessee Ill


                                                                         4




Confidential                                                                                            KOOCOP00000940
                                                                                                                                                    516
                                             •
   eirpcn$CJ incuned In the pluglng of any such well, together with a reasonablo attomey's
   ~County,         Tcxu.
                                                                                               •  rte and venue fOf lutb ltlloo shaU be In

   0. SHllT'·IN LIMIT: It is expressly apud and p!'O'fided Cl\ll thb leale cannoc be held, malnlalned, llOI' atmded under and by vlnuc
   or tho •hut-in '" well pnivUlon of this lease for a longer tmn be)'ood lhe prilllll)' tam 111111 rwo (2) consecutive yan lmmedl3Uly
   thefaftor, or fOf ahol1ct laml 11 various lnlervals not ID exceed in the ...,..m two (2) , - , in all

   E. MINERAL LlMITATION: It is aprcslly undenlood ad provided that this lase coven oil and ps 111'1 liquid hydnx:lrt.om,
   along widl tho produas 111d by·produc:U thereof, but Ibis leuc does DOC cover unnlvm, fia lanable m1tai11J Of 1111y odltf minerals or
   any lypO, hen: rrAkin& panicu!. mention ofw.tcr, lho Lcucc herein bein1 giv.:n no right to explore for, nor dtVl!lop 111)' part of the
   land (Of production of w.tcr !h=from except wi1h ~ to produdnz: Wldtr lo be u.scd told)' whh reprd IO lcsRe's oil and ps
   drilling opcnlions. Notwithstanding anything to Ille contrary in this lease conbllned, l.eSJcc dlall 11 all rimes protect the herein leased
   land from drainage of oil and gas from wells on adjoining llllds.

   F. POOLING LIMITATIONS:                                                                                       .
   (•) Jn the event Lessee exercises its option to pool u authorizied by !he 1crms and provision• or Parlgrlph 4 herein, the right to pool
   for 11&1 including condensate and distillati., is hereby limited ID 160 ~plus t0% tofCTllllQC IS ID all horizons from the sutf'Ke oftho
   VCKJ11d lo I depth of S,000 feet below the Rlrl'1cc of the crocmd and to 320 l l:ICI plUJ 10% tolcm!ce U IO all horilom &om 5,000 feel
   below tho surftce of the ground lo a depth of9,000 feet below the sric. oflhe &fOllnd, it bein1unders&ood11ta1 Lessee shall have Iha
   right to pool or unitl1.0 the L\ndl coven:d hucby for gas including condensate or dllllllate u to all dr:plhs below 9,000 re~ below the
   111rfl1e:~ orthc ground l111CCordancc with the tenns lllld provisions set forth In 11kl Plngraph 4 above. lfl..euco excrciJcs Its right lo
   pool 1 au well localed on tho Lessor's land, it mu.sl place Into the pool ll leut $0% of Lessor'• land origln1lly !cued Ind dumbed
   herein, unlcr.s Iha ,.Id laocl originllly luscd herein docs not exceed 150 ICm In auch case 111 of tho llllld must be included in said gas
   pool.

   {b) Lessee acquires no rights or power ID pool any of 1he lbove descn"bed land for oil, ii being undmlood and lg1=i that pooling
   provisions as provided for ltutln ~limited to gas and/or gu disrllla.lc only.

   O. RELEASES: Lessee must furnish to Lessor within 60 dl)'l after lhe tcnnination ofthiJ lease with reg,ard lo 111y pan of the hmin
   lascd pmnl.ses from 111y cau.. 1 duly executed md •cknowlodpd illllnlment releuing OI' evN!enclne the tcrmlllllion of the lease as
   to th11 pll't of th.e land upon which the lwe has tuminaled. U:ssee qrcc1 IO p1y !Assor SIO.OO per day u liquidated damqa in
   DeWitt County, Tous, for 1..w.ee's hihn to furnish said release within I.be time provided. If the l..esRC docs so Iii~ such damages
   per day ARE ID bqln ICCl\llng on I.be 61 • d.y 1ftcr sui:b tamlnadOll. Said amoat ii ~ to be 1 n:Dllllble mnounl IO omet
   llClllal dmnqcs wbicb Ire dilricull to detcnnlne. Said liquated dJmi&t amount i1Umilt>d10 I muimum amount ofSl,000.00.

   H. NON.f'OOLED PUGH CLAUSE: ~must within 90 dlyl afttr lite compldlon or 1111y IWll on the IC&Wd premhes which Is
   noc pooled under lhc provisions of Par1~ 4 or Pwagnpi X hereof desipiat.t In wridn& Md pl.Ke or recx>rd widl thl County Clcrlt
   of~ County, Texas, • description of that pmt of the le.od pranjsa whi"1 shill be 1llolled IO sucll well for~ JU1I09CS.
   no "'°"  lhllll 40 llO'eS plua 10% tolennce IO be allolled in fDd ~each well ct.uiricd a 111 oil well by the kallrold Comm!Jsion
   of Texas if complaled 111 depth of 9,000 feet or less below the surface nor more than 10 ea-a plllS I0% IDlerance IO such oil well if
   compk*d 111 a depCb or more th1119,000 feat below lhc surface, and no more INn 160 aaa plm 10% iolenncc to be allolUid in and
   mound each wdl cWsificd u 1 pa ~II by die Railn111d Commluioo or TGXu if completed at a dq>lh or S,000 flld or le11 below the
   aurlice of the gtOllnd, nor men than 320 llQ'CS plua I0% tolcran~ If complded at 1 depth of more thazi 5,000 feet below the sumu
   oflhe pound b\11Imthan9,000 feet below the surficc not more than 640 acres pllll 10% tolerance to Sllch 115 well ircompleted Id a
   dep«h of9,000 f...c or mon below tho surface. Produc:tion or opmtlons on said allotred area by the Leuec shall mainllln lhls lease in
   effect only with regard ID the land within the descn"bed uea. This leue sh11l 1c::nnlnate 111 the end or lhc primary Cam u to such put
   or paits or the leased land lying outside the allotted area unless this lea.so is ptlpellllted as lo such la!ld outside the allontd area by
   operatlonl conducted thcmm or by prodlldion of oil or gas or any ruc;h opcndo111 and ruch production In a«ordlncc with the
   provisions hcrcor.

   I. PAYMENT LOCATION: All roynltles, surf'l.CO damages, and other paymcnlJ duo under lhis lease sh•ll bo payable                 In~
   County, Tcxa, unlcn OlhC1Wlse herein provided.

   J. Ml'NIMUM ROY ALTV: lflho royalties to be paid unda thll lnse durln1 12·monlh periods u tbT!bed below ue le5I dim the
   sum or S25.00 per ICl'tl !hen leased ("mlrlimum n>y1lty"), Ind Leuor scnds Lenee norlcc in wrltina or same, thell this leaie will
   tmnilllll: II the aid of 90 dayJ 1fter LeA~ ~l~es wrlt11ll notice ltom LellOI', Wilm the Leuee pays to the royalty holders 1 sum of
   money cq111I to the dilfcn:nce between said minimum ruy1l1y per acre Ind Ifie total of all royally monies on production so p1ld durlni:
   Ibo appl'"blo 12-momh period, Said 12·monlb pcriodl IR the initial period bqinnll!c widl the diUl off~ production from Ille lease
   prcmlJci Ind each JUCCCSSin 12-month pcilod liima.fta'. Tho pl}'1Mllts '4:t out In this pengnph do not n:licve Lessee of the
   requlmnent of produc:tlon in paying quaMitia IO maintain t!Jis lease. Notice u lo this panpwph will dmncd to be glwn when ii Is
   deposited in the mail, cutificd, mum reci:ipl rcqutsled.

   K. INFORMATION PARAGRAPH: Lcuor or bl1 agent shall have 11CC1CU to 111y well bein& drilled on tho pn:mise3 but must not
   lnrerfuc w1lb Lessee'• opentloru. At Lessor'• rrqum, l..eJJCC mast furnish Lesaor or hlJ agent with copies or Jogs. elettriQI w.:11
   formation •W'VCYI llld analyu1 or formllloa samplct used by Lessee with reprd to arry well on tho pra11lsa wi.lhin JO days after well
   aimplc:tion or niqucsi, whlthovcr it liter. ~mun fWnish lessor on n:quni cop1c1 of ale contract conccmlng oi~ ps, ud other
   minent11Tom Ill)' wtll on the land. All of the~ lfO 10 be furnished Lessor Ill hll address Id out above. ~~to koep all
   lnfonnallon cotiridmtlai for a period of twenty four(24) months from receipt. unltn said luformltlon is necessary fOf 1 lawsui1.

   L ROY ALTV PRODUCTION: Paymemts of royalty under lhc tmns of this lcuc ahlll oevu bcu or be c:hlqed wilh, eithc:r directly
   or lndin:clly, 111y pat of Iha mm or expenses of production, pthcrin&. ddtydntlon. ~Ion. lnn$pOltllllon. ,,..,.,~
   proccuhl&. trntiiig, pan-production expenses, marbling Of olltcrwbe making the oll or ps ready for Ille or we, nor any COlll or
   conllruclion, opcntiotl or dcpRclalion af any plane or Olbtf r1cilitiet for proceatna or tm11.ln1 laid oil or gu. AnythiAg 1o the
   contrary herein no«wlthstandina. it ls expressly provided thll the tcnna of this ~ lltall bo controlling over tho provilloos of
   Puqnpll J(a), (b) llDd {d) oflhl1 lease to~ wntnry Ind thb panigmph ahlll not be tr'C&ll:d a su.rplusage ~1111 the llokling in the


                                                                       s


Confidential                                                                                         KOOCOP00000941                              517
    C&1CS
                                              •                                                    •
            styled "Hqjtaq Rmurw.Jn-.. v. N1tjQNbW. 939 S.W. ld 111 (Ta. 1996) and "Judice y. Mewbo!lne Oil Co. 939 S.W.2d
    135-36 (Tex. 1996).

    M. DEEP RJOHTS: At lhe end of lhe primary term htreof or the expiratlon of any exri:rulon or miewal of tho primary tcnn,
    whichc~     oecurs later, this lease lhall 1L1U1matieally eXJ>ire u to all deplhi !yin& dee~ th~ 100 feet belled. defend, indemnify, and a ve l..essoJ harmless from and aplnsl all claims, dtmlnds,
    and CMIStl of action of ewry kind 1111.d clwa:!cr arlstn& dinldly ot indit'CICilly &om any Ind all poflutlon Of contaminEIOll wbidl may
    occur dtrllg tho condJK:l of opcnlion hmlmder whetba' aboft the !Md IUlfKo w bolow, illc:ludln&. btrt llOl llmlred ID, those which
    l"tl$Ult &om 1plll1 of matm.als llllJ/or garbage, or which may rault &om lire, blowout, cral«ing, M:Cpllp, Oii flow of oil, PJ, 'Wiier or
    ollltl' .subs1ance, u wdl as from the use or disposition of oils, nutds, conumina.ted cuttings. lolt eimilllion .ad fish n:covesy mllaials
    and fluid.

      (3) Lessee mt.Ut control and remove all polluting or conWllinating lllbslance. it brinp or ClllSCS IO be brought on tho land. If a
    third perty performing worlr. for the Leuee commits an 1et ar nonisslon which Rmlts in such pollUllon or COlll8Tllination or falhn IP
    wmpfy with the •forcmcnliol!Od laws govcmin& same, I.he Lesaco shall be n:sponsible lheref!K 10 the Lei$« widc:r this parqrapll.

      (4) This ban ongoing obligation on the pin nfthe l..cuee which survives lho 1crmination oflhc leuo wilcss tllC Lcswee fumlshes to
    lho Lessor 11 Lest1eo'• cicpenile an E!lvlronmenfll Audit 11 die urmlnation of the lease sllowlng lhll thens It no polfudon or
    contaminallon &om Leuee's operations wider tJtls laase then In ulstma: on the i-d land or land pooled tberiwith. Slid audit shall
    be conducted by 11 person ayud upon by Lwor and Lusee who ls qualified IO conduct such •udit.

     {S) Lessee mwt immediately norlfy ~ upon laming Oii swpccting th•I any environmental eonwninarion or pollu'llon ha!
    oe                                              •                                                   •
    T. JNOBMNIF1CATION: Lessee 11Jtt$ lO indemnify, hold hmmlm ind defend l.nsor II Leiscc's COit against Ill claims for
    dlmlru to pcno!I or property arising out of or conl'ICQed with L.estec's open.lions on or oc.;upancy or the leased pmnises. Lessee
    wlll comply with 111 enviTonmen11t pi-otenlll drmlnhole penelnltcs IM com Ialive inlttVll
    and extending to tho 1.erminu1of5udi horizontal drainhole. For the purpose orlhl1 provision, ~1ermlnu1", "hDl'lzontal drainhole" and
    "com:latlve Interval" shall be defined in accordance wilh 1he Rules and Recul1dons of lhe Railrold Commission of TexllS or other
    aovtmmcntal authori1y having jurlsditlion. The dilgonal of ulcl units ah all comply wllh the Rules and Regul11loR1 of said Alllhority,
    Including bul not lirnil!ld to, Statewide Rule 86. usurface acrell&' basil" mwu the production on which the Lessor's ro~lty Is
    caltul1tcd ahall be lhat pD11fon of rot.I unit JlfOduet)on which the surlKe am:qc co~ by tfil1 lwo and Included 111 the unit bean
    10 lhe total surlace IQ'Cago in th• uniL The siie or the unil for a horizontal completion well wilt\ 1 drill s.itt IOUled on die above
    dcac:r!bcd propcll)' or In which the above described property is pooled where !he drlll 1ite IJ locallld olfthe leased pn:mkn shall not
    cx.cced the unit slic pcrmlncd by lhe R.allltlad Co111m1Jsion of Tex.. In CKCl'CWn& the poolin& riahU pWllcd in lhis ~
    I.a.see shall file or reeonl I wriltal deelWltion describing the unll U to lho speclfto lase.I llld ICl"eJl8 to be ~hided !herein U \Wit
    u the vertical llmlll of lhc prod&Klivc horizon or ZO(ll) Ind statina Iha •lfoahoe elm of poollnJ; hawewr, u IO llDY horimnwly
    complcud well, Lessee sball hive ninety (90) days fiolll inllill ccmpletian la which to llll1Clld Jucb written ck:ripmtion of llnit to
    lncn:ase or detrcase the acraae, inclllde or exclude specific lea5CJ OI' IJ'ICU u well u ~dcliM the vi:rtlcal limits of the productive
    lDlC ill order IO form to Ille -11 spacing or density pn:acnl>ed by die Rallrold Commwion or Tau. If sud! un.ir Is filed Ind
    •mended wldtln sueh period Of time, Lessee ~I fife Of record in the counl)' where the Janda lie louted I wriam declararion
    describlnc the revised unil INI stating the cfrccli...: date or rcvlsi011. To lhe CX'IClll any portion of the le.ucd prcmbea is Included in or
    excluded &om the uni! by virtue of such revirion, tilt: proportion of unit produ~lllft 011 which royaltfn n payal>le under th~
    (>1Rg11ph wll be adjllSCtd "cordingly as of the offCCllvc date for the revised 1R1it. The effective d&lc of my tat it formed for
    horimnlll dralnholc wells undc:t this pananph or any m'Uion thereof shall be the date set fonh IS the cff'ecdve date by lcsseci in thcl
    wriacn dccl-lon thu is flied ofn:conl for sudl unit or n:vlsion thcm>f.

    Y. ASSIGNMENT; Lessee must advise Lessor of the names and addresses of each assignee or transferee of all or
    any part of the lease prcmjse, or rights beret.Ulder within thirty (30) days after the execution of such assignment
    Z. EXTENSION: The lmsor herein grants to lhe Lessee the option to oxrend the primll)' ttrm of this lease lbr 111 lddldonal IWO (2)
    yun bcgirilllna October 22 20 I0. provided howcvcc for said ~lrl\Jion to take etrccr, lite Lcsscc m~ dell WI' to die Lessor on or
    prior 10 Cktobq 22, 2010, 1 cash amoon1 or124.QOO.OO. If Slid IJ'llOWll la not dcllveted tu !he Lcnor within !he lime provided. !his
    option shall autnmllic1lly tom1ina10. Should tho eldenslon oplion be exet11lscd as herein provided, It shall be considered for all
    pullJoses u though lhis Lease originally provided for a prlmll')' tenn of five (5) ycan.

    AA. HEADINGS: The per1graph and section beadings appnrlng in this lgJeemcnt are for convenience of referc:nc.e only and are not
    lnlellded, to any ~tent or pllfpOse, to llmit or define tho text of any pl118"ph.


    SIGNED FOR IDENTIFICATION:




                                                                          7


I
Confidential                                                                                             KOOCOP00000943
                                                                                                                                                     519
                                           •    ••
                                    RATIFICATION OF OIL AND GAS LEASE
                                                                     fW3f>'I                  •
       STATE OF TEXAS                                 §
                                                      §                 KNOW ALL MEN BY THESE PRESENTS:
       COUNTY OF DeWITI                               §

                 WHEREAS, on Ille llad of October, 2007, LORENE H. KOOPMANN, 111111niurricd-11, as 1 - , dideXC(;Ule
       and deli var to HAWKE. ENTERPRISES, as Lessee, a celtlin Oil. Gas and Mlncnl Lease a evidenced by Memorandum of Oil and
       Gu Lease, said Memorandum bei!lg duly recorded In VollMl!c 24J, 11 P1&e 176 of Ille Omclal Public Recotds of De Wilt County,
       Texu, 1111d covnin&:

                  120 acres of land, more or less, being a part or Section No. 13, lndillj()la RAilra.d Company Survey, A-272, De Win
                 County, Texas, beini: dtlietibed as TRACT NO. ONE and IM.CI NO. TWO ln that certlin Occd dated Ococember27,
                  I 996, liom Lois Strieber, Individually and as Independent ExcMrix of the Est.ie af Jury StrleOO', Deceased, as Gran1or,
                 to Oilben A. Koopmann and wife, Lorene H. Koopmann, as Grantee, and being ttc-Ordcd In Volume 14, pqc 425 of the
                 Official Public Records of De Witt County, Texas.

                 hereinafter called "the wsc". Refc:rcnce to said (,case and to lhe record thcreofbclna made foc 111 pUTJ>Oses; and,

               WHEREAS, said Lease and all rights and prlvllc&et thmumlcr 111e now owned and held by BURLINGTON
       RESOURCES OIL & CAS COMPANY LP, whosuddrus is P.O. Box 1967, Houston, Tew 772S 1-1967, hereinafter called
       "LCPCc'; and,

                 WHEREAS, ii Is lhe desire of LOIS WOLPMAN STRIEBER. 1 widow, the undC11igned, 10 adopt, ratify and ~nlinn
       uid Leas.c;

                For adequate considention, In hand paid, rhe receipt and sulfK:icncy of which Is acknowledged and confessed, I, of Lois
       Wotp111ao Striditr, a widow, the undersigntd do hereby ratify, 8dop1 and c:cnlitm lhc Subjecr Lease In 111 of its terms and
       provisions and do hctcby lease, grant, demise, llld let the lands wvcred by lhe Subject l.euo UlllO BVRUNCTON RESOURO:S
       OIL& CAS COMPANY LP, subjec1 to and inacc.orcW1ce with lbe!mnl ind IJC')vi1ion.s oftbe Subjocl ~asirt had been and
       original party ro Rid Lease. And, I LOIS WO LP MAN STRJEIER, 1 widow, I.he undrrsigned, do heRby agree lhll die said
       "Lc:uc" is a valid and suMisling Oil lllld Gas L.ease.

                                                                     ..f'iA       .:r~I~
                 In witneu whettof, this Instrument was executed thiJ!l::::..day of,_., 2008.



       Lalor:




       STATE OF TEXAS                           §
                                                §
       COUNTY OF PeWIT                          §
                                                                                            ~rJ         .:Tc.11
                              This instrument wu acknowlc4gcd before me on this the;::i9ay of Jmi, 2008, by
       of Loll Wolpm.. Slrltber.




                                                    60351
       Afla' rtt.Ofdi.na plwr: rcrum to:       f'.iled for Record
   % 3lORayford
     Hawtc Enrcipriset
                                   Ti.II, lh&\£\..\h day
                                        \ • "LI'.    ,
                                                          ~..Qa
                RDad fl96          .r · 'YJ odcdc                ·      M
      Sp :)                                                                                                                                       .... .. .. - - . !i"J'c----
                !If Al. PROP£1l i Y AUMlll                                                                                :;..:--:··~ .': :':4
                                                                      · ·,_
                                                                                                                       :
                                       :. ·,., . ...'-"·' . . ....
                                           .:.                                                                         ·.i.·~ "·,1:·1 w.~~r11:1.:mrr l~·;~i:~
                      •· .'t_r   • :   1
                                             c.•.J :-. - -:· 1. :, ,•·--'.. ,....·.... ·:·,
                5 3 j 4 97 NOV 21 ~ . . ·- - . '                                                                       . ~::·~:'.~.~·~~~. ,..f[~~;..~;.: ;.}·-·
                                                                                                                                  • ~ . ..         Id ;· ...Yo .; ....; :,·: ., ·. v.   ..:-:•'- i"
                    . .. . -· --- - -     . . ,.,·....... .                        _
                                                                                                                       • 1•J '
                                                                                                                       .. "' ·
                                                                                                                                             • t

                                                                                                                                 "' •' ..."': •. ;.., ·,: .. 1,, , ·.~ n·.:;. ....1.:.,.~•:,,.L.
                            .. . .                                                                                                       --~~       u: ). •lt i.~- •:., LJ
                                                                                                                                               J • 1\( ~ '· . ,. U · ' ' ' ~



                                                 -'




                                                                                 ,,.               ',                                                .   ) •




                 .·




                                                                                                                                                                                                      !'




                                                                                                        .. ;, ., j..~; .




          ,..
          I




  i
  l     .. I     ... I . . . .   ••                                 .,. ,•
                                                                             ~ ,• t ' ·,


                                                                                ..
                                                                                           I   1


                                                                                                                      ••                                 ·~· ~_j.::   ...~·.'-:-
                                                                                                                                                                               ' •__.___ _._



Confidential                                                                                                                     KOOCOP00000945
                                                                                                                                                                                                           521
                                   •                         . '-.· '
                                                         79812
         NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PER.SON,
                                                                                     •
        YOU MAY REMOVE OR STRIKE ANY OF 1'HE FOLLOWING INFORMATION
        FROM THIS INSTRUMENT BEFORE IT IS FD.ED FOR RECORD IN THE
        PUBUC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
        UCENSE NVMllER

                    RATIFICATION OF OIL, GAS AND MINERAL LEASE
         STATE OF TEXAS                                  §
                                                         §
         COUNTY OF DEWIIT                                §


                THAT WHEREAS, wrcne H. Koopmann, as Lessor, did exetute lllld deliver to
         Hawke Enterprises, as Lessee, 11 Paid-Up Oil, Oas and Mineral Lease dated October 22,
         2007, a Memorandwn of which is recorded in Volume 243, P•gc 876, Official Records,
         Dc\Vilt County, Texas, covering (he following descnDed tract ofland:

             120 1cra of land, more or less, being a part of ScclJon no. 13, Indianola Railroad Company
             Survey, A-2n, DeWitt County, Teiw, 1nd being the same land cbc:ribcd as 'Tract No.
             One' and Tract No. Two' in thaccictaio Deed dated Decembu27, 1996, from Loia Stricbu,
             individually and as ln~t Executrix of Ute Es1alc of Jerry Strieber, deceased, as
             Grantor, to Gilbert A. KoopmlllD wd wife. Lorene fl Koopmmn. as Grantee, rD;Orckd in
             Volume 14, P~ 425, Official Reconls. DeWitt County, Texat.
             (hc:mnaft.cr refetftd to as tbc "Loa.sc")

                Reference     to   the Lease and the record of the MCIJIOra.ndum tbeJcof being hc:e made
         for all purposes and                                           ·

                 WHEREAS, the Le.ase was usigned to Buffinaton Resources Oil & Gas Company,
         LP in an Assignment dated effective JanlW)' 9, 2008, recorded in Volume 250, Page 822,
         Official Records, DeWitt County, Texas;

                WHEREAS, the lease wa.s ext.ended in a Notice of Excn:ise of Options tD Extend
         Mineral Leases dated March 3rd, 2010, which is recorded in Volwnc 305, Page 12, Official
         Records, DeWitt CoWJty, Texas; aod

                 WHEREAS, it is the desiie of Lois Strieber hereto to adopt, ratify and confirm said
         Lease, as amended.

                NOW, THEREFORE. in consideration of the premises and other valuable
         consideration, the receipt of which is hereby aclcnowlcdgcd, I, LOIS STRJEBER, do hereby
         ADOPT, RA TWY and CONFIRM the Lease, u amended. in all of its terms and provisions,
         and do hereby LEASE, GRANT, DEMISE and LET unto the said Burlington Resources Oil
         &: Gas Company, LP, its succ.essors and assigns subject to and in accordance with all of the
         terms and provisions of Slid Lease, as amended, as fully and completely as if I had originally
         been named as a Lessor in the Leese and had executed, aclcnowlcdged and delivered the
         same. And l do hereby agm: and declare that the Lease. as amended, in aJI of its tt:rms and
         provisions is binding on me and is a valid and subsisting oil, g119 and mineral lca!e.


                 Executed this     tJ 1         day of 'J""~"12011.




                                                                            Lois Strieber




       · Ratification of Oil Gas Mineral Lease




Confidential                                                                                KOOCOP00000946
                                                                                                             522
.,· .   ..
                                 •                   ...
                                                                       •
                                           ACJ                                                                                                                        . •. ; ..·'
      rlt Al. PROP£R 1'( Al.!t'i!H                             •                                 .- . -·
                                                                                                           •                '. I




      78 8 6 S6 OU 20                                 11




                                                  t   '•            '  I"!
                                                        •          J • ~
                                                           '            '




                                                               ·· ··;.
            • •           IJ   !        "   I•.        •       o         ·'   o
            'f".: .                ..         ·1       •            '         •
                      •            :                                              ~ f1   •   I




Confidential                                                                                                   KOOCOP00000948
                                                                                                                                      524
                                                      •                •
        .- . ~·~· ..·_,:.·                        ·   · · .·                                1424
                   330 ~ f:IOed. SW 198 .
 •               . Spring, TX'7738e :. .
 .                   (281) 2Sl2-1383         ··
                                                                                   10/30/2007

 i
 ~ ~'fu:~ °[,~E             L0tene H. Koopmann                                I $ ''24.ooo.oo
 ~         Twenty-Four Thousand-Only""''"
 ,.                                                                                     DOU.AAS ~ ~
 .
 ~
                        Lorene H. Koopmann
                        '405FM1011
 t;                     Yonctown, TX 78tS.
 ~
 :s                     (Bonus Consldenltlon)
 :; MEMO
                      120 aae.. DeWitt County, TX/Burl~on/Cuero Wect


 '    .. ... . . .   _. ______
                             ____




Confidential                                                               KOOCOP00000949
                                                                                                      525
                                                                                                •

                                                                                                                          11'2/2007

  c.

  ~ ~~~~E--:Lc;.;Of..;;..ene.;.;;..;.;H.:....;.K.;.: oo.:, :Pc.. m;.; ; an..;. ;n_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-.JI $ ..6.000.00
  ~    Six Thousand Only' ..""                                                                                                   OOL.l.ARS   la   ~

               Lorene H. Koopmann
               405 FM 108'
               Yorktown, TX 781&4

               (Bonus, Conskl9!3llon-81i.n0e Due)
             120 acres, DeWitt County, TX/Surlinglpn/Cuero Wast

                             POD~~~~~           ~~i~~22~55~               O~Q2~87•~i~




                        .,




                                                                                                                      0
Confidential                                                                                        KOOCOP00000950 526
 ~~=·:::·:;!z~·'''11.u1.1ma;e14;11151s1:pr:1~::::·i:=.•narnamrmm ·~
                                                                                                                                                                   1




     '                             20501 Katy Freew11y, 1214                                                   Dallas, lX 75201
                                        Kary, ix    n .. so                                                     1-800-788-1000                                                           .
                                         (832} 83().2404
                                                                                                                                             DATE              1212912010
                                                                                                         88-9317/11111
         PAV TO THE
         ORDER OF __K_ar_e_n_M_._K_o_e_n_;ig~------------------                                                                                      $I      **50,400.00
               __-~T.~'lli_o_u._~~'AJVD:-:-~-Fi~O~U_R_-ll_UN._~_'Jl£._'D_A.N._'D_._o_a_v_1_o_o_·_·_··_·_·_·_·_·_·_·_·_·_·_·_··_·_·_·_·_·_·_·_·_·_·_··_·_·_·_·_·_·_·_·_·_ _~DOLLARS
         __F._1_FTY-
                         Karen M. Koenig




         MEMO      Amendment Fee 120 acres


                                              11• b 5 5·2 1: L Ii Ii q q 3 ? ? ti 1:               1.80 L 5 50 ?O?

     "305 l( 8                a
f                           Dolphin Resources LLC
                                   20501 Katy Fle9Way, #214
                                                                                                  JPMorgan Chae Bank, N.A.
                                                                                                      Dallas, TX 75201                                             6551
                                        Katy, TX 77450                                                 1-800-788-7000
                                        (832) 830-2404
                                                                                                                                      DATE              12129/2010
                                                                                                   88-937711119
    PAY TO THE
    ORDER OF                  Ralph Koopmann                                                                                                          **50,400.00
         FIFI'Y-THOUSAND FOUR-HUNDRED AND 001100**************************************                                                                        DOLLARS
    ------...-.,.----------------~-----------------------------~
                       Ralph Koopmann




    MEMO Amendmen1 fee 120 acres                                                                                   CC~b
                                                                                             iao is so ?O 1
 vcn.cl>eCk Fonn :ux>O Pros119<1 (01i08)                                   DETACH BEFORE DEPOSITING                                                           .,_,..,llOilook.aJITI




 p                            Dolphin Resources LLC                                                JPMorgan Chase Bank, N.A.                                                          l
                                     20501 Katy Freeway, 1214                                          Dallas, TX 75201                                             6550
                                          Katy, TX 77450                                                1-600-788-7000
                                           (832) 830-2404
                                                                                                                                        DATE              1212912010

     PAV TO THE
     ORDER OF                   Ralph Koopmann                                                                                                  $ l.__*_*3_,oo_o_.o_o___,
     __T._'ll_RE_'E-_T._'Hi_O_USAND
                            ____A_ND__o_o1._1_0_0_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_··_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_·_*___   DOLLARS
                         Ralph Koopmann




     MEMO Amendment OGML 29.83 acres                                                                                cc~i·
                                                                                              ~80~550?0?



Confidential                                                                                                                            KOOCOPoq9goss2
 p2            a
                          Dolphin Resources LLC                                                    JPMorgan Chae Bank, N.A.                                                 1
                                 20501 Katy Freeway, '214                                              DllH, TX 75201                                          6548
                                      Katy, TX 77450                                                    1-800-78&-7000
                                      (832) 630-2404
                                                                                                                                      DATE              12129no10

   PAY TO THE
   ORDER OF                 Lorene H Koopmann                                                                                                 $ l..___
                                                                                                                                                     **_so_,_4_oo_.o_o__,
                  __o_u._~_ND
   __F._l_l'_l'_r-_TH     __Fi_'O_U._'R_-H_UND
                                          __u_D_A_N_'D_OtV
                                                       __1_fJO_*_*_*_••_·_·_·_·_·_·_·_·_·_·_·_·_··_·_·_·_·_·_·_·_·_·_·_•_·_·_·_··_·_·_·___                    DOLLARS
                     Lorene H Koopmann




   MEMO         Amendment OOML 120 acn:s

                                                                                              1.80~550?0?


 VorsnCheck Porm 3~00 P""1ige (01 "'81                                      DETACH BEFORE DEPOSITING




 p                     llJJ·l·IdllQi:llif.\Di·''·';''·''''''3d;l·liid·*·U'·'?·''4;1·14;iltll:tw:r1;1ta4!iglJij·ilCliill,JJi·i:ili;f@iilYl·ii#.ilj;ll,f.j;f:
                          Dolphin Resources LLC                                                    JPJllofpn ChlM Bank, N.A.
                                 20501 Kiiiy Freeway, #214                                              Darin, TX 75201                                        6549
                                      Katy, TX 77450                                                      1-81»-78&-7000
                                      (832) 630-2404
                                                                                                                                      DATE             1212912010

   PAY TO THE
   ORDER OF                 Lorene H Koopmann                                                                                                 $l.__••_3_,ooo_.oo
                                                                                                                                                              _ __.
        THREE-THOUSAND AND 00/100**••••••••••••••••••••••••••••••••••••••••••••••••••••
   ~~~~:---~--:-'.'.'":":'"~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~DOLLARS
                     Lorene H Koopmann




   MEMO         Miscellaneous Fee 120 acres


                                                                                             lBO~SSO?O?



Confidentia I                                                                                                                          KOOCOP00000953
                                                                                                                                                               529
0
0
:J
:!I
a.
Ct»
,..
:J
ii'




       e                                                                                                                                                           1786


           ~
                  Hawke Entarp                                                                                  PAOSP!AITY 8AHJC
                  330 Rayfonl Road, .                                                                     REEJC BANKING CENTER, 2828 FM 1950 E.
                                                                                                          :OUSTON, TX T7013 (211) 443-7800
                  Spring, TX n3811                                                                                 1&226511131
                  (281) 2W.M363
                                                                                                                                                       7/18/2008


           PAY TO THE
           ORDER OF       ._..,.~   ......... ..,.. ,an   ....nn'lliill...U•                                                                      . $ ..100.00
             One Hundred Onl·--                                                                                              j;;--~--,,--~~~~D91-LARS ~                   1€"
                        Lois WOlpman Slriaber
                        1743 St Highway 119N
                        Yorktown, TX 78164

                        (Bonus Consideration)
                      RaVL.orene Koopman/Burlington/Cuero/West

       e                                   11•00 • ?B Eau•                     1: ~ • :I l. 2 2i; S 51:



"
0
0
0
0
"'C
0
c
c
c
c
U>
C1I
.s:.
                                                                                                                                                                                530
         : • Complate Items 1, 2, and 3. Also complete
         ~   ~em 4 If Restricted Del1Y91y Is ~red,
         : • Print your name and addnlss on the r8V81'88
         ;   oo that we can retum the card to you. .                        9. F.lecelved by ( Prlnl1td
         ! • Attach this card to the back of the mallplace,
         : or on the front tr space permits.
                                                                            D. 19 cllitie!y-*hm ~ flom limn 1?               0 'm
                                                                               "YES. . . deto'try ~below:                    0 No
         ! r- ·   - - - -- ·-·- - - - .              - ·· - · ··
         ; I LORENE H KOOPMANN                                        J
         : ~ Lease #: 305466-000
         1 1405FM108
         : : YORKTOWN TX 78164
         I
         I
         i   I
               ~ - -- - - - .
                                   ________                           ,/
                                                                            3. ~"fype
                                                                               6i"Certtflod Mall
                                                                               0 fteglst8"ld
                                                                                                        0 ~Mall
                                                                                                        ~a1Um ~fOrMen::tlaodlse
                                                                                                                                                       •
                                                                                                                                                       ;
                                                                               0 lnSVl9d Mall           0 C.O.P.

         : 2.    M!d11 Number
                 (Thtnstr hotn ~ ~
             PS Foon 3811, February 2004                 DomRstlc RelU'1I Allcelpt            .                          .   1~1540· ~-
                                                                                       - -~ -~-                 - - -,         -           ..
                                                                                                                                    ·.· ::.:   "'\-.




                         • Sender: Please print your name, address, and ZIP+4 In this box •

                                              ... . ... -· . .. . . . . ..... .
                                             ConocoPhilllps Company
                                             Nicole Marucci - 3W6009
                                             PO Box 2197
                                             Houston, l"X 77252




                                        11 ••• 11 ••• 1•• 1.1.1.1. ti 1.1 •• 1.1 ... 111.1..1... 11.1, ,1 ... 1, ,1.11




Confidential                                                                                                                                   KOOCOPo~g~o955
                                                                                                 e.




                             U.S. Posta) Service ,
                                                                                                            o--.     .....
                                                                                                                     ri·,
                                                                                                            +        )>
                             CERTIFIED MAIL .. RECEIPT                                                               r
                   IT"       rDomes11;: M.111 Only No tn5ur,1nt"t' Cri.N,1
                                                                                                                      c
               1-;r                                                            · l'l:l!llnonll
                                                                                                             .r;;-
                                                                                                                      3:
               10 ~~
               10
                                                                                     Htll'I                  ~
                                                                                                             C>
                                                                                                                         .
               ,c
               I a (~~
               '. ~          ro1a1 Pa•( LORENE H KOOPMANN
                   nJ
                         no=""o=-- Lease    #: 3054a6-000
                   IT'
                   o      ~-APi'.i 405 FM 108
                   o      orPt:>eo.~       YORKTOWN TX 78164
                   ...... iSIY.Siitii."!




Confidential                                                                                              KOOCOP00000956
                                                                                                                             532
       .ConpccrPhillips

           December 4, 2009

           CERTIFIED MAIL


           Lorene H Koopmann
           405 FM 108
           Yorktown, TX 78164

           Re: Tobin Lease No. 305486/000

           Oil, Gas and Mineral Lease dated October 22, 2007, between Lorene H. Koopmann, as
           Lessor and.Hawke Enterprises, as Lessee, recorded in Volume 243, Page·876, official
           Records of DeWitt County, Texas.

           Dear Ms. Koopmann:

              This letter is.in regard to extending the primary term of the Oil, Gas and Mineral
           Lease reference above. Burlington Resources Oil & Gas Company LP, an affiliate of
           ConocoPhillips (COPC), acquired this lease from Hawke Enterprises, and is hereby
           exercising the 2 year extension of the primary"term option ai provided in the Leas~. In
           accordance therewith, enclosed please find a COPC Check in the amount of $24,000.00
           which represents the consideration necessary to extend the primary term.


               If you have any questions concerning this matter, please feel free to contact me at 918- .
           661~0323.                 .   .                           .                          .

           Sincerely yours,

           CONOCOPHILLIPS COMPANY



           Tuff B. Alstrom .


           enclosure




                                                                                                            1-66$



Confidential                                                                              KOOCOPoiqqo957
                                       CONOCOPHILLIPS       OOMP~      RENTAL RECEIPT
       Lease Date !Original Lessor                                    l#MthjMth Begin !Lease Number

       10 - 22-2007 !Lorene H KooprnaruJ,- ·                          100     l12-0l-20lll305486/000

      AGENCY LEASE NUMBER:
      IN PAYMENT OF:Shut - in Royalty                             Business Unit        :GULF COAST

      REMARKS:    shut-i~    payment for the Lackey Unit A Well.

      RECORDED: Book 243 Page 876 Reception M56287
      TRACT: l        COUNTRY: US   STATE: TX    COUNTY : DE WITT                                           NET ACRES
      Prospect: EAGLE FORD (COTE D'OR) CUERO WEST (BR)                                                        120.000
      ASaet A.rea:CENTRAL TX GC
       . LBGAL (Part of) :I RR co Sl3 ABST/ID# 272 Grantee QQ ALL

      FOR THE CREDIT OF:                                                                                      PAYMENT

      KAREN M KOENIG                                             (BA# 0286977001)                           $3,000.00
      3489 STATE RWY 72 W
      CUERO                                                    TX     77954
                                      ACCT:


      (DPS# 0286977001)                 TOTAL. BANK SERVICE CHARGE                                               $.00
                                        TOTAL AMOUNT PAID                                                   $3,000.00




                                                                                                               106964


       --- - --~ - ---- - -- ------ - -------- - ---- - ----- - - - --- - --- - - - ---- -- - - -------- - ----- - - - - - ---
              CONOCOPHILLIPS COMPANY
              P.O. BOX 7500                                                                             106964
              BARTLESVILLE, OK. 74005-7500
       Prop. No. 305486/000
       Serial No.
       Period covered 00 months BEGINNING 12-01-2011
       Check Pate 12-08-2011
                                  ** ******3,000*DOLLARS AND* OO*CENTS                      ****** *** *$3,000 . 00

                  KAREN M KOENIG                                                                       V 0 I D
                  3489 STATE HWY 72 W                                                                  V0 I D
                  CUERO                               TX      77954                                    V 0 I D
                                                                                                       V 0 I D


                                           IJ../                                                                                              Diane ~ntn. ·CPL
                                                                                          .·StiltU.8hilrj1an ; ~or1h .~mefi:ini. ~t Tnm .
                                                                                              Gutt~ !91,1111'.i•.• Uni~    . .
                                                                                              3WL-6012
                                                                                              P.O: '80x'2187 ··
                                                                                              HOUiton, TX n262-2197
                                                                                          ·   Phone: .~--~ Fu: .832.<488..2298




           ~al~h ~oopmann, l~dlviduaily and·as A·l-F for Lo~ne Kbc;>pmann
           774 ~~~ngfjo~ Rqa~. .                                                   ·
           ~prkti;iWTI, ·t x 18164
              ' ..

           ~Rl'J ~· koeo~: !ndividv~lly a~d as ~mey In-Fact for Lorene· K~pmann
           31~         stat, HWY 12 w.                                ·:·      .          .
           c~. ·rx n$54
......
           ~~~=
          Yot1d~. TX 78164

          ~e:           ·sllut~ln RayattyPaymem
                        ~Y. ~na.A•~ ~II ·
                        .. JMtt County, TX
          Ladle• •iid Gem'8men:
           ~~(npto,n . Res.QI-!~~ Oil & ~a;1 CC).n.l~~y LP re.ur11ngton1 recently driiled the ca~ wep ~ f?e~
           CO.Linty, 'nt 'Tbe we~ Will •Pl!dd~ on Oqto~r ®·· 2011, &l'.ld the ~Ulng ~ waa re~~ apj>n»dmately
          -~~rri~ 28~ ~~. 1 .W• a~ta _i.g1m1il"G a frac Job on the wajt 0eoel'!lber 11, 2011, ~ wDI last four
           tlBp. .Sul>i$'9quam·..
                               "to f~'lng. ht~.
                                              .
                                                ·we .wtll. flare It for two daya to eetablleh commercial production.
           The ~P~~!'\9 1,.1r.lt (Qr .~~ ~- 1Q9fL.'des an oil, Q&& and rrilnerai lease from Lorene H. Koopmann to ~awke
         · Enterpriaee dated October ~2:, ~007,
                                           t•
                                                               ·

          The .deed -e.ct '!lod   ~ore!1e Koop!l1&'1fl requires. eom.rner.cl.al · p~u~on ·an or before
         . ~ce}Jl~~ -~1 1 _~_11 .~f. :qu,. ·"'1!!1,.. ~1;1ed by MrS. stnebet reverts to Mrs, tVf~· f.or'~ P.•~' Of •~-11'.1 royalHes,
          Wa •ca ~n~rfng ihut-fn rc>Y(lltleS               •o ensure l;hat ~II partleS' lnterea~ If any, In 1he .well IS·rtlilntalhec;t.
          coriaeq~l#y. w, ~~· •n~~lr ~·for'-" ()f you wh~ conStitute ahutkln royi;aity paym~·ts !Mld Conform to
          the term~ or ttte deed ~ ~- ~ to Mr. and Mrs. Koopmam. W.e amfclp:a\e that the i..adtey Unit A #1
          well Will be producing first quar.fer _2012r


                ~
                       _ ly, _
                         .       .    .·        _
                                                    .
                ., ,                 •.             '



          Diane Schaenen

          Encl.




Confidential                                                                                                                  KOOCOP0~9eo959
~:...~
                                  CONOCOPHILLIPS COMPANY' RENTAL RECEIPT
         ~;~~~-;;_~~-j~;i~i~i-~~~~~;------------------,;~~~j;~~-~;~1~-1~;~~~-~~~----1
         ------------------------------------------------ -------- - - - ~-- --~--------~----,
         10-22-2007 !Lorene H Koopmann                 IOO j12-01-2011j305~86/000
                 .                    .
         --·----------------------------------- ------------ - -·-- -~--- --- --- ----- -------
      AGENCY LEASE NUMBER:
      IN PAYMENT ,OF:Shut-in Royalty                      Business Unit   :GULF COAST

      REMARKS: Shut-in payment for the Lackey Unit A Well.
      RECORDED: Book 243 Page 976 Reception # 56287
      TRACT: 1       COUNI'RY: US    STATE: TX    COUNTY: DE WITI                          NET ACRES
      Prospect: EAGLE FORD (COTE D'OR) CUERO WEST (BR)                                       120.000
      Asset Area:CENTRAL TX GC
        , LEGAL (Part of) :1 RR CO Sl3 ABST/ID# 272 Grantee QQ ALL
      FOR THE CREDIT OF:                                                                      PAYMENT

      LOIS STRIEBER                                   (BA# 0347466001)                     $3,600.00
      PO BOX 458
      YORKTOWN                                       TX      79164
                                 ACC'I'.:


      (DPS# 0347466001)            '. TOTAL BANK SERVICE CHARGE                                 $.OD
                                     TOTAL AMOUNT PAID                                     $3,600.00




                                                                                               106965



             CONOCOPHILLIPS COMPANY
             P.O. BOX 7500                                                                 106965
             BARTLESVILLE, ·oK. 74005-7500

         Prop. No. 305496/000
         Serial No.
         Period covered DO months BEGINNING 12-01-2011
         Check Date 12-08-2011
                              ••••••••3,600•DOLLARS AND• OO*CENTS                 ·········•$3,600.00

                 LOIS STRIEBER                                                           V 0 ID
                 PO BOX 458                                                              V 0 I D
                 YORKTOWN                     TX    78164                     .          V 0 ID
                                                            CLEARED
                                                               DEC I 4 2011
                                                                                  -tBA    ~EC 0 8 2011




Confidential
II.,·· l.
 ./
  ,,..



      conc>c6Phi11                                                   Diane Sctmenen, CPL
                                                                     &aft Lindman - North EaiJlaford Aaatt Team
                                                                     Gulf'Coat Buafnesa Unlf
                                                                     3WL-6012
                                                                      P.O. Box 2197
                                                                      Houston, TX 77252-2197
                                                                      Phone~   832.4'88.3922'   Fax: 832.486.2296

      December 7. 2011



      Ralph Koopmann, lndMduany and as A+F far Lorene Koopmann
      n 4 stanchos Road
      Yor1down, TX 78164

      Karen M. Koenrg, lndividuany and as Attorney In-Fact for Lorene Koopmann
      3489 State H\Vy 72 W.
      Cuero, lX   ne54
      Lola Strieber
      P.O. Box458
      YDltda.m, TX 78164

      Re:     Shut-In Rcyalty Payment
              l..dey Unft A #1 \WR
              DeWitt County, TX

      Lacfl8S and Gentlemen:
                                                                                                                      .
      Burtfngton Resources 011 & Gas Company LP (9Burllngforn recently drtned the captioned weU rn DeWitt
      County, TX. The wel was spudded on October 30, 2011, and .the dl'llling rtg was. released appn:>Ximately
      November 28, 2011 We anticipate beginning a t'rac Job on the well December 11, 2011, Which wlll rast four
      days. Subsequent to tracing the well, we wfll flare It for two days to ea1abllsh coromerdal production.
      The spacing unit for said weU Includes an on, gas and mineral lease ·from Lorene H. Koopmann to· Hawke
      Enterprises dated October 2Z 2007.

      The deed from Lois Strfeber to Giibert and Lor:ene Koopmann requires commercial producfJon. m or before.
      December 27. 2011 or the interest retained by Mrs. Strieber reverts to Mrs. Ko0pmann. HOwever, tli& deed
      also provides for the payment of shut-In royalties.

      We are tenderihg shut-In royalties to ensure that all parties' interest. If any, In the well IS matntaihed. ·

      Consequently, we are enclosing checks for aR of you which constitute ehut-ln royalty payments and eo11form ~
      the terms of the deed from Mrs. Strieberto Mr. and Mrs. Koopmann. We anUClpate that th& Lac:la9y LJnit A#1
      wen wtll be producing ftrlt quarter 2012.               ·                                          ·




      Diane Schaenen

      Encl.




Confidential                                                                                              KOOCOP0~~90961
 •4
                                    CONOCOPHILLIP~ COMPANY RENTAL RECEIPT
       ------·----------------------------------------------~------------------------
       Lease Date    IOriginal   Lessor      ·                      l#MthlMth Begin !Lease Number
       10-22-2007 !Lorene H Koopmann                                100     112-01-20111305486/000

      AGENCY LEASE NUMBER:
      IN PAYMENT OF:Shut - in Royalty ,                          Business Unit     :GULF COAST

      REMJ\RKS:   Shut-in payment for the Lackey Unit A Well.
      RECORDED: Book 243    P~ge    876 Reception # 56287

      TRACT: 1        COUNTRY: US    STATE: TX     COUNTY : DE WITI'                              NET ACRES
      Prospect: EAGLS FORD (COTE D'OR) CUERO WEST (BR)                                               120.000
      Asset Area:CENTRAL TX GC                  -
          LEGAL (Part of) :I RR CO Sl3 ABST/IDff 272 Grantee QQ ALL
      FOR THE CREDIT OP:                                                                             PAYMENT
      LORENE H KOOPMANN                                      (BAff 0286975001)                     $3,000.00
      RALPH KOOPMANN r. KAREN M KOENIG AIFS
      405 FM 1.08
      YORKTOWN                                              TX      78164
                                   ACCT:


      (DPS# 0286975001)              TOTAL BANK SERVICS: CHARGE                                         $.00
                                     TOTAL AMOUNT PAID                                             $3,000.00




                                                                                                      106963



           CONOCOPHILLIPS COMPANY
           P.O. BOX 7500                                                                          106963
           BARTLESVILLE, OK.        7400S-7500

       Prop . No. 305486/000
       Serial No.
       Period covered 00 months BEGINNING 12-01-2011
       Check Date 12 - 08 -2 011

                             ••••• •••3,000*DOLLARS AND• OO*CENTS                     ········•• $3,000.00

                                                                                                 V0 I D
                                    &                KOENIG AIFS                                 V 0 I D
                                                 \                                               V 0 I D
                                        ~~IJ TX            78164                                 V 0 I D
                                        f'                                                       VOID
                            ~ ~~'>~

                            lo/P}tA                  ~~/~~ TBA                           uEC O8 2Dff
                                 ?t.,.vl /                 «-~~~ \1-1w'l"1 .
                                      '0/1t1. - prek ~ ~~~

Confidential                                                                                 KOOCOP0~9po962
   ~    ..    "."':' ~ ··1~[~~.:-:.~:~:-::·: r
                     .·:        . ,        'I
       .~      '   .. ... . .



       . ",.~
          .. >~· . : .     ·. ·..:~.~ . ~,,:ps
                                      .,
                                         I      ~   ..   '•
                                                               ~
                                                              ...




             ~i"nber 7;           2011


             ~aiph KooPtnann, lndlVlduaily ahd as A-1-i= tor Lorene Koopmann
             Tf4. ~.t~nct10' RQ&d . .
             Vt1rfd0Wri1 'TX 7(:11:64

        ·Karen M. Koenig, in.dlvtdualiy a~ as Attorney in~FaCt for L,~rene ·teWitt CoUnty, TX
             L~ ahd Gefit18fl'.lefl:

         B""1Yl9l9f1 R~t.ree• Oil .& ~as Cc:!m.pany LP ("Burington") recently drliled the captioned well ~ ~Vf~ .
         ~.l.CntY,~ TX. "the weH was ipLldded ()11 c;>cto~ 30, 2011, '"d the . ~r111.lng tlg .was releaaeq appr'oidmately
         ~m~ 2e, ·20~ 1 .We _       atjtldpate beginning a ~Job on the walJ Decembef 11, 2011, which wJJI • foll'
         ctays. ~ut;seqiJem to frac?'~ ~ well, ·~ will fl~re It for two daya to eatabR1h commeraal producUOn.
         The ~.~ng \,lnit fQf e~lct ~11 . 1.IJ(;ll,J:des an oil, gas and rritneral lease f~ Lorene H. Koopmann          ~- HaWke
         Em~ etated Odot>er22. 2001.                              -

         Th•  de~ fr'Ot'ri LOrs ~bet \o :Gl!~!1 ~od k~ ·Koopmann ~ires comrnerdal prQd~. on 0r before
         ~Wl~(~f'., 2QU Or·ttit, lnfe~ f&~lnad ~ Mr&. Sb1eb8r ~rta i!> ~' f(oopmann. H~r. the          I
       . !
         I
               !                                                                                     ·'
         I




        I
       .I
                                                                                  ·1




                                                                                  .·




                                                              ...
         .. ···"" - ····---·-- ·- --   ·~::--   ··· ---~:   . ·····- · ·- · --·

                                                    . . ·.

Confidential                                                                           KOOCOP00000964
                                                                                               540
  .. ..'
                                     CONOCOPHIL.L IPS COMPANY RENTAL RECEIPT
                                                                   '         I

        Lease Date joriginal Lessor                                    l#Mth\Mth Begin \Lease Ni.unber
        10-22-2007 !Lorene H Koopmann                                  100       112-01-20111305486/000
           --------------- ~ --------------- - -------- -- ------------------ -- ----------------
      AGENCY LEASE: NUMBJm :
       IN PAYMENT OF:Shut - in Royalty                         Business unit            :GULF COAST

       REMARKS: Shut-in payment for the Lackey Unit A Well.
       RECORDED: Book 243 Page 876 Reception # 56287

       TRACT: l           COUNTRY: US         STATE: TX           COUNTY: DB WITI'                        NET ACRES
       Prospect: EAGLE FORD (COTS D'OR) CUERO WEST (BR)                                                     120.000
       Asset Area: CENTRAL TX GC                    .
              LEGAL (part of) :I RR   co    Sl3   ABST/~D#   272 Grantee           QQ ALL
       FOR THE CREDIT OF:                                                                                    l?A'iMENT

       RALPH KOOPMANN                                          (BA# 0286976001)                           $3,000.00
       774 STANCHOS RD
       YORKTOWN                                              TX        78164
                                    ACCT:


       (DPS# 0286976001)              TOTAL BANK SERVICE CHARGE                                                  $.oo·
                                      TOTAL AMOUNT PAID                                                   $3,000.00




                                                                                                              106962



               CONOCOPHILLIPS COMPANY
               P.O. BOX 7500                                                                            106962
               BARTLESVILLE, OK.      74005-7500

           Prop. No.   305486/000
        Serial No.
           Period covered oo months BEGINNING 12-01-2011
           Check Date 12-08-2011

                                                                                            · · · · · · · • ••$3,000.00

                   RALPH KOOPMANN                                                                      V 0 ID
                   774 STANCHOS RO                                                                     V 0 I D
                   YORKTOWN                             TX   70164                                     V 0 ID
                                                                                                       V 0 ID




Confidential                                                                                         KOOCOP00000965
                                                                                                                          541
   .. ...                               . I




       conocdPhilli
                       ~


             . ,,.- p. s .
                                        .u                                        ,   I    ,




                                                                        Diane 8chaltlfn,.CPL.
                                                                        81itff ~ ~ .~~ l;egleiont Aaet TUJti
                                                                        ~ulf j:oU~ ~i:1M9 Uni~
                                                                        3Wl.-6012
                                                                        P.O. BoX:2197
                                                                        Houafon,'1?( "262-2197
                                                                        Phone: 832.it88.3922   Fmc:· 832."88.2296




       Ralph Koopmann, lhdMdUaily and as A-1-F for Lorene Koopmann
      "174 $l•n¢hQ8 RQ-~.               .
       Y.orklOWti, TX 1£;164
       K&reh M. Koenfg, individual~ a·~ a~ Attorney In-Fact for 'Loren~. luntv; T'>(

      Ladle& lind Gen~esnen:

      Bu~rigton R'8~t,irces     Oii   ~ Gas Company LP r&unlngton
                                                                          9
                                                                              )   recently driled the c8ptloned         we!i   1'1 ~~
      County, TX. The iN811. wn spudded on october ~. 2011, and the dr118ng ng was 'raleaaed ·approximateiy
      November 28, 201' Wa anll•te ~Inning a trac Jdb oi'i th& W9il December 11, 2011. which wjU ~ four
      days. SubsequenH9 frac1ng th~ ~u. ·we will n~ It for two ~aya .to establ111h commercial productiOn.

      The spacing  unit f~r said well Includes -an oil, gas and rrilnerai ~·,se fr6m Lorene H. Koopmann to Hawke
      Enterprise& dated October 22, 2007.                                                    ·

      The deed frOm Lola Strtabe'r ~o G~\1E!.rt -~~ .~e ·t_        EIJ /17/201 2               l•1: 24
                                                                                                           JOHN FR



                                                                   ConocoPhHllps Company                                                                          o.·1t~:         318/1~
                                                                  Real Property Admlni1tratio11                                                                 Requestor, woolrncr
                                                                   Division Order Department
  To: Conoc..oPhitlips Comparny
          PO Box 7600
          Ba rtles vill e, OK 74005-7800


    0Wl tf! f
                                      KAREN loll ICOEh'lG
    Namf;l
                                                                                                                                            Owner No,: 02869770!X2
  and
  Add nm>;

                                      cui::no. rx        11~'




CWO.."OP/\illp• Compai1y '' '•Ii~ natllled, tn wrllirg, of any c.hange In 0\4'Tl(l~til p ,           decl;nai ln1e r~,1. or   P'!ym&f'll udd111u. AJ 1ud1   cn..ngeii tl't!l be
             ~r~ I d11y of liMi month toltowlno rer.eipl of ~!)Ch notk>:,
erfedM'.! Kll.l

CQnuc.af' hi~p• Com~~ ny I~ ulhoril: ~~ 10 wlll 1~okl l>iYflW.nl ge11ding 1e• olu1lon
                                                                                    or J ti1"' dl~pU!e or ad\Mr~ rlnm 111:1crt t1 r-.;9un:1i"O o.., 1nlo111M In
prodlJc.tJon cl~rmotJ Mt•ln    Ul'\d!lrslg11od. n., 11\df'n1l(jned •g l'!CH It> in1I 00.-1'       1101   unend. ;111y k!R~ e O«)W pr oporty ;,, loelt4~11d QU) produced, Ir~ •I ~~bOhi.nOU pmd.ie>1d VJlitl lX'.ll Oii Qfl\J \IU), •tliibu(!!lhill lo Ill•
~ ... 1dMcJ1btd h;lr~l11 . Fram 1M etlucll,,;e a~le 11rV"SIOMJ h!lmi    03/17/2012         14:24                                                   JOHN FR                                                                                  PAGE      04



Reque~to;:        woolmcr                  Exhibit A • 0/0 <1nd OWnerahlp Deacriptlon
                                                                                                                                                          Run Date:      318112


Ownor No.:                  0200&177002                KAREN M KOENIG
OJO Hu111btr tnd Nan,,.:    A717076                    GQO-O t (GAS)
Flil Humbor.                10G466                                                                             Oparator: BURLINGTON RESOURC!ill O&G C{) lf'
Eo..:llw O•tt.:             2/ ii20i2       hliif•,..1 Ty1\+/0Klm1I:      Al   0.00009675                      P~ Code: PAY

&l Cou nty                  .....       T"'1'   lb>f         QUCIM/l.Ql
                                                                               O;IJ~ . OO~""°'lf.lil')iUil , wtO IJ ~ . FUr.::f'Uf'~1

                                                                               ,W.lni'I                      n - c.. "!'··~ SllV' Ouoi:JOd" !!'..... _                               d Ci&•   u..."" ....
                                                                               _,.,.,., _u .«a'6ld011<>1<>!11\f O~loo ~'°°""'"" Of & Cat
                                                                               ~C\l'lpm!V , LP v lJCi(•)' UrA A; uid .u ~· han;i 1Xi1 0(

                                                                               Iha lndilf'IOb Rd~ CO!"l'IPtlf'Y l;U""'Y• lldian 1:11
                                                                               •-wo Vt v. >'dll,_R....,..,                                  Conlpor!)'    s..._,.
                                                                               ,U:;t:'Jw;j li:l : lh6 I~•,,.._ ~l"Otd ~'fMl""I G..rwy,
                                                                               Sjl(,"'11o(11$.1'.o"1'1(11TI: ""' "°""""'R1l'°"'l~'l
                                                                               Q.,.,,.,,;.i.. vt«6114 : ti.J. M.S"""°"' '"""'·
                                                                               l\.tMltmct S.a . tJri l Jeot H..M"""..lil< t.urwy, Ab•liwct 30'.

                                                                               I• bMwd           )1ul"lll!ll   Al•Hd ~l..          11('14 n. ~~It

                                                                               !>Ui'.... )' ~l/W,::J           lf) , ,   no..v:.ttrCi::all:Y. rt:u•. auJ ·Od"'IO
                                                                               ~       ...'!'1. ltM ;3111i7M'..., 1(1 rt/\!rl\ /\, - 010_~1"""' bG('o
                                                                               (11.J   ti'f Ni lN:SWo:. r..l.'.lnMf ~ · ll'f 5ur'Wj. s.a~
                                                                                n. ·'li•~.-d zn: ~ lf)IJ~ R>n.d Cttni:ll•.nv SlKf"flr,
                                                                               S.oor11 .(, /\brt-.Ql ~ : ~ f'l'I k"/d'.11~• Rc.fo:ud
                                                                               Co"'P"'t S.....I ~rt. >o 0. Y~U
                                                                                               f•_ttj,, 1rwJ heif'O ft0i~i\J~•JUQ1(Jf;t:lf\ ID.al


                                                                                                      rl.
                                                                               C.."IU'lil)',

                                                                               u1i.~ v.wrto~cMd ·diliM                           uw 1Q. 1003. rte0f'\f td u
                                                                               W..IJtf'\ Cl 130.                  Ob6 Qt.-.         01\llt:M P\lJ l,c A ~ ~ ...1
                                                                                l'.)fl/.ttl CoL~. iul;I • . l'hw Pe199 ~Kundjtt IO L.,l5t'41y L.;iiO
                                                                                U m11ndr>:ili~alil00 2;



                                                                                TtwCll; lf.7?....,.•. 11DAl'o\'. lP         ·~ld."'I          Unit A:
                                                                                t!M .70 .a-a. r.~ or~u . 0V11Jf h. tr1d.Pd•.




                                                                                                      In-
                                                                                "°"':l9CIC~...,1 Surwy . ~n tt ,1.t. i,~;:11 . \.\11 I~. ;.Jil(Jr.I




                                                                                                                                                                                       309
    B3/J7 /2012       14: 24                                    ,JOHN FR                                                                                         PAGE      85



Reirtl.UtCc&.r1'V. r~~r.d n~,,.. •ik'f'\f t~
                                                                 0.,1(,tfr..d ltt • 0.ad dlltn d ~ .)0, .200!1, r.-oot'~ eJ
                                                                 VoluTw- 1$4, r.aqthtt.114. r1 D'!lV..~

                                                                 ~nt:y. f..u.t ,~t"*'9Jlt W";4!. ~t9Ha..bflod11!1 •
                                                                 o.t..ldill•d~]. t~ . r"'1flllld &I V~• j~4 ,
                                                                 ~llQ• 4iS        al fot11 [)UO R~                      c...wn (..011nty,     !'uu,


                                                                 ...,,,.....
                                                                                                                   o1

                                                                 'l'"Qm °'*dJ0nfrnol '1')11Wif1 , M;W'flQl'M'Wi. !n~""'N                               t.



                                                                 r~       •·     iii . ~7 .tr.t'IJ,   .'\'lOU•   or..,,,t>t'•li   Ot)l t1ff1.iod

                                                                 M rtw 1pOuwinu 1wc irar.M icltd'1J 1zo                     •«'H    tytno
                                                                 1Ma1n it... ~~-.tin c4 ir. 6~t~n f\all>l.ll:w1• 0:1 ;e,
                                                                 Q.u Coino~y 1 LP .. l..uJm~ UN: A;
                                                                 1aa ~.            mQ n    a Ifft, out of~ lN'.MMI-" 'i.MCttQ.ld
                                                                 CtM\UWly Sun.i.y. S-::iuo 13, ~ 'Zl:l.                             in   0...1i\ht
                                                                 Co\frly. T. - ., W\4 ~l\ Q Vtt t-M:• lliu1.d 11W.lli0'.bed ...-
                                                                 "'1'~ 1-b. Ond' 'n .11 Y.h/'fftrt DMii: oae.td l)la:j.btY'l7.

                                                                 190e, N.6'1*' II V~~ l C,, Pllllfit! ~ Qf e,• orrcclf

                                                                 Recontl "' Ot'.M!1 ~"f, r~-. ~ L.om Sti•bw•
                                                                 trOp!'MI" •nd ""4t... Un• ....
                                                                 l'l KQQ(ln1&1n;
                                                                 )Q,QO JitfU , tnC-ta Gr I.NI, Q\( q(\,~ lfidl•f'Olil P(illi~t:ia.11

                                                                 C1:)ry WO!! ~llY l O, ·1,1'!.
                                                                 r•~'()t'dli.a    l\VOl.rrul HI~. P.IQotl 2tJ7 Dflht 0.-14 q~1 t-'
                                                                 O•'t\~ C..OtsnMrlf,N,J ~1111f 1            IN

                                                                  ~·'""~~Cll AOll
                                                                  C.ot'l'\C)lfl'I" LP ...L..ar.ou:y UN A: M.k1. c;.aJ 1 aah bn"9 our
                                                                  tl.."'ftl:J 3.!l; l'..e ~Iii t\aJ11'>60
                                                                  C6n'ii>ri'I      t~.        t\lrtC:ia11 11, ;..bi.1~1        17?.: •M U'f J , H

                                                                  ~O'l\dr a~--ro~. A~tV'IOl               en. In p._Wd Colltltf,             UlUI.
                                                                  ~ C>dr.g ll't      03/17(2012            14! 24                                                                                                                                              PAGE      06



Re.Quo 1or.         WOOk'l\C.'
                                              Exh ibit 1' • DIO and Ownerahlp Description
                                                                                                                                                            Run Date:            316/12
                                                                             t.M«i V1.fll1V6nottrf1.J111 r;t.ilid                       ~be!" 10 1 IQQ •
                                                                             ( 61>)("94       t i VO._.,WI >$7, POQ0 26 of N i)<9Cl (htb·    'I A"J I C/tM, ri.ON IM' .. U, bl-.l'\Q              •l.t.t f)l)ftllH'I.
                                                                             Y VNI A; ..wi IN6 .,._,.. ~
                                                                             MotL'111"ttl.,,o.llR.tlli"l:.ldSwwy 11J, ,A,bt't-.:t:C >7• ,
                                                                             In Ot\Mil CoUr1fy,                 '1'1~ t.   ....:t l-.rtg t. 11...,.. ltl'llJ
                                                                             (1ol.wt~ Int Ct.ltd t!iiloWll ~"'rbtf h\, i11C., rtt.ortS.d • I
                                                                             Volti-r\ll l :i.P»Q•S270fN~f!'i,dt.R~a/

                                                                             04\Vl!I CC ..... ""r4bGt'4~"1 O!O'MTTCG\)Ml'>, lf.M.~




OWT11rNo.:                       0286977002         KA.REN M KOENIG
010 ilumb012                           fl l   o . uolll!907~                 "•YCOO.;                         PAY
St     Cmmly
'IX    OEiMH                                                                 IWVJ.00      .iianJ..      mort tJ'f       ••.t    ty. To.<1. bti~ '"CO
                                                                             ~d4il.cni':wd111'              h OHl~~r au Urli1 ior' ,,,.
                                                                             tst.'i~ · U ;M t) \Jr!~/'- c.w.-:i •l'l'llc.Wa Otl:it-.f I

                                                                             ;20\ 1. ,..~ti flt ~(;'\bef &J7M ol iht QtlQaJ
                                                                             P\.t4!.tJt~ortk:~•C4h1, T._,,, •"tObO"l'IQ

                                                                             t-OeiPM•rl O\.JfOU Qt~ O.u
                                                                             Company              LP· l.dG'f' UU A:. Mid .U ti.Ytt oti..""' a1•                           Iii

                                                                             Ill•""'""-"'' 11Mm.d                       °""""""'So,....,.8""""' l l,
                                                                             ,._....., n i: '"" lr'd..-ol<                      ~lll)qt""Y • .......,.
                                                                             t\Oir-1« 271; in."~ ~.ttotd C0'"'1 *1) l lir>41".f,
                                                                             •tLJ!Gn ,3, A.br'f'td                    2n: r..t !tldllr4'         ~~ ~·"'!
                                                                                                                                                                                                 ,i
                                                                             '~r'. A\nlrYJ( H.4.: f"' J , W.. Slar'l''2U ~.
                                                                             >.trirn.d ~•e. LM (,JM!• rMw:.t &.r•• y, AC·W'tct lAI.;
                                                                             \t~   Ot ..d       ~lb~ (i6l.. ffltd \ti1 Trto~..,,                               C• "';
                                                                             t. ..wv.1. *~t      03/17/2012    14: 24



             woo lrnG1       Exhibit A • 0/0 and Ownetehip Dei.crlpl'lon
                                                                                                                                       Run Ollte.          3/tl/12
                                                           V&irn-t AS. P'9t' 11?'91 nf ri'w.                 Oti.arl   qK0t1'4 l) f 0.. 1,_.tl

                                                           CA:.IC'tfy T:c:ru. ~                    'tN M.UMt' ~ o .. ~, Cc\l''Y. T~~
                                                           lf;d. L          "~ ,M         .i.··cu, ,,..,,. o,- i..~. t"f'IQ .-..C pcYfr.Ci1
                                                           d tis t~.f.t.i
                                                           Como•:Y'511'M'I. 6«dM 1&. ~m . f l Of\l,...llt!
                                                           C:..N'J. TllTM,"~r.w,...~~V!N\
                                                           eMiN'1 V'J11f•nrr U.ac.d ~.line                             to~   2.003. ~ 111
                                                           V~~.. 11!0, r.'991)65 o/lfl* Qllttl.L Pi.a:k ~.u>rda ~
                                                           O•V.trtCo~;./, To:M frQffl                        r..,.. 6-IVM•l'fl \!) Ud.•"Yl.rM
                                                           ~t.dCS.K.lilwdtt fl'JQ'~;



                                                           T~           3: aLnf(» •. .-i o,..               ()f\e.•.t..batig ~'•I ~M
                                                           'ilhi '*-M1"'Mq.o ,· ~~Wlth•
                                                           !Y.l~1 oi ,..,. Su-ln'JtC'1 Jift.ilt.".£ OH                         OJ I Gu
                                                           Coli\~1'1)1 . 1.1'         • l.i<>l"l.l l, Allwed

                                                           275;       ..rl tllJ      1rut~1U •9i!QiWJ Oamoarny SlJ'~. Qdr'!
                                                           11 ,,.;,11rtji(, R•01rd1.                                    i~1.l.U,                               M.fll . 10

                                                           H~t            L     Kcnrrm#\~
                                                           !11.SD       fl7!\.I,     ~'      {Jf   nt•.   t(.(')f   crit \t'\tliOf\cJ« Mai'o•d
                                                           COJJllJlf.llY &u·ll'!y, nnchtu1 1:1 1 At!Mrno 272 «J'J \fl4
                                                           I~-~ .'llHra.-._d cOlllPM'Y f&11r'\MV , G•d~")n 16. ,A.bav-a

                                                           'lTJ . 111 t)al/.'t(I c;ai..ir,, Tcu.·a. .rl'll b•'flO IN Urtl• 1'7d•
                                                           Of~M \J llClli l\'lf.i&ilf'l(Z l:i'O illCl'tl&,       h•mg
                                                           Wllt'lfl ~            bQurdit.nn• al tw r-J...rvngtQn              IQct'kllirAt   CN l.
                                                           Ou COf'l'l t ~o y, lJt . Lx.&111y \Jnt A~
                                                            1CO•a;11 • . mn orlf'•, O(.(outt-e li~I RWWOtXJ
                                                           CtN4 0.!M'                 f.'lv.f°""" ....- J7,
                                                             ,,Qoel, l"tlOl'YtttO tl VMIT'il. 1•. ~~~ZS Of lht ()ckJ.
                                                            Rflrordf. ofO.V~tt.C~1 ·rOM , '1>111 LQ(t 9,rl..t>Ar.




                                                                                                                                                                     312

3o3
   03/1 7/ 261 2   14: 2 ~   1                              JOHN FR                                                                                    PA• E•l &A1


                                                             M JtUI/ 3'10btr lri) ~A. KoQP'f\"1 •t>tl                          ~.     lonir-.c
                                                             n K(r\\p"11i1,


                                                             f'nrd 6: ? . Ii.~ II ~ (~\.J52_jQ KTOl}r'N.('lt                    't*-t.
                                                             ~ (lii..a (;l 'f'l. I~                 R..t.kM         Com M1T S ~.

                                                             S~""         13, ~M,U"Kt 212. In ()&.Wt. Ca.n')'. ltma,
                                                             cn n~t.Vo.Q       • CICfbl 6' c..t:u\l"J Roo.J ~11.2 ~fri.JC,QJn(V R:t»O
                                                             lQ4, •NI C•tng ~-.. JJllT...t: ~~in »Ml O!'S'lalh
                                                             c-...,..... ~R>:il'•~r-....,J,...,.,yn. 1r.u.
                                                             t ~h UetV~ 1 05.~'Zf570' '11 +t'&M'A~1>1'

                                                             l.)f'M.U count(. Ti~ lf'm'• \JwW . .U.•, •1                       ri Ill ~Mc.
                                                             Cat,.ntJ , To~u :



                                                             'ftUlll; 0 ,11 ~.(-Jt/r . lil• ai:n t)t'O(! l'f(}l'" U.

                                                             IW.lfWJ   OtH 1)4' ltld l rd~         n ..-1iuad S\lf'lfl}', :l•otlioo 13.
                                                             Ab4!rtci "1 n ,., D•""'•~                       r.'i:M., ~.,'U ~ir>g_f,. .... l•IT\ ...-ri
                                                             ~     01 ll1•   l\aQio.m~ciuae•d ll ~l 1 llO"f t·•tt •nd tt...
                                                             ~l'I· cl            ecuuv fl6th.                          "°"' ""'   J. H
                                                             RIG."ll&t Suv.iy, Aland e1J. S\ 0.~Wi ~ """Y· lo;a.&.,
                                                             W\(I b I tt1.ii f(.ljlM"lfl)   cMurhei.1    \Of,.~71 •"1i       hoi fi'\O
                                                             ~ c..N.f!trn., .i ~~ "l;MiQ .;IP-l Wl\C' ~r\g """''" !J'\a
                                                             bOIJOO«iltl       f.1 "tl• ~.'°"' ft.~l 06                       &. CiU
                                                             ~J»f'Y LP ·lt.Lk1y~A.·.-1W0 11A.417 .-,1'111ib~~ evt
                                                             Qif tMJ l'lll'Or1d'l"IC7!'6:~ , /lbllr9Q" O I !> I"
                                                             0.\\HI Q1"JV1\Y, 1 !t.XM, .,;d bi-V"WJ fl10f•               l\lry CIUC'lblid M
                                                             I'""" lflctt If\ 1r"i9f i:-r.ari IA.. 1rrAy o..J ~\t!1 OGpotr
                                                             lO. 111111.. rv.oniod m i..•~vl'ft~           .a, r~         6.d1' ~it'd

                                                             0<1\';ll!   PWIO" - 01 CH\\ltt fAwfy. TIWI. i'ootll-1\J 110>•m•1•1t.d
                                                             ~a-4                1O..U d ~ 1 ~r lb , IU!M . /'lf O!JfU•ri Pl
                                                             V..:.xn lll 12 ~......~ sn         u ... O'lll.'MI P1,b0r; Heo:;.td• ( ...,...,,

                                                             tr.-d•O!tf1J""t      , ,.Jtt:,UV:lf '611• ~.wt.AR•~ lr'!.llOIJ.;lo
                                                             l'ti ' · 1,1,... .., tno "-'fl . (JIT>• fl .      I.lo-.


                                                                                                                                                                    313
            03/17 /2012             14: 24                                               JOHN FR                                                                                    PAGE      09



       R~uBH l or:                                      Exhibit A · DJO and Ownel' hip Deacrlp tlon
                                                                                                                                                               Rui1 Dote:            J/B/12




       Ownsr No.;                        02a6enao2              KAREN M KOENIG
       DIO HumlM r ond        No&IYHJ:   1'717076               0000 1 (Oil)       LAClJa .. 120 1 ~ .       ,.,. l>!_ft l """'1~l"Y~                                     I>,
                                                                                          Ab•h c:C          2n. •nd lhi ~ ~OUI                      c,un~y li~y

                                                                                           ts, >Julf..:~ 1n,., 0. ~ com. T•x.••. "''; "'°""
                                                                                                                            1


                                                                                          My dot01bDd'., IM               ~ on             ut Cu Uri~ li.ll' I I'~
                                                                                          l~ l k 1gian • ~•I            LltiiJ.. t11itJO"•rJt.of I,
                                                                                          'l Ol 1, r.c;.ordetJ •I f\k;     ~l>v r (1 •7 11~ nl      m.n   0011\llal

                                                                                          ~ o """''° '             of 0.\',jftf C~~-"IWvlY .
                                                                                          /\!)JW'ft'\21'3 U-.. ~~1:ncl. A...rc..:t Corhot 'Tf HvtV•Y •

                                                                                          •'iic.MOll Hi, Mltr~ in;~~ fl.Un:.cd r...arr1p<1i;w
                                                                                          i) 1""1 y, ~...,,,... M• ; ""'J.        •t &"rim1 811rN/.
                                                                                          Ab&lf• ,:ot .\ o(t: !he L. Jlh\4      turlat !4.rn.iv, AbW.cl           ~:

                                                                                          ir.. Ol!Ad ~tun>tt -"b~ SD.1; wd 1!"" ·rho1u111 U._110
                                                                                          tHl'IN'j . ,lbtfl-.:1 10 1. Y'I Od'M:I        c;o,..1'$ h 1o:c, 9"td ~~
                                                                                          11-.. W'!'lf;WndduG-..;Qodl.'\ .._            t!lt4U!n (l(lf'l'Yl~f'Caf OJ
                                                                                          R !qf\Lo ~ '-i.~r      GMCd ~l\it'Y 16. 130i.1V.Udett                  ri#

                                                                                          V"1Hn f" '6. P~· 6~o f ~ °"'41'f'O:>l'41' <8' 0Wtc;
                                                                                          ~; .            ftn3, trt-rr.J.llN~ flo O.'/.M ~ , l' OSJi


                                                                                          lrticj 2 ~ ~a . ~ fQ:t li. ~               'X ~     09"" fMI ~f.00

                                                                                          " ' " ' bl...... "!)Ot..-i03&.U                 """ lrm '"""
                                                                                          W1iWJ d'"9 boU'tldJtfioU bi 'tMl Qtr(~tr'l fiUDtn:A I 01 4

                                                                                          Oh COll'1)0M. l P • .._.,, \liTl A.: ,,.jJ ft)l.l , l~..,... ~till(#C          r..AJ'?9d
                                                                                          co ... r1•11Y &lfl"'do'f. Sad:on 15, t'>bl'n.c' 1TT."' O.'.Nlrl
                                                                                          C tic\.(\'f , T tilOU, .,..a ~ FW"l1I UJy dilCf\OflJ In !f\l l

                                                                                          ~ ~nt)' 0.•4 d'LW ..l..tw I 'I . 2oo:I , *XJ.odf/J                              .fi
                                                                                          Vl'.4n• nib. PtQ:• *5 o1 N                 O llO.. J1 1.fO:k l'l'• rq •tl t    rA
                                                                                          Oi! l'\~ C~t f *.c.t'-t~ P1411                   S.•rdfn        ~ Vt'W, L iit10

                                                                                          ~' '"' ~ - l~                .. lTXI;~

                                                                                          1nld l' 0 1,77 """· M\ O.'•            U   liw., ~ 1"111 POnt,,..-,Y, Lf' · LWC.1 Urfl AJ
                                                                                          l ~ . ro    t ttut, rtl(JJ    tr Iota , ~ ·   or ti.a lndlillnol u
                                                                                          ~~«4 Cc
                                                                                          1t~ 11 r.o1 111   it.ch) td ('.anp.iny t\.lfW1, Sta'o,, 1 1. A.bw.1•t1
                                                                                          'J It ; • fl    03/17/2012       14;2q                               JOl-N FR                                                                                          PAGE       lB



Requeis.l1>r.   woolmet      Exhlbtt A • 0/0 .and Own-.tthlp oucription
                                                                                                                                     Run D le :             318./12
                                                          CO.l'l:O~Y !$:.JM~. ri" ~                   ;J. l+.bd'7.d 2?2 Md lo.
                                                          il: td*'Olt Nlll'Olo' ~·1pny~urwy1 S...a-o-r~ 1C:. Abinct
                                                          'l'ff 1i; ~\Ml('~. T~.Arid t»lroQ ,., • .-n1e1 Widi
                                                          i:.•ct!Md W\ • Qwd dlrltd ~ ... y 2(1, '.lQOl, t-..oo1'dAll Iii
                                                          I~         15.I ,   Pi"l)b ·7 ..r..IC4 , .,,~    orl~ Ol..tf6'          :l..., ti'UIU'\GJll R.HfNi.J
                                                          ~ tl" 'f li u r>JU}' ,$.tc.c .b.-11~ , Abf~:l7" . ~lk.'Nit

                                                          C{a.Jl'tt. lfn• .INI brno iht ... . • nu.I                         0tlQ"1:44 Ir• •

                                                          ()lf;64H•l o+~1r i . t i641 ~• 1 Vtlfi~ •                                           '°"'
                                                          P•~ t •Q~       f.11'1•   ~         Ht.tlltdlt   «0&~11           Ccum,. r • .-.••
                                                          h6m Altl.O i\l:nnwl .io 'Mia, Uary l'Jmtntl. 10 to4ffh 41 II
                                                          Koounrafl,


                                                          'Titi•:l J, j f(/,A J     •a.l       I~!,)(      it•llJ. 1>-4rl/J ClUtl\Wi_...,I
                                                          uftl""'°"'"''~t..,"11C>l"""""' i 20 ....... r""1
                                                          w»'Ml ir.. c.c"""d-*1&4 ~ I ..._ a:ur!hG~ R~oo.-c..• Of ~
                                                          Gt1 CornP-'.\'. i.. i- - ~\Jn'< A.
                                                          100   ~.         1r.c,..-rr ..... CUI t:A !hit lr4#'d.a fll•ro.iid
                                                          Ccmp;iny Su·fVC1, ~ (j_ ~                                      rn." 0....,MJ
                                                          C&XtJ'it-f, 1e.u:t, .-vlbr.i'OAtt"•            t.M"'it .iM'rUd.tJO'\l.1'1:~1        n
                                                          '"l J&ci ,,~OM.. '11'1 •       .v.rw,.,
                                                                                         1               [)Md cld.H Qfiotl, ~                     "11 ,
                                                          l lQll, .-rmo 14.1'.qo -d H
                                                          "'!t.OCHo. r'lllQ Wl•~°""u.i...:s0Mwnhwl7 ,
                                                                                0




                                                          , . . . naa:nJed -1 ~,. 1~ . P"fO" >4.7-' Qf lt"' 01c.W
                                                          lllK-ot"'d.• O'I a.~~ Ca.rtf.               ln:n. frtn1 Loh            3V~ r

                                                          •~..'lii.J'1Pt • ~ •• l~tPi~ ~.t. off •• E.¥\J!U
                                                          bl J •l'llro al.A ~1 ll"l!l lrdiaoot* RiHr<>w.1 COIT\ri«l'iY -'u"'.. '1 1
                                                          ~ ....,...lj.o(, 1') ,i.b il.r'1lctm,in0tW1U Ca~ . l~"'I•,

                                                          C;Ol'l'!~ fll'llJ i (h)ll"1n ar c.:.,.int/ AOo9.d ,lQl ..,d CtNrtfy 1'll'i'1

                                                          :tll, , MYJ rM l/\QI t/11 II.MW*"' ~m 1tw1 c..1tuo
                                                          C-M""JWtU"tQ tit1•    -.n• l.'J'I
                                                          (iWCl\?*.J 1ri ~ • l 0tNn Aa.d ~a.Cf f~ ~'l l7 .
                                                           l ~l~. t •W0"1 tlVCf.JIT>t ... ~..,. lt7 • f K't 0.0<1
                                                           R.oord• ui Oil'AfttC ('~y. l f.:U.l,                  ITtlm    G, W. Afl'>.;~

                                                           •i1cJ ~ra . ~" ,.yn~~ to O.\VlU CCM'lty, T                                 ox••·
                                                           lt•d 1a:        1.•~feltt. n'~Q          03/ 1 7/ 2612    H : 24   l                               .JQH~1       FR                                                                   PAGE       11



        1tquaiiior   wool me:           Exhibit A • 0/0 and Ownera hlp Oaecriptian
                                                                                                                                      Run Dote:        3/lli12
                                                                     l',\c:Ni.11 1 i u f\"J y, AcJJ,.;C. 6i:) , ff\ 06iMlr Cd~. "rlX"A ,
                                                                     .,,. bff"Q nu>.- t~y do""1o.;1 • to. lnUJ1
                                                                     RY.I.....


                                                                     T,..Jll'I     1Al4G,.. , ll!'ari. OfJ!i.-u.. ~ lhiri 1TO!'\X.lf'I

                                                                     "' ¢...t 101. .r. 711CT1 Q(J: !Uld
                                                                     \M O"K~t.           c-1Co.rr, lt.o.a l~        l)t):l   tfiio ~n lf:d
                                                                     bo.1."', I ~ . fl ~~ 'Ir.alum• .4~. l'al)' !I01" VI th•
                                                                     ~ ~Jbtk nloC'Clr.li:. af Ort-Ml!              CMlf.ty, Tuu, it'Of!'I
                                                                     r;h411\llll '""1i11..,, s~ rM ~' J.uMt
                                                                     nuitaM itd wtm, to !J)!Jl_f ~ iMl!it.


                                                                     1n a I'. \ J5       lkt*C , l"N:!4" tz'-"N.~n>,J ru.I QOtV.lf"

                                                                     Of C,,.rJ1 Rood J~l ~ i.o-n flt,....,,,. .. ..,,,
                                                                     _,.,.,,. d,,,.                JOPWV •     ..,,,,..., lo.I .. ,,,.
                                                                     !t.c.i .-.d \ht ~n1.otC;o.;;,ty R°*' :JQ:l ~                        ty"ird"t ;J
                                                                     DllMI\ C\i&J~ . Tt 'lH , if'UJ" C4ftn H_ U~.
                                                                      l ~d"'I E'tWJ1CI trf t.".O e:•\i M QI JCil :.~YI M~' I.?
                                                                      ~~ . l.J       'lttllf'4._. . ~A . lr".Jt\t'- ~

                                                                      f!I al uid    t....a.     ~ ~\n OEWTT CC:ilir                                                                        ConocoPhillips Company                                                                                 Da!e ·            5/16/13
                                                                       Real Property Administration                                                                         Requestor: Clleal am

                                                                        Division Order Departmen t
              To : ConocoPhillips Com pany
                     PO Box -1500
                                                                                                                                           IReturn to ConocoPhillips ComY:anYJ
                     Bartlesville. OK 7 ~0 05 - 7 5 00


              Ownrn
                                            RALPH KOOPMANN
              Na111e                                                                                                                                    Owner No. : 0206976002
              and
              Addr es.s ·
                                            774 STANCHOS ROAD

                                            YORKTOWN, TX 781fi.i




             f11e under~igned certilie~ the ownsr~hip of !heir decin ra l inieresl irr pr oduction or proceeds as described on Exhibii A payable by Co nocoPhillips Cmnpany.


             CooocoPhrllrps Compr1ny sha ll be no rificd. 111 wn ling, of any change 1n ownership, decm·1 i i11 1ere.;1, or p attrib utable to , an rnleres t to v.h1c;h l!'l!? uride1signed is not entillM

             Conoc0P r1jlllps Gornpany ma y accnm proceeos until tho 1oia l amounl eqil als $'100, or p;:iy Annually. Whicheve1 occurs Irr.st. or as required b'/
             applicable stale staiu1
              fnrs Division Ord er doe ~ 1101 ~rnen~ any luase or opcrnhng agreement be tween trre unrtersigned ano inn rn ssee or operator m any orhei ox11ra ~ 1,,
             tor the purc.h3se of orl ut g~s .

             In add ii ion 10 the 1errns ancJ conditio ns of llliG Divisi on Orclf\r , lhe u n d e r~ig n e d and p, yor m ay lr ~ve cer1a !n s 1a1,;1ory rrg11 1s urider 111 0 l a w~ of tn e
             stale 111 wl 11d 1 lhe p1ope1iy is loca led

         Speoal " lause : The inlo:eq11cstar.            chea lam                  Exhibit A - 010 and Ownership Description
                                                                                                                                                                                  Run Dale              5116113


)W!Hl r No .;                     028697600')            RALPH l:1 'i1J. 1r""                 trnil"1'V.A ~ R u ~i i»":l bel! ~ If ~ Dt>~•·;,>tHihiWi                     I')    Ci oi!S l k 'ai l IOI U'te
                                                                                   lfo,l1nQ,Ofl              l ~.'JV U r .tJ A fJi:t19J 9off11tc;l j"" Oi:1 ~•l' t11 1.

                                                                                   •     I   1   1eCQH1ieo ..i1 /-uq f ~umhltf                   6'4 7&4 0 1 Jno ()!110.:J I
                                                                                   l 1 ui; lit.Ht;COllH OI O~WM Cou•"'tY, r.,'irt~ . 1V1C l.Hi11'9

                                                                                   n,.i1 11111\.-JO Ll' mu lollWr'!ttg nl-Qflt 11 ~(\0



                                                                                   rr.:i C(      ! . } ]lj     OC!iH. ffi(.PJ Of lwt-t. b\f !nl_j                    in.:a\ µ:tri11l f'\
                                                                                   QI   ino      IOll")wlll() .10,i:1 loJXJ .1            1.   at"f"lJ I/ XI lyKl~ ~ li -~H

                                                                                   ll) •Cl llk l•ld;l f ld (!f t~ flvthnQ\W ftt t 173 !IW !.ri6aroia Jli.,110.HI C6-"'1 ~#\W S · vci-., ,

                                                                                   !l~!l iJ 11 t!'I M1llf.,. C~            '!.?"( It"·• ITTd"-)OOtlt l'I. ll O!ld Co r"'i)l"; "'
                                                                                   !iu'\ley,        J~h ~l fM I      bl!.i• , 1M    .J    M      Siru,tord ti fT'ljY
                                                                                   ~tJW.a ct ~IJ : \1'6 L Jal"t/J I~"' Suf'f'llv , /lb tilH'tf.\ ~1~.

                                                                                   tha D.-.v .o t-luniio! t           1~hl. lrrrCl ~~I .         ar11t     t1 1~    ·r nu11"-t\ '   G111nv
                                                                                   t; \W\l tl'f, l\tnv...:::1 20"1 ,           11, (Nlfhll (U1,.1;111,                l'th•H .      .1.nOfl •O!I

                                                                                   11 1• I\"1n1~inu                ir..·e.e. \f¥.l.5 ll"l'" J ...,u 1.n 1i-1s
                                                                                   Linuriru.in~) ._~t (tvi 0 0( !;"1\)ton r~~i liCWl., 1tl;)(Q ti ilJ!U ,                     ,-"n r,1 "'''       h 'llJ1.H"" 1l11

                                                                                   n .:itl•uOld Comp M\'( ·'h.rfY UY t. t.-C.\IClll lfi; At:•linc:I ?J ~ ! 01"'>

                                                                                   " "'1 •·irt·~.lJ    f       Jl D'!o lf8 .(.I }. 1} It\ Q~~ l l          C°Oiu'ily, ·r Jtlto ,JIJ        1V\.i b ft•rv;;I ll'W

                                                                                   t .i"f'lll l.:t,"'!C '<   rr:u.crt r.e".J   M 1n.'lc1 0 ~ 1 ' lt:eque~lcu :   11ea1.1m
                         Exhibit A - 0/0 and Ownership Descriptio n
                                                                                                                                                                         5/16/13
                                                      '117 ..""'! 0\l"'./.il      C()V JI ~          I !Hil\ i'¥J h•ll"!IJ fhe u rr..t '"-"".:.

                                                      0.ot..e l)\!           0.. l;id    J " (' ~·Y        70    ~t-0!• 1.C.Ol'Otd                  I




                                                      PfiiW 1.1.01*'1 [Jf' c.wnb1u .', l.9fJ.!I iri:.CIJ1.P...,ll 'q   ~ 1 1 11i:I ~ l l,li1) h rt~          l'J (,l JI to:. tY"''J

                                                      Y•ll!'1~11 _ H•l11lQ ... !~fol 1fo j..    ol \fl \_'I   l)1l!'llt\{l lOO fl!i~0 1 !rt' l.1'.! :'I o ~    s
                                                      l 1i:U Cl\ilili.."\fl.,., l J1         L,M;\..ny Vl\11 A,
                                                      100 !'K'IU,          w..r~e    n1     1e:,~.    nv1 QI Vl..1 u d    lf'le    t_ yl ;lte
                                                      of    J o.1,y    SIJ• tl\OJrl II • t."'ulh b l A tl ll"l4 Off 1111
                                                      f' 'f"~ u•J~ 1-i u•V r'>\ I C (..V iiV , , .. .. . . . f..'.,.'\(ft Loc h               btn • t.:.r.
                                                      ln(t 11 11l.      Ir( 't rio•~ ~Jo 1-'l.'>00111n ; Ex~lJ( ft-1                     1'.!I 11"W E t~iJl.t

                                                      c.'   Jnny Slr"-l,.1           11)    lii!b()f l !ti l(OOOI''"'' 1r..a' ..,..1t1; lG'l"f"!f!




                                                       lt o·: l 'l. ::! IU :1r1111 . 10.W.1 ;t 1•1 H ''"01nout ~ 1.. u

                                                      h•1• ni ) (11,1 oi        'N tr·d~•tUI,)           H '1Uf OU tl tomLllJ''Y ~:'-""'"'

                                                       ~ a-: 11.t1" 1J. A1J•Hoc1 'Jn, n U1;1W1ll Co·,.1"'!'1. I                                 •I•"''
                                                      1:0111pm1•1Q ;1 ,, n1•on tJI C~J tHy Rof'od ·'D~ 10'° Cou111y Ho~

                                                       l~H.     .)nd fj/\111\j IM _u l'llllf hJ11(l • l i",,~ , \br il ll"l ! hat C: IHl(t1ll

                                                      ~; "" vw v;meo ol H;i.,il1t·ot ·W0( clftltH> Ja 1J 1i ~1 ·~ ;~ 11 . 193.l,

                                                       f 11(..c.11d'«.f 41 VolVflll! \05, fl~ll 267 o l IM O(J1JIJ f'llofGl;ll 4.l o f

                                                      Oi1W1 !1 .. vur11y, I 11~:1\ 110m \.I W l)l11ke , o\ .,I Ir> Oo0Witl

                                                      \°, (-.lfl ly . 11u iLJ,



                                                       J•t1 c 1 t. 09 l •cnn, (Mfa u 1.1, 1all!ii:1 i'ltDt • v lwn .
                                                      t••"' iJ    O.il o::.l li'IO ll'.0·.linolr. ~ - , lt ~'IO SHNlf·~. !i~h;.m 1 )

                                                       '1\) ~h i IJb!equ es lor;       cheatfl111                   Exhibit A - 0 10 and Ownership Description
                                                                                                                                                                                          Run Da te:                5/ 16/13
                                                                                       l}ftd w1 • h V• ~ il t&r> di1ilit d O~ c ftrf,bM l f)                                             19
                                                                                       1 W·l ~ u l \lo,l,.ll'YI O. .HP                         PJ.>1f       2~ OI       1""'1 O•Vll       Ht (~··\~ -,~

                                                                                       Dil'f'/JOICr:ov"v l                      tu ~ . ft ,, n ~ E ~        '1"! Hu.u: 13 1\t..,1)lr1'.;f f) \ ), " '
                                                                                       DDW1H CO..H\1... , lt,iU. ollir'l\I                          l)il!ll-.0 tTICW• j,J ty          Oc l'~'rt.li!'IJ 0

                                                                                       t'-¥'J !1 i1Gtl 111 lt'.,1! i; MAll\ W&rf ~y Oit.ihl Ml-cid Q< leQcll

                                                                                       lO,       J 9~ fJ .    11'1 1;.C(tJ&d       .~    Vc.ik.rino       ~ G,    Puuc- :S.~ 7 d 1he
                                                                                      Ort1cull l1ubl• C ll~CO(c.l/J al Di11W1lt Cov 11y 1~ >~s , liorn
                                                                                      C 111\llt!! l W1\H ~1rn fi 1,1~. ,~ 1                   ..,.·.,1   P ri!dt•!J t) M h1.•1JJI ,

                                                                                       n ut. IJiV~l 111 1\fW'll , II)                   t Ol l l~ fl      \"/J llll~r:.



                                                                                       r1 nc• t't            1 iS      oi;roii;     •1mrn        tlf     ltn), w->'n'J lh1u p•Jf\'.lnn

                                                                                      Q\ Co~1\'\fy HC•~ll                 -'.hi'l l yo't(1 ~1W.:t91l               lltu 110l11'4t A'lll'lf"

                                                                                      !J.'.l1101'.fflrr hfY' c l Ul( IOl>OwttO J a\tr fDftd 19 t\ (,(, m:.re

                                                                                      ,,,-,c, l'W            lf •i}   t..IH\\l.>flne f\l Lnonly n ollld J91 111 ~ 0 fy'i f\Q

                                                                                      '°"'11\111 l h~ l )VUl"\\ltl •h                   rl   lht l'liirl•flt,r'Ofl Ht \O'UtC t i U1 \ ~

                                                                                      GH Lt-np• r.y t.P · l..O.e 7 \J1 b l >\ U•d P'J H.66 11i:;.iC,                                                       OE•~

                                                                                      C1V ,~. , 1r.e          lt\11•(ji)•;s        'Q 1ui ~"° ' S•~ffy                  'it-c              il ttQro st Type/011c im al :    ru    0 ,006139675 Pay Codo:                                                            PAY
                                              fwp   /tna                               A11m.li~1
:1   County                     '""
'X   Ol: WITT                                                                         6(1!)      ro O< f O            . fT~HI Ot l~J~•• C>'. JI Of                J I i_ fflCl\ l nt !\\II'""!,
                                                                                       AM\t aIT''O"'.itl ioo IOi d Sur'Vcry ,

                                                                                       /UJ\ l•rit.I ';A U IN l                      Jl'IN.l     •i~''' '' Suf\@'1. Al>11H>CI .S8 ~.
                                                                                       1119 0JvuJ I lurl ll\t ;\b\ H ~C I ti):'\; rm.I                              It..-• lho•""llll\ (;111'(1
                                                                                       SuP>U•/ , 11nt1 ituc1 i"CH , ,n 0ftWIU Gov• ll y, f1.H o1f.. iv.o b111no

                                                                                       lf\o) ~l.1ft1U h:t lVJ i..kl f;r.J1 twd 111 ll"Ql C4!~:t\fl 1;(it1 Yl!Y~' d

                                                                                       n1Q1 i l·t)f· Wr, y <1!1-.~1 f"",)i)~eques l or .
                Exhibit A - 010 and Ownership Description
                                                                                                                                                       Run Dale                  5/16/13
                                            vc.i ~.11r~ .t ~ f'.a~e f1i O of me Uf! ., d Necva)                                                   at O•Wt1 1
                                            c        ~" .,.        r .. . u,    111'i1\J1ii>• H·•) 1ti, 1 0·l\\\' ri 1 (.('.1;.rJy, r c ~ .u·




                                                  U       r.I           n 1, LP · LAVl!t)                     Ur\o l /~. "·""'              S Yi ?I.\ clOH           biil.1()0

                                            (JU1 OI tj\ 11 ""°' :.!1 1              j;   il,ttlt c a

                                            t:iovnd:!lf'''" •)I 11'11 Bu 1J1rtt_rCJn ~hu. ou rc.: u 01! 4\ GJ'
                                            Comp1t11y, LP l                       ¥.k~y               Ul\I\    °"
                                                \ ,SOI 1\ 41 0 1!. 8. f"Jl(Ytf l.W                ien         UH i  ,P ,1                     .l'f,,.c;.   o4 lr-te      0 1'!,LJ41;/ ro.lW PC n ""'l'.J-!! OI

                                            o,.w.11Co.A\L'f, Tt(.u                                    fl «i• c.:iq~A ; ~ 1                   .i\ w111.       "°
                                            t-H:1\.t$          t     l". 00\'fl\.)(l



                                            C0rnpf\                .y !.'"""'· :'. ~ l· on !1 ,'\l}!'.1, .,,c.1111 ''1\lt \~ .                  P111u• 71)) Of th' Onw:.1a; r1vci<                                    rr ~CICI>;        or
                                             Oi1W1 U r.:o\•"'' · Tult"I, f1om A/lfi i.:oor-<11nt1, ct                                                  hi.   to H ~'l"· o<

                                                E. i': C'tiUf !lllf"l.
                                                50 .fO        ,,(, , ~ .,    niw• ot           l.(i~l . ~, 1)1 th o 1t uJ 1t111vi;\ r~~l'.1 0 .,d

                                                Ct.;.11p1lo't         SL.-.. uy, s,.r.11or1 rn                        At.11.11 .. c.1·n,,.,111 oow ~1

                                                Co1~1 \ly. I "'A ni, 1vJ.tl PQ10iJ ! ~ j!Jm\1 l;"ll'l tJli i.lOtC<1Uod 11111

                                                Dcttt~ J\etl 't'Ut'lol, 10:1 ) h11r·w F..




                                                rr.\(.I ..           I\~      J./ tV "'J,             ft\l'\ l~('j{ I QU U t\l')QCQff\t'f~ ~

                                                oJ    It' ll f(/llOwti'WJ "'""l ! ~.ll                             l\l"l'! Q   170        Kft1 1. ~ · f'IQ

                                                ....o4n.,-.111 IA)ul"'.°Ji> i ii ' of tt"-ct                           r l--1"1\)lt:Y' Raio.o;c ci O •t               A.



                                                 t ()'.) N;t!!          '"'Of•"' • ~u                      ot..<   ot 11\0      lr\a111no111 fli olt'Ci lkl

                                                CIYl\ll.:itrf 5 1..JOCp , SiK. l l(lfl I J , M \ll AC.I                                     "1 '11 , '" 011W.11
                                                C tJ' 1My 1 .u ' t.. n 1d Crtt.

                                                 l 'YJO t t'C O!\kfl ~I V.;i~ u~ 1•1 1' 409 •2 ~ !JI th111 Q;..;=tal

                                                !l .w.:01ch ot ()4'.'J,H Coufl.l .,, Ta KJ • . llC'fr1 Lo-.• :!:i~~tll\!.r
                                                !('IJl'l'>('N ,11, Uy •.11""1 M li'f'A'o.1*",.,. f:•!!i.1,1tt ...- ¢ 1 IM f .1-ltl6

                                                o l Ht y C:;11 !&tH1• 10                    t;r ~>'t' t /\ I(                  !fn a n JJ l"'IO .,..,In. l arf'or.C

                                                 rl Knt"iUll'Jl in1t l ftnd d1t,~1~ gi.

                                                 'l/~1 No                   f\M(J" l!l •       W11 r1;>rily l)oit:1 OIUt iJ ~clhTll:>tf 21

                                                  10'i}!~ . t~ r.1vth1d            l'i Veott.inw I (. l 1no •                           '- '.l~ ol \I\ ~ Otfre~ il"i

                                                 11 &.~Qt J!: QI llti W!t l C.Ot lil ~h..                          fGd'>. IH.)j l l LQIS Sln"Uor




                                                                                                                                                                                     321
!equeslor.   chea tam   E:oPmDfo                         oncT .,.,.,,~ .   t.orur~

                                                    .,, l\CJIPfr\"l



                                                    lfJJt;I .5' ;2 16 .ecieo;, ((\/;oJo "I. 19 ~.(;IH) mme ~ •eu,
                                                    btlnQ ovi ::if        !h ~ to~oia            Raill10UQ   lfln       :1~n   t"r1d dillciit.lld       ii1   •hit   U •1 1tlfl

                                                    Con,.,oyari1d Surve.y,              S~:il t, c .:imj'.Xll ~i!] ll

                                                    Pllfhon ol Coo111l y Ro.itr:l 711_ 1 H ocun . mo.-1,1 QI if'H, bwr.o 1r.01 prn110h
                                                    nl Cou:'11'1 Ro.W          J !1.A11v~        bt.il\llfl!'l'l lh o   ~:.1ei 1 1' bouncJ!lfY

                                                    llM of lh)} IQll~ Q•JV.:r l-tHr::f 9U.7 1 ,Xib llcl•l\ n~                                 lnfl
                                                    .: 1.11,101 tln" 01 C1JV1\y Rc..Qci Jll " o.nt1 iy"1u wit0!111ho
                                                    tlI' :i!!t"O with VtJf'ldt)(' ~ lJ.,nd!Hfl O o~c.-tuQa/ 16 . \9'JJ.
                                                    reeoioe~1 &I Vol..-i1e J.{)7. P.s9f'l ?5                  QI rl)(i 0f'od neco1d1 of
                                                    Oov..1il COYnl)', Tt!.an, flom Eli1IM Hi RHt 81U .n o~ II) LWi~

                                                    A \''ltllokG


                                                    T1i!C:I 71,:i      l.'12 l!'int pe.O,on

                                                    of Coil"\tV lload .15M lyinlJ l'Ql>Mi1..--n m.,                     wo ~htin       t.wf\Oliry
                                                    l!N (l f1! 11t lollOWtllO O:il !.Cl 1bo d H)f;,'4/ ] ltCrtt l r~ I .VHJ

                                                    lllO ~ ufll ort1 n9 ¢r C ovnt1 Ro~ 39.£ itnd lyfog wilhi" \ho
                                                    t'll)Jr' d il"i~i    ct lfln Ou li-,Q'l01o1 f\oOtJ!O J               011 & G•_..

                                                    Co111P')1l )', LP -L11()\f1'1' Un•l I\, .f:>)tl 106 "77 ~r;:1u. bdng 001

                                                    1"'11 100   J   H air..il'c;I\ A~ht~ '$i..)IV,'(. Ab1> !•Dll 613 , ~

                                                    OitW•!I Counfy. f lllC4"11!1 IUlly dO~ Olt:.d 10
                                                    ""'° \r 1teh u lhal cffl3'n W.;i:ffrtnty Dr.-od d~1o..'.!                         OcJttt,Q'f'

                                                    ;'JQ 1990, t(K;Ot cJga 1\1 \loh..-neii 45, Pago S57 ot 1110
                                                    Olli-: 11!1 Ptbl •C Aer.Ct1~ ol              l1<1Wit1 Cooro1y. T&l'lJG 11001
                                                    Cl'ltl! lf5 w.u,~ S W'-'l'f .!!.11 (V)ij P l'!!fl O{'l         Stil!W•I\




                                                    Traci i?. J.15 OOU , ll\ OHt Of l!lU. 0Url'l\11ilil l t:-Clrl•O/'\
                                                    of Cm.nly RoM :'!92 if"!llU bf\fwccrn lht.                          11wttleewm1
                                                    oou1\fJ1ry //oo or tM rollr>wing dosGJ.l)~j 110 \-ill .i.e11liJ l~e                       nmo li.'\d
                                                    d'1f,Cl !b&d In       :.i f)~ud       da!lkf N.owrn\:llJo'i lO, 1996. l &CDICIOO IK

                                                    Vo~1m ~         Yjl P ...JG ~2:7 ~IM Otflclal Publlo; R•OOldl Cl
                                                    OeWH• Co1.rnly. lo11vs . /rom C.;.1!tu" H. tAUQ\lor,
                                                    1na.,~tt1nd cnl E..t:eoue sloi:             ch ra lam                 Exh ib it A· 0 10 and Ow ners hi p Description
                                                                                                                                                                                          R o n Da te.                 51161 13




).,.m er No.:                       0286. 76002              RALPH KOOPMANN
110 NumJ,a1 and Nallie: A/1 70/ U                            00002 (OIL)          LACKEY UNIT /\ ff2
'ile Number                         11 066'.l                                                                                   Op ra lor :                           BU HU~IGTON                            RESOURCES O&G CO LP
' 11ecllve   D~ l o :                              ln toros t Ty pa/Docimal :      RI     0 000696 75 P y Codu . PAY
      Coun ty                       ~ ·c 1                         OQC.1.JhlLol
-i<   -or-win- - - -         ·· - - -- - -·--- -
                                                r wp   Ang

                                                                                         661 00 o).u u,
                                                                                                         ·- --
                                                                                                             ""°"•     -----
                                                                                                                · •'•itiu. ot
                                                                                                                               ~      ----- --- -------
                                                                                                                              n.ch1r.-: !;:d"' "'>'·
                                                                                                                                                   -> •I        j    H
                                                                                          .N:W ~~ , 11 1.1, 11'!1) h' lil! OrKl \ jl               A "'r\fU 3'1 CO.'T\J>n n y .$1,jfYll'I rJ ,

                                                                                          A o ~ 1 1 J o: 1 l1l 1u-.: 11 r>• h -..h•' '1ot,l ft.·u~ o~tl                    C u!'T\1'10'/ :>1n g;

                                                                                           l 'l l\1, ,_ lf,ll.i7 rt 11l01•"Alit1Colm!y. l1p ft:). b01•"\] 1r-Ore:

                                                                                          h1r ">• ~11! 1. C.fl t ~ I 10 ih!I Q11 \. ~r111 h l'lt, n ! ll"'Cl'OH'HH        of   Iii •   f.luc lH•QIWl nuo lJ!' etH Ol li. Gu
                                                                                         Com~.:in 1 lP                   L H :.);ty U tl'I 1\ . OH) .. ~ i'UIU D6 'f19 i lt fh1 ll t; tH1 (.()rnQlft )' S\.Jt'\I • (

                                                                                         Sl'lt:.l t0n I ~ A?.>itu .1cl            'i ll . d'IQ         11-...: lflol"'O' • H ~ 1f101 v ComN'f"'r

                                                                                         $ 1..'f'\'cy. Al:!. l i i.C.I        i$,.f, Lf) • J hi $ 1ftl')lc110              ~('(

                                                                                         Atl.1.1111.0 ~5. 11"-i I.               Jwa H•rl (!f !h.1··"'V dy Ab i•1v-J SO!!
                                                                                         ,,,.,.,   O~tu.i H1,.-i1.,1 t1-0t.!t~CI 5(1)                      and Ill a ·1t-.arnH              Gl~ P-P

                                                                                         S uJ t C01Jt1i 1                   r , ~ ;u •l'YJ taI
                                                                                         v o •.1ror 4!.. l' • e;t 6'2 9 ol 1t11; Or. efl R' lU 'i ti llliYJ 1h.M po11 1CI'\
                                                                                         o l l/l ll k ,111)-...lr'iJ fl l\IH.l1h"'-I !1:JJ ~!'i .:;,c,rc l!OIC I                 lvin; ( II       !h• 1i 1.jifWJl r11 1 t'l11•,{)1 1tC.i'i! 011 ii

                                                                                         Gur.. C r.mpUt yV , LP                ' u...c>-."Y Unit A, !UllU                 !1:,i(}   1ff    ,w;IQI      Pttlry
                                                                                         oui o/ thfl tnd1Mr;'.lo ll\ H:•lro 11(t CC(11onny 5ur.t~y. Sl'!\·,t1or.
                                                                                         ' :\. A1 1111rnd 11 2. ihn ltldl;.rol o fhu lr oo;J Cc-mo:rn)' Sttrvil)'
                                                                                         !fot1ion \ " . Ab•O _.r.I !!··h ' . 1.tnr< m ~ lml ln"r•."1 f.'f ;)lk1)0<1

                                                                                         Gw;;r.,mv SVrvt y, Se5 01 •h11 o mc:-1.1 r P ublic                                    Aec.or1' ,        f;ii

                                                                                         Ll a\'/111 Ct'l •O                             o;..t1 0 J ~r-..; i 1ld1 a-1        1

                                                                                         lh .l10Jtl \.\)1"1\()ol('l y S\ll''"*Y, S•t:Mrt 1~ . .-,ou t .:ac.r 17 4 trot

                                                                                         INJoanorn )'.,1,1fo.~l l.CA-n~nn ·1 $ 1>vi::y                                Sct1tj    d   .l(

                                                                                         V(.;111flUli H ~ . Poo1t ;ff.O Of ll\u 0~ 1c1 1 11 1 uoht_ Al! conJ-.. (}I

                                                                                         0 11W111 t;vvnl'f f'lt :e.111. l/Qif'i (; " llc.n Jo\ 11)ir1 a1 ill IO
                                                                                         1 111~r r l\(J(l~1u1n ,

                                                                                         !'11 !ti) JC 1~f.1 . IHl.'!r ll Of It \ ~ u ;,I of !hr lnJJ1iH 'IOl.ll a k l t oMd




                                                                                                                                                                                                                           323
    !eq u S.IL1r·   chea1;illi   Ex hibit A - 0/0 and Ownership Desc ription
                                                                                                                                                                                      5/16/13

                                                              ltlll,n nal • B ai!1ooci CD " f"1 i'V S\K"t•v. S.11 1011 1,!t Al~ u;,y.:1

                                                              1 17, ,,, ().tWi11 COl..>.ln(t, 1 1,•A.J . !1ec-n Arv1 K~rii11\ e t aJ lo ltt~t

                                                              .E Kool)rrofln
                                                              5-0   .c o iX'JtU, IT"Ot'O              I)(    ld '.$ 'l OV I ol ! f'.~ lrl."1• 1, 19t"'. S, t •l(.(}(1iod nl Volt'ilno \G-i
                                                              P.til)\I ~9) Of 11'{rJ,     MN)I Y.linnl4<1 , Iv 1o:rno' E
                                                              t'.!)'.Jj)1!"11i l\




                                                              l H~)\ ,\             1 lfi,47 tt r 1r1 1,        fl l ()l'"lt I the /011ow111u twu tltH.. tt. h1ln1"' 0 1:;io fV."''· 1v1rlQ
                                                              ...,;11..... ,11 )·,i~ li f.l!.• • •iht • 1J1~ tJ( 11-, ,, 0 ;11li1"'l ulo •• R~lw.Q>.,.CC t {.1il h

                                                              G~I\     Ccu11\-" i"f, lP • l~ i;.i/Qy Ur1I( 1\
                                                              100 ilCJttJ, Ill~!# Ot l1 IM l('l()!Mci lo HJl_li'OIY.S

                                                              l;orr.,p.j11r Surva v                   ::iocl~on          t.J. .abAV 1tt1 2i1 , ,.... OnW.14.1
                                                              Cou•ll'f, t,,Hn. :t.' k l N'Jf!? lhti i)atllrvldo...t\tit iii!"ld i.-_,. ln'j1!1)e1\ij'tnl t;.i;;ocutri_,; of rno t'l~lc

                                                              cl Jerty         ~ltl'i!.WP 10 Q. ibWl A. Jo': OC:~\:fl r"\ 1)1\d r.i.:H~ . l.OfMt(

                                                              H ~.>iN f"I

                                                              ~'900 '" ' "" ' · r1Q'..- oi· •u ' U\_..t of I ~ lt1>Jlu1 '-ol~ fl.tt!lc:.o.Q

                                                              l,:,)(T'opQ.fl)'       r.,;...l""ll',   SK l ~ fl l) ~'" It\;                      217, •.,         011\"'11'. I

                                                              \:0-ln\;'. I Cl ib               o.~J      bf! •'ti) llHt       t;): f)olf   l•NJ d .tJ. C:• ltd ...

                                                              -r 1 1\~ l t i J;l      r-.ltt.)· •n11W             ,, llt:t r V e-~ddalttlOoUll'\IJ-~27

                                                              I 'JOO. •l.)G('l d'"'d tJ I V1~'111 1oJ l l)6 , flill l.>li 1'6 !                       oJ   t1·1\I 0\o•il..I r{r(.bl"1.h 1,>/

                                                              lJ•W114        CQu nrv            lft-.ut t , h Orfi V W                 81:1'.-:I} .    ot at    lu OcW.t 1

                                                              C(;o.ntf, To.1.u ,



                                                              T1..c16 oq1 cc:"'' ) fat;./11 91•                                        1(l',.)f'l"'G't 0t't H ,

                                                              t!oilf"1-g ool c.f mi                   i11 ool11 RQ 1kGaiU Surv 1n. SwcllQ'\ fl,
                                                              Ab)lfJtl         'J.i 'J , 1r') O•Y/1rt             (;Q>un iy l t),(U. 1avr'P"JJ1"1Q"

                                                              DO'°li°"       ,)I Co-ur.-1 rtt'tV11t Covr ~ ·1 . T •~.t'U . l(Cff\ G W Mi..t.d•




                                                              f 11tC.l    fu         I 4 '1 .,_ ltU mt:){lll F" /1'!).J                    t;l°"'°CJ   '1"\i• I pe.-\10"'\

                                                              Qi (.Ql..l''f'r'       Row '.19-1 1w1g l,).r;(.,,,.~1 11 1 .. ,...-cHl •trn IX'l..ntlM"Y
                                                              •lroc.'i(.l lt: R.u~ ro~d
                                                              Cr.tr.CR l l'I St.liV•J..- s o,: li(ln 13 } ,l );'.l lf od                          "J.1'/. irvJ1t10           J . ..




j                                                                                                                                                                                          324
!equeslor   r.he~a t;]1T1
                            Exhibit A . D/0 and Ownership Description
                                                                                                                                                           l~un          Dale:   5/ 16/1 3
                                                         R1(,l"I~ ! S1.tYtJ / /th H ,~c!6l                             ••l   DtV,.u Cvvi'"r' 1c·.-..H,
                                                         lll0it~1n\f 11'\.l)ffJ              luty      (l'),::'1.Qnd .. , JhQI t4'1~ n VJ~1t.'\nll'

                                                         Oud ., Ir\ l/.tnOCf                    l   U,1111 t.l ~lii'O C·~r..i.,            .,     16 1 ~:J.

                                                         !i:---...:ott1ed ot!V.;ilv,.,lc!,XJ I              P.?Qt.•1 ' ,~tll111'0,. 1t 0Recr.,                           ~r,l

                                                             ~W4 1      C rovr4t lr""• h                J1~·!Q IJ ~ '- Clo(l.0 (1                   \ l'Je ;} 11      .ai.:.111 ~ (J I:'\ M'lQ

                                                        11)11   c tn 111 !11r10 o( C o.u~ 'f Ho.a_d J.,_. .i"o l) t"i 'il' ,....,mm t~

                                                        ,"UU,.,_,.., 1"' Ql Jf\11 a                  1 l)J1M n i!\u')utciu                  C.M       &   G"'"
                                                        Ceimnar 1y, I. P ·L AC;>'-O'Y                  11111 ~   Ac.   ~1111:1 1(.IB      4;• ·P .v.1,,1 l111•rll)ovt

                                                        ar ll H! ,/         t1 d1t'L•. ll k •1:111                                           CAUSE NO. 12-07 -22,354

RALPH WADE KOOPl'v1ANN, KAREN                         §   LN 'ffrn DIST!UCT COURT
rv1ARIE KOENIG, and LOR.ENE H.                        §
KOOPMANN                                              §
                                                      §
VERSUS                                                §
                                                      §   DEWirr COLJNTY, TEXAS
CO NOCOPHILLIPS, BURLlNGTON                           §
RESOURCES OIL & GAS CO., L.P. and
LOlS STRIEBER, Individually and As
Executrix of the ESTATE JERRY
STRJEBER                                                  24TH JUDICIAL DISTIUCT

                         ORDER GRANTTNG PLAINTIFFS'
                AMENDED MOTfON FOR PARTIAL SUMMARY JUDGMENT

          On this lhe    d?O -tJI"'\ day   of   L,     2013, the Co u11 heard Plaintiffs ' Amended

Motion for Partia l Summary Judgment.                 Afte.r carefully considering tbe pleadings,

Llie motion, the response, the reply, if any, the arguments of counsel, an d other evidence on

ti le, lhe Court the GRANTS, l.o al l pans, Plaintiffs' Amended ivlotion for Part ial Summary

fodgrnent. It is, therefore,

          ORDERED, ADJUGED, and DECREED thatPlaintiffs' Amended M.otion fo r Partial

Summary Judgment, in the above styled and captioned cause, is GRANTED. As such, it is

fUlther

          ORDERED, ADJUDGED, and DECREED as fol lows:

          (I)     As of December 27, 20 11 (Le., fifteen (.15) years from the date of the
                  Warranty Deed executed by Lois Stricbcr on December 27, 1996, on
                  file wilh the County Clerk of DeWitt County, Texas, and recorded on
                  January 2, 1997, at 8:35 a.m.), [here \Vere no wells on Lackey Unit A
                  (i.e., th e pooled unit) rhal were actually producing in paying or
                  aommercia l quantities;




                                                                                                     455
.~·




              (2)      The reserved tenn royalty interest, entitled ''Reservations from and
                       Exceptions to Conveyance and Wananty,'' as contained in the Warranty
                       Deed executed by Lois Strieber on December 27, 1996, on file with the
                       County Clerk of DeWitt County, Texas, and recorded on January 2,
                        l997, at 8:35 a.m., expired on December 27, 2011 in accordance with
                       the express terms of the Wananly Deed, and, U1erefore, is mdl and
                       void ;

              (3)      ConocoPhillips Company's, Burlington Resources Oil & Gas
                       Company, LP. 'sand Lois Strieber's, Individually and as tbe Executrix
                       of the. Estate of Jerry Strieber, rights in or to the tern1 r.oyalty interest
                       reserved in the Warranty Deed executed by Lois Strieber on December
                       27, l 996, on file with the County Clerk of DeWitt County, Texas, and
                       recorded on January 2, 1997, at 8:35 a.m., are terminated ; and

              (4)      Plaintiffs, Ralph Wade Koopmann, Karen Made Koenig, and Lorene
                       H. Kooprnann, are entitled to the full amount of any royalty payments
                       due under any rninera l lease from the mi_neral estate in question, as set
                       lorlh in the above-described Warranty Deed.

      It is further

              ORDERED, ADJUDGED, and DECREED that Plaintiffs, Ralph Wade K.ooprnarm,

      Karen Marie Koenig, and Loren e H. Koopmann, have Judgment against Defendants,

      ConcocoPhillips Company and Bmlington Resources Oil & Gas, L P. in an amount tobe

      detem1ined later for reasonable.and necessary attorneys' fees incurred in the prosecution of

      this m atter .

              All other relief not expressly gTanted herein [s denied.
                                            /'~     ~
              Sigr1ed on thi s the Cl..LJ     day of ~v~ , 2013.
                       JOHANSON & FAIRLESS, L.L . P.
                                                 LAWYERS
                                             1-456 Fial Colony 0oule11ard
                                              Sugar Lflnd, Ttx•• 77.479

                                                  2.B 1-313-5000
                                             TELECOPIER 281-3-40.~100
MIKE JOHANSON                                                                             JAY W. CRAOOOCK
RAl'IJY L. FAJRLESS •                                                                         VICKI L. DALEY
TOOO TAYLOR •                                                                               GREG LAUGHLIN
BART BASDEN •                                                                             JOELLE G. NELSON
KELLEY J. FRICDMAN                                                                        TIMOTHY J. NISBET
 ~IU c~ lt1 Ptf&O~ 1n;vry llel L#W                                                           CHRIS M. VOLF
  T$XU 6ow Cl!   L.09.,i 8Pttcitl.ii11tloM

TOOO TA YLOFt
DIRECT °"'L 2!1-340-6107
OlAtl..: tnx!ord!Arnilm·«im
                                               January 10, 2012

Ms. Diane Schaenen                                                          Via Certified and regular mail
ConocoPhillips
Staff Landman - North Eagleford Asset Team
3VVL-5012
P.O. Box 2197
Houston, TX n252-2197

        Re:        ShLit-ln Royalty Payment
                  Lackey Unit A #1 well
                  DeWitt County, TX

Deer Ms. Schaenen:

        I a m writing you at the request ·Of the Koopmann fam ily regarding correspondence
they recetved trom you on December 7, 2011 with regard to the ~shut-In Royalty Payment"
of the above referenced well. I have been asked to advise you that the well In question. as
of this date. still has not been put in line for production and has not produced any oil or g,as
in paying quantities. Further, desprte representat ons in your correspondence to Iha
contrary, ttle well was never "Oared for two days to establtsh commercial production".

      The Koopmanns have also asked me to research why it is that ConocoPhilNps woukl
forward shut-in royalty payments (wtlich have not and will not be cashed) and why ft is that
ConocoPhilllps quoted language from the Purchase Deed from 1996 in this letter you sent
on DeMs. Diane Schaenen
January 10, 2012
Page 2


Koopmann family and their representatives on December 27, 1996, 50% of the royalty
interests were conveyed to the Koopmanns on the date of purchase. Further, under the
purchase agreement, the remaining of the 50% royalty interests on the property in question
as referenced above, were to convey to the Koopmanns after the explratk>n of 15 years.
The 15 years have now, of course, expired as of December 27, 2011 and as of tnat date
there was no well on the property in question capable of, nor producing on and gas in
pay·ng quantities.

      The deed In question of course does allow for shut-In royalty payments however.
under specific terms and conditions. To quote the deed specifically, it states:

              "It is exprassly understood, however, that if any oil, gas, and
              mineral or mining lease oovering said land or lands pulled
              therewith is maintained In force and effect by psymtml of shut~
              In royalties or any other similar payments made to thEJ Jessers
              or royalty holder in lieu of ect.ual production while lharo is
              located on ti1e lease or land pulled therewith a well or mine
              capable of producing oil or gas or other mln•rals In
              psylng or commercial quantit/e.s but shuf.ln for l•ck of
              market or •ny other reuon, thoo for purposes of
              determining /he lerm of this rese!V9d royalty inlarost ii will be
              considerod lhst production fn paying commercial qusntitles Is
              being obtainoo from the land here and conveyed.•

        I am very confident that you are well aware that the well referenced above does not
meet the terms of this shuHn provision. The well has naver produced In paying quantities
and even as of today is not capable of producing in paying quantities. Further, despite
what your letter suggested and as mentioned previously, this well has never been flared,
and In fact the well head has never been connected to a flare or the production facility that
is in place today. As this letter is being written to you. there is a crew on the site today
whose job ts to drill out the plugs Installed during the tracking procedure. This well, quite
simply is not a well "capable of producing oH, gas, or other minerals In paying or
cornmerclal quantities and Shut-In for lack of market•. Further, this well is not a well that is
·shut-In". It is a well that Is under constructlon and that ts not yet complete. Accordingly.
the well in question is not shut-In and cannot be shut-in, Is not a well capable of producing
in paying quantities even as of today and certainty was nMs. Diane Schaenen
January 10, 20·12
Page 3


line for production, all royalty payments to the mineral intere$t owner consisten1 wtth the otl
and gas lease·are ow-ed solely to the Koopmann family, conslstentwtth the mineral interest
division afforded each or H1em as on file in the DeWitt County re~I proP'erty records.

       Please have a. dilfision order is~ued immediately consistent with the terms of the
deed, including the conveyance of the remaining 50% royalty internst to the Koopmann
famlty. This division shall reflect the feet that the Kooprnanns have 100% ownership of the
royalty interest of this 120 acre tract tn question and more par00ularty the well referenced In
the reference block above. Please forward a oopy of that division order to each member of
the Koopmann family entitled to same, conslstent wtth the mineral Interest divtslon afforded
each of them ae on file In the OeWrtt County~ea    · I roperty reoord. s. Please also forward a
copy of that division order to my attention              the address above a1 your earliest
convenience.                                           ·

        If you have any other questions or co   e s on     is Issue please contact me directly
at the above referenced number and address.

                                           Cordi ty,

                                                          & FAIRLESS. L.L.P.




TT/hs




                                                                                                  593
                        JOHANSON & FAIRLESS, L.L.P.
                                                        LAVVYERS
                                                    1·l56 First Coiony Boulevard
                                                     Sug ar Land , Texas 774 79


                                                          2!.l 1-3 13-5000
                                                    TELE COP IER 28 1 ·3~0·5100
MIKE JOHANSON                                                                            VICK I L. DALEY
HANDY L. FAIR LESS ·                                                                    KEVlt• C. KYSER
TODD TAYLOR'                                                                       PAUL GREG LAUGHLIN
BART aA.SDEN '                                                                        TIMOTHY J. NISBET
KELLEY .J FRIEDMAN                                                                       CHRISM. VOLF
 'Ooan:! Certifoed In Per~ona l 1njt11)' Tnal Law
 T OX.1S Hserve as a continuing demand that future royalties , as they corne due to Ralpt·1
Koopmann, ldemand interest be paid on such amount at \tie rate of twelve percent ( 12°/o) per year,
beginning with the dale any such royalty payment originally became du e.

    A s the Lease provid es fifteen (15) days lo rem it the owed royalty payments before
interest attaches, we expect that a check made payable to our law firm and Ralph
Koopmann, Karen Mane l